Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Second
Amendment”), dated as of March 5, 2015, by and among ATWOOD OCEANICS, INC., a
Texas corporation (the “Parent”), ATWOOD OFFSHORE WORLDWIDE LIMITED, an exempted
company organized under the laws of the Cayman Islands and a Wholly-Owned
Subsidiary of the Parent (the “Borrower”), the Lenders party hereto and NORDEA
BANK AB, LONDON BRANCH, as Administrative Agent (in such capacity, the
“Administrative Agent”). Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined shall have the respective meanings provided
such terms in the Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Parent, the Borrower, the Lenders from time to time party thereto,
and the Administrative Agent are parties to an Amended and Restated Credit
Agreement, dated as of April 10, 2014 (as amended pursuant to the First
Amendment to Amended and Restated Credit Agreement, dated as of July 23, 2014
and effective as of the First Amendment Effective Date (as defined therein), and
as may be further amended, restated, modified or otherwise supplemented, the
“Credit Agreement”);

WHEREAS, on the date hereof, the Facility consists of Commitments (for purposes
of this Second Amendment, herein called the “Existing Commitments”) in the
aggregate amount of $1,550,000,000;

WHEREAS, the Borrower has requested that the Extending Lenders (as defined
below) convert their Existing Commitments into a new class of Commitments having
the same terms as were theretofore applicable to the Existing Commitments except
as expressly described herein (the “Extended Commitments”);

WHEREAS, the Lenders set forth on Schedule I to the Credit Agreement (after
giving effect to this Second Amendment) under the caption “Extended Commitment”
(the “Extending Lenders”) have agreed to convert all (as set forth on Schedule
I) of their Existing Commitments into Extended Commitments;

WHEREAS, among other amendments to the Credit Agreement contained herein, the
Parent and the Borrower wish to amend the Credit Agreement to effect the
conversion of the Existing Commitments of the Extending Lenders into Extended
Commitments as more fully provided herein;

WHEREAS, subject to the terms and conditions of this Second Amendment, the
parties hereto wish to amend certain provisions of the Credit Agreement as
herein provided;

NOW, THEREFORE, it is agreed:

I. Amendments to Credit Agreement.

1. To effect the amendments contemplated hereby, the Credit Agreement shall be
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double- underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the amended Credit
Agreement attached as Exhibit A hereto.



--------------------------------------------------------------------------------

2. Schedule I to the Credit Agreement is hereby amended and restated in its
entirety by inserting Schedule I hereto in lieu thereof.

3. Exhibit N to the Credit Agreement is hereby amended and restated in its
entirety by inserting Exhibit N hereto in lieu thereof.

II. Effectiveness of the Second Amendment. This Second Amendment shall become
effective on the date when the following conditions shall have been satisfied
(or waived in the sole discretion of the Administrative Agent) (such date, the
“Second Amendment Effective Date”) when:

1. the Parent, the Borrower, the Required Lenders, each Issuing Lender and the
Extending Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) indicating its agreement to this Second Amendment and
shall have delivered (including by way of facsimile or other electronic
transmission) the same to White & Case LLP, 1155 Avenue of the Americas, New
York, NY 10036; Attention: May Yip (facsimile number: 212-354-8113 / email:
myip@whitecase.com) and Corinne Milliken (facsimile number: 212-354-8113 /
email: corinne.milliken@whitecase.com);

2. the Borrower shall have paid to the Administrative Agent the fees set forth
in that certain letter agreement, dated on or about the date hereof, between the
Parent, the Borrower and the Administrative Agent, including fees for the
account of each Lender entitled thereto pursuant to the terms of such fee
letter;

3. the Borrower shall have paid to the Administrative Agent all fees and
reasonable out-of-pocket costs and expenses of the Administrative Agent in
connection with this Second Amendment for which invoices have been delivered to
the Borrower at least 2 business days before the anticipated Second Amendment
Effective Date (including, without limitation, the reasonable fees and expenses
of White & Case LLP); and

4. each Credit Party that owns a Collateral Rig shall have duly authorized,
executed and delivered in form for filing in the appropriate rig registry a
mortgage amendment with respect to each Collateral Rig Mortgage (a “Collateral
Rig Mortgage Amendment”), and each Collateral Rig Mortgage, as amended pursuant
to the applicable Collateral Rig Mortgage Amendment, upon filing of the
applicable Collateral Rig Mortgage Amendment, shall continue to be effective to
create in favor of the Collateral Agent, for the benefit of the Lenders, a
legal, valid and enforceable first priority security interest, in and Lien upon
such Collateral Rig, subject only to Permitted Liens, and each Collateral Rig
Mortgage shall be in full force and effect.

III. Miscellaneous Provisions.

1. In order to induce the Lenders to enter into this Second Amendment, the
Borrower hereby ratifies and reaffirms its obligations under the Credit
Agreement and the other Credit Documents and represents and warrants that (i) no
Default or Event of Default exists as of the Second Amendment Effective Date (as
defined herein) after giving effect to this Second Amendment and (ii) all of the
representations and warranties contained in the Credit Agreement and the other
Credit Documents are true and correct in all material respects on the Second
Amendment Effective Date after giving effect to this Second Amendment, with the
same effect as though such representations and warranties had been made on and
as of the Second Amendment Effective Date (it being understood that any
representation or warranty that by its terms is made as of a specific date shall
be true and correct in all material respects as of such specific date).

 

2



--------------------------------------------------------------------------------

2. This Second Amendment is limited precisely as written and shall not be deemed
to (i) be a waiver of or a consent to the modification of or deviation from any
other term or condition of the Credit Agreement and the other Credit Documents
or any of the other instruments or agreements referred to therein, or
(ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, as amended hereby, the other Credit Documents or any
of the other instruments or agreements referred to therein. The Administrative
Agent, the Collateral Agent and the Lenders expressly reserve all their rights
and remedies except as expressly set forth in this Second Amendment.

3. This Second Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. Delivery by facsimile or
electronic transmission of an executed counterpart to this Second Amendment
shall be effective as delivery of an original executed counterpart of this
Second Amendment. A complete set of counterparts shall be lodged with the
Borrower and the Administrative Agent.

5. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

6. The Credit Agreement and the other Credit Documents, in each case, as amended
by this Second Amendment, shall continue to be in full force and effect in
accordance with their terms. From and after the Second Amendment Effective Date,
all references in the Credit Agreement and each of the other Credit Documents to
the Credit Agreement and the Subsidiaries Guaranty shall be deemed to be
references to the Credit Agreement or the Subsidiaries Guaranty, as applicable,
in each case, as modified hereby. From and after the Second Amendment Effective
Date, this Second Amendment shall for all purposes constitute a Credit Document.

*    *    *

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Second Amendment as of the date first above
written.

 

ATWOOD OCEANICS, INC. By: /s/ Mark L. Mey Name: Mark L. Mey Title: Senior Vice
President and Chief Financial Officer

 

ATWOOD OFFSHORE WORLDWIDE LIMITED By: /s/ Mark L. Mey Name: Mark L. Mey Title:
Chief Financial Officer

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

NORDEA BANK AB, LONDON BRANCH, as Administrative Agent, a Lender and an
Extending Lender

By: /s/ Thor Erling Kylstad Name: Thor Erling Kylstad Title: Head of Shipping
London Branch By: /s/ Justin Martin Name: Justin Martin Title: Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Issuing Lender

By: /s/ Martin Lunder Name: Martin Lunder Title: Senior Vice President By: /s/
Henning Lyche Christiansen Name: Henning Lyche Christiansen Title: First Vice
President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

DNB Capital LLC, as a Lender

By: /s/ Sybille Andaur Name: Sybille Andaur Title: Vice President By: /s/ Andrew
W. Druch Name: Andrew W. Druch Title: General Counsel

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Wells Fargo Bank, N.A., as a Lender

By: /s/ T. Alan Smith Name: T. Alan Smith Title: Managing Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Skandinaviska Enskilda Banken AB (publ), as a Lender

By: /s/ Per Olay Bucher-Johannessen Name: Per Olay Bucher-Johannessen Title:
Head of Shipping Finance By: /s/ Erling Amundsen Name: Erling Amundsen Title:
Head of Legal

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Crédit Agricole Corporate and Investment Bank, as a Lender

By: /s/ Roger Aamillom Name: Roger Aamillom Title: Senior Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

BNP Paribas S.A., as a Lender

By: /s/ S. Bergeroo–Lampagnois Name: S. Bergeroo–Lampagnois Title: Co-Head
Supply & Offshore By: /s/ Richard Demeaux Name: Richard Demeaux Title: Director,
Aviation Finance Group

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Barclays Bank PLC, as a Lender

By: /s/ Ronnie Glenn Name: Ronnie Glenn Title: Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

HSBC Bank USA, N.A., as a Lender

By: /s/ Koby West Name: Koby West Title: Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

ING Capital LLC, as a Lender

By: /s/ Tanja van der Woude Name: Tanja van der Woude Title: Director By: /s/
Jens Van Yperzeele Name: Jens Van Yperzeele Title: Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

UniCredit Bank AG, as a Lender

By: /s/ Dianna Miller Name: Dianna Miller Title: Associate Director By: /s/
Laudahn Name: Laudahn Title: Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Natixis, New York Branch, as a Lender

By: /s/ Stuart Murray Name: Stuart Murray Title: Managing Director By: /s/
Carlos Quinteros Name: Carlos Quinteros Title: Managing Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Regions Bank, as a Lender

By: /s/ Kelly L. Elmore III Name: Kelly L. Elmore III Title: Senior Vice
President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Crédit Industriel et Commercial, as a Lender

By: /s/ Andrew McKuln Name: Andrew McKuln Title: Managing Director By: /s/
Clifford Abramsky Name: Clifford Abramsky Title: Managing Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Credit Suisse AG, Cayman Islands Branch, as a Lender

By: /s/ Mikhail Faybusovich Name: Mikhail Faybusovich Title: Authorized
Signatory By: /s/ Samuel Miller Name: Samuel Miller Title: Authorized Signatory

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Whitney Bank, as a Lender

By: /s/ H. Elder Gwin Name: H. Elder Gwin Title: Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

ITF International Transport Finance Suisse AG, as a Lender

By: /s/ Carsten Gutknecht-Stöhr Name: Carsten Gutknecht-Stöhr Title: Managing
Director By: /s/ Athanasios Koilakos Name: Athanasios Koilakos Title: Vice
President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

DNB Capital LLC, as an Extending Lender

By: /s/ Sybille Andaur Name: Sybille Andaur Title: Vice President By: /s/ Andrew
W. Druch Name: Andrew W. Druch Title: General Counsel

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Wells Fargo Bank, N.A., as an Extending Lender

By: /s/ T. Alan Smith Name: T. Alan Smith Title: Managing Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Crédit Agricole Corporate and Investment Bank, as an Extending Lender

By: /s/ Roger Aamillom Name: Roger Aamillom Title: Senior Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

BNP Paribas S.A., as an Extending Lender

By: /s/ S. Bergeroo–Lampagnois Name: S. Bergeroo–Lampagnois Title: Co-Head
Supply & Offshore By: /s/ Richard Demeaux Name: Richard Demeaux Title: Director,
Aviation Finance Group

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Barclays Bank PLC, as an Extending Lender

By: /s/ Ronnie Glenn Name: Ronnie Glenn Title: Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

HSBC Bank USA, N.A., as an Extending Lender

By: /s/ Koby West Name: Koby West Title: Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

ING Capital LLC, as an Extending Lender

By: /s/ Tanja van der Woude Name: Tanja van der Woude Title: Director By: /s/
Jens Van Yperzeele Name: Jens Van Yperzeele Title: Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Crédit Industriel et Commercial, as an Extending Lender

By: /s/ Andrew McKuln Name: Andrew McKuln Title: Managing Director By: /s/
Clifford Abramsky Name: Clifford Abramsky Title: Managing Director

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Credit Suisse AG, Cayman Islands Branch, as an Extending Lender

By: /s/ Mikhail Faybusovich Name: Mikhail Faybusovich Title: Authorized
Signatory By: /s/ Samuel Miller Name: Samuel Miller Title: Authorized Signatory

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

Whitney Bank, as an Extending Lender

By: /s/ H. Elder Gwin Name: H. Elder Gwin Title: Vice President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT,
DATED AS OF THE DATE FIRST WRITTEN ABOVE, AMONG ATWOOD OCEANICS, INC., ATWOOD
OFFSHORE WORLDWIDE LIMITED, VARIOUS LENDERS PARTY HERETO AND NORDEA BANK AB,
LONDON BRANCH, AS ADMINISTRATIVE AGENT

 

NAME OF INSTITUTION:

 

ITF International Transport Finance Suisse AG, as an Extending Lender

By: /s/ Carsten Gutknecht-Stöhr Name: Carsten Gutknecht-Stöhr Title: Managing
Director By: /s/ Athanasios Koilakos Name: Athanasios Koilakos Title: Vice
President

 

Signature Page to Second Amendment to Atwood Amended and Restated Credit
Agreement



--------------------------------------------------------------------------------

SCHEDULE I to

Second Amendment

SCHEDULE I

EXISTING COMMITMENT1

 

Lender

   Original Commitment  

Nordea Bank AB, London Branch

   $ 200,000,000.00   

DNB Capital LLC

   $ 165,000,000.00   

Wells Fargo Bank, N.A.

   $ 145,000,000.00   

Skandinaviska Enskilda Banken AB (publ)

   $ 115,000,000.00   

Crédit Agricole Corporate and Investment Bank

   $ 110,000,000.00   

BNP Paribas S.A.

   $ 105,000,000.00   

Barclays Bank PLC

   $ 100,000,000.00   

HSBC Bank USA, N.A.

   $ 100,000,000.00   

ING Capital LLC

   $ 100,000,000.00   

NIBC Bank N.V.

   $ 80,000,000.00   

UniCredit Bank AG

   $ 70,000,000.00   

Natixis, New York Branch

   $ 60,000,000.00   

Regions Bank

   $ 50,000,000.00   

Crédit Industriel et Commercial

   $ 45,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000.00   

Whitney Bank

   $ 40,000,000.00   

ITF International Transport Finance Suisse AG

   $ 25,000,000.00   

Total

   $ 1,550,000,000.00      

 

 

 

 

1  Commitments as of the Restatement Effective Date.



--------------------------------------------------------------------------------

SCHEDULE I to

Second Amendment

EXTENDED COMMITMENT

 

Lender

   Extended Commitment  

Nordea Bank AB, London Branch

   $ 200,000,000.00   

DNB Capital LLC

   $ 165,000,000.00   

Wells Fargo Bank, N.A

   $ 145,000,000.00   

Crédit Agricole Corporate and Investment Bank

   $ 110,000,000.00   

BNP Paribas S.A.

   $ 105,000,000.00   

Barclays Bank PLC

   $ 100,000,000.00   

HSBC Bank USA, N.A.

   $ 100,000,000.00   

ING Capital LLC

   $ 100,000,000.00   

Crédit Industriel et Commercial

   $ 45,000,000.00   

Credit Suisse AG, Cayman Islands Branch

   $ 40,000,000.00   

Whitney Bank

   $ 40,000,000.00   

ITF International Transport Finance Suisse AG

   $ 25,000,000.00   

Total

   $ 1,175,000,000.00      

 

 

 

NON-EXTENDED COMMITMENT

 

Lender

   Non-Extended Commitment  

Skandinaviska Enskilda Banken AB (publ)

   $ 115,000,000.00   

NIBC Bank N.V.

   $ 80,000,000.00   

UniCredit Bank AG

   $ 70,000,000.00   

Natixis, New York Branch

   $ 60,000,000.00   

Regions Bank

   $ 50,000,000.00   

Total

   $ 375,000,000.00      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A to

Second Amendment

[COMPOSITE COPY, incorporating the First Amendment to Amended and Restated
Credit Agreement dated July 23, 2014]

 

 

 

 

LOGO [g886170g93x12.jpg]

AMENDED AND RESTATED CREDIT AGREEMENT

among

ATWOOD OCEANICS, INC.,

ATWOOD OFFSHORE WORLDWIDE LIMITED,

VARIOUS LENDERS

NORDEA BANK AB, LONDON BRANCH,

as Administrative Agent,

and

NORDEA BANK FINLAND PLC, LONDON BRANCH,

as Administrative Agent,

Lead Arranger and Book Runner

 

 

Dated as of April 10, 2014

 

 

 

LOGO [g886170g81h36.jpg]

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

SECTION 1. Definitions and Accounting Terms

     12      1.01     

Defined Terms

     12   

SECTION 2. Amount and Terms of Credit Facility

     3233      2.01     

The Commitments

     3233      2.02     

Minimum Amount of Each Borrowing; Limitation on Number of Borrowings

     3333      2.03     

Notice of Borrowing

     3334      2.04     

Disbursement of Funds

     3334      2.05     

Notes

     3435      2.06     

Pro Rata Borrowings

     3536      2.07     

Interest

     3536      2.08     

Interest Periods

     3637      2.09     

Increased Costs, Illegality, Market Disruption, etc.

     3739      2.10     

Compensation

     3939      2.11     

Change of Lending Office; Limitation on Additional Amounts

     3940      2.12     

Replacement of Lenders

     4040      2.13     

Conversion of Non-Extending Commitments after the Second Amendment Effective
Date

     41   

SECTION 3. Letters of Credit

     4142      3.01     

Letters of Credit

     4142      3.02     

Maximum Letters of Credit Outstanding; Maturities

     4243      3.03     

Letter of Credit Requests; Minimum Stated Amount

     4243      3.04     

Letter of Credit Participations

     4344      3.05     

Agreement to Repay Letter of Credit Drawings

     4546      3.06     

Increased Costs

     4547   

SECTION 4. Commitment Commission; Fees; Reductions of Commitment

     4647      4.01     

Fees

     4647      4.02     

Voluntary Termination of Total Unutilized Commitments

     4748      4.03     

Mandatory Reduction of Commitments

     4849   

SECTION 5. Prepayments; Payments; Taxes

     4850      5.01     

Voluntary Prepayments

     4850      5.02     

Mandatory Repayments

     4951      5.03     

Method and Place of Payment

     5052      5.04     

Net Payments; Taxes

     5052      5.05     

Application of Proceeds

     5254   

 

-i-



--------------------------------------------------------------------------------

SECTION 6. [Reserved.]

  5355   

SECTION 7. Conditions Precedent to the Amendment and Restatement Effective Date
and All Credit Events

  5355    7.01

No Default; Representations and Warranties

  5455    7.02

Notice of Borrowing; Letter of Credit Request

  5455    7.03

Collateral Maintenance Test

  5456    7.04

Non-Extended Commitment Maturity Date Period

  56   

SECTION 8. Representations, Warranties and Agreements

  5456    8.01

Corporate/Limited Liability Company/Limited Partnership Status

  5557    8.02

Corporate Power and Authority

  5557    8.03

No Violation

  5557    8.04

Governmental Approvals

  5557    8.05

Financial Statements; Financial Condition; Undisclosed Liabilities; etc.

  5657    8.06

Litigation

  5758    8.07

True and Complete Disclosure

  5758    8.08

Use of Proceeds; Margin Regulations

  5759    8.09

Tax Returns and Payments

  5759    8.10

Compliance with ERISA

  5859    8.11

The Security Documents

  5960    8.12

Capitalization

  5961    8.13

Subsidiaries

  5961    8.14

Compliance with Statutes, etc.

  5961    8.15

Investment Company Act

  6061    8.16

Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc.

  6062    8.17

Environmental Matters

  6062    8.18

Labor Relations

  6163    8.19

Patents, Licenses, Franchises and Formulas

  6163    8.20

Indebtedness

  6163    8.21

Insurance

  6263    8.22

Collateral Rigs

  6264    8.23

Properties

  6264    8.24

Anti-Terrorism

  6264    8.25

Form of Documentation

  6365    8.26

Place of Business

  6466    8.27

No Undisclosed Commissions

  6466    8.28

Pari Passu or Priority Status

  6466    8.29

No Immunity

  6466    8.30

Winding up, etc.

  6466   

SECTION 9. Affirmative Covenants

  6466    9.01

Information Covenants

  6566    9.02

Books, Records and Inspections

  6870   

 

-ii-



--------------------------------------------------------------------------------

9.03

Maintenance of Property; Insurance

  6870    9.04

Existence; Franchises

  6971    9.05

Compliance with Statutes, etc.

  6971    9.06

Compliance with Environmental Laws

  7072    9.07

ERISA

  7072    9.08

End of Fiscal Years; Fiscal Quarters

  7173    9.09

Performance of Obligations

  7173    9.10

Payment of Taxes

  7173    9.11

Additional Security; Additional Guarantors; Further Assurances

  7173    9.12

Use of Proceeds

  7375    9.13

Ownership

  7375    9.14

Letter of Credit Back-Stop Arrangements

  7475    9.15

New York Stock Exchange

  7476   

SECTION 10. Negative Covenants

  7476    10.01

Liens

  7476    10.02

Consolidation, Merger, or Sale of Assets, etc.

  7677    10.03

Dividends

  7880    10.04

Indebtedness

  7881    10.05

Advances, Investments and Loans

  8083    10.06

Transactions with Affiliates

  8285    10.07

Maximum Leverage Ratio

  8385    10.08

Interest Expense Coverage Ratio

  8385    10.09

Collateral Maintenance

  8385    10.10

Maximum Debt to Capitalization Ratio

  8386    10.11

Certificate of Incorporation, By-Laws and Certain Other Agreements, etc.

  8386    10.12

Limitation on Certain Restrictions on Subsidiaries

  8487    10.13

Limitation on Issuance of Capital Stock

  8587    10.14

Change of Ownership; Registry; Class; Management; Legal Names; Type of
Organization (and whether a Registered Organization); Jurisdiction of
Organization; etc.

  8588    10.15

Business

  8689    10.16

ERISA

  8789   

SECTION 11. Events of Default

  8790    11.01

Payments

  8790    11.02

Representations, etc.

  8790    11.03

Covenants

  8790    11.04

Default Under Other Agreements

  8790    11.05

Bankruptcy, etc.

  8891    11.06

ERISA

  8891    11.07

Security Documents

  8991    11.08

Guaranties

  8992    11.09

Judgments

  8992    11.10

Change of Control

  8992   

 

-iii-



--------------------------------------------------------------------------------

11.11

Revocation of Consents

  8992    11.12

Unlawfulness

  9092    11.13

Insurances

  9093    11.14

Disposals

  9093    11.15

Cessation of Business

  9093    11.16

Government Intervention

  9093   

SECTION 12. The Administrative Agent.

  9194    12.01

Appointment

  9194    12.02

Nature of Duties

  9295    12.03

Lack of Reliance on the Administrative Agent

  9396    12.04

Certain Rights of the Administrative Agent

  9696    12.05

Reliance

  9496    12.06

Indemnification

  9497    12.07

The Administrative Agent in its Individual Capacity

  9497    12.08

Holders

  9597    12.09

Resignation by the Administrative Agent

  9597    12.10

Co-Collateral Agent; Separate Collateral Agent

  9698   

SECTION 13. Parent Guaranty

  9699    13.01

Guaranty

  9699    13.02

Bankruptcy

  9799    13.03

Nature of Liability

  9799    13.04

Independent Obligation

  9799    13.05

Authorization

  97100    13.06

Reliance

  98101    13.07

Subordination

  98101    13.08

Waiver

  99101    13.09

Payment

  99102    13.10

Keepwell

  102   

SECTION 14. Miscellaneous

  100102    14.01

Payment of Expenses, etc.

  100102    14.02

Right of Setoff

  101103    14.03

Notices

  102104    14.04

Benefit of Agreement; Assignments; Participations

  102104    14.05

No Waiver; Remedies Cumulative

  104106    14.06

Payments Pro Rata

  104107    14.07

Calculations; Computations

  105107    14.08

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

  106108    14.09

Counterparts

  107109    14.10

Effectiveness

  107109    14.11

Headings Descriptive

  107109    14.12

Amendment or Waiver; etc.

  107109    14.13

Survival

  110112    14.14

Domicile of Loans

  110112   

 

-iv-



--------------------------------------------------------------------------------

14.15

Register; Participant Register

  110112    14.16

Confidentiality

  111113    14.17

Insurance Proceeds

  112114    14.18

USA PATRIOT Act Notice

  112114    14.19

Extending Lender Approval of Post-Non-Extended Maturity Date Amendments

  114   

 

SCHEDULE I - Commitments SCHEDULE II - Lender Addresses SCHEDULE III -
Subsidiary Guarantors SCHEDULE IV - U.S. Pledge Agreements, Foreign Pledge
Agreements and Pledgors SCHEDULE V - Tax Matters SCHEDULE VI - ERISA
SCHEDULE VII Material Subsidiaries SCHEDULE VIII - Existing Indebtedness
SCHEDULE IX - Required Insurance SCHEDULE X - Collateral Rigs SCHEDULE XI -
Legal Name; Type of Organization and Whether a Registered Organization;
Jurisdiction of Organization; Etc. SCHEDULE XII - Existing Liens SCHEDULE XIII -
Existing Investments SCHEDULE XIV - Drilling Contracts SCHEDULE XV - Credit
Party Notice Addresses EXHIBIT A Form of Notice of Borrowing EXHIBIT B Form of
Note EXHIBIT C Form of Letter of Credit Request EXHIBIT D [Reserved] EXHIBIT E
Form of Officers’ Certificate EXHIBIT F Form of U.S. Subsidiaries Guaranty
EXHIBIT G Form of U.S. Pledge Agreement EXHIBIT H Form of Assignment of
Insurances EXHIBIT I Form of Assignment of Earnings EXHIBIT J Form of U.S.
Security Agreement EXHIBIT K Form of Collateral Rig Mortgage EXHIBIT L Form of
Solvency Certificate EXHIBIT M Form of Compliance Certificate EXHIBIT N Form of
Assignment and Assumption Agreement EXHIBIT O Form of Joinder Agreement EXHIBIT
P Form of Intercompany Subordination Agreement

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 10, 2014, among ATWOOD
OCEANICS, INC., a Texas corporation (the “Parent”), ATWOOD OFFSHORE WORLDWIDE
LIMITED, an exempted company incorporated under the laws of the Cayman Islands
and a Wholly-Owned Subsidiary of the Parent (the “Borrower”), the Lenders party
hereto from time to time, and NORDEA BANK AB, LONDON BRANCH (as successor to
NORDEA BANK FINLAND PLC, LONDON BRANCH), a national banking association
organized under the laws of the Republic of Finland, as Administrative Agent (in
such capacity, the “Administrative Agent”). All capitalized terms used herein
and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, the Parent, the Borrower, the lenders from time to time party thereto,
and Nordea Bank Finland plc, New York Branch, as administrative agent (the
“Original Administrative Agent”), are parties to that certain Credit Agreement,
dated as of dated May 6, 2011 (as amended, amended and restated, supplemented
and/or otherwise modified prior to the date hereof, the “Original 2011 Credit
Agreement”) pursuant to which the lenders agreed to make revolving loans to the
Borrower and participate in letters of credit for account of the Borrower and
its Subsidiaries as provided therein;

WHEREAS, upon the effectiveness of the First Resignation and Assignment
Agreement and the Restatement Agreement, Nordea Bank Finland plc, New York
Branch resigned as the Original Administrative Agent and Nordea Bank Finland
plc, London Branch was appointed as the Administrative Agent (the “Former
Administrative Agent”);

WHEREAS, upon the effectiveness of the Second Resignation and Assignment
Agreement, Nordea Bank Finland plc, London Branch resigned as the Former
Administrative Agent and Nordea Bank AB, London Branch was appointed as the
Administrative Agent;

WHEREAS, the Parent, the Borrower, the Lenders and the Administrative Agent are
parties to the Restatement Agreement and as set forth therein, and upon
satisfaction of the conditions set forth herein and therein, the Original 2011
Credit Agreement is being amended and restated in the form of this Agreement;

WHEREAS, pursuant to the Restatement Agreement, the Borrower has requested that
the Lenders continue to extend credit to the Borrower in the form of Loans and
Letters of Credit from time to time prior to the Maturity Date (as in effect
immediately after giving effect to the Restatement Agreement), in an aggregate
principal amount of the Commitments equal to $1,550,000,000; and

WHEREAS, subject to and upon the terms and conditions herein set forth, in
consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows;

 

1

 

-1-



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms. Defined Terms. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Parent or (y) at least 51% of the capital stock or other equity interests of any
such Person, which Person shall, as a result of such stock acquisition, become a
Subsidiary of the Parent (or shall be merged with and into the Parent (so long
as the Parent is the surviving corporation) or a Subsidiary of the Parent). For
clarity, an Acquired Entity or Business does include the construction of a Rig.

“Administrative Agent” shall have the meaning provided in the first paragraph of
this Agreement, and shall include its permitted successors and assigns.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the shares of securities having ordinary voting power for the election of
directors (or equivalent governing body) of such Person or (ii) to direct or
cause the direction of the management and policies of such other Person, whether
through the ownership of voting shares of securities, by contract or otherwise;
provided, however, that neither the Administrative Agent nor any Affiliate
thereof shall be considered an Affiliate of the Parent or any Subsidiary
thereof.

“Aggregate Collateral Rig Value” shall have the meaning set forth in
Section 10.09.

“Agreement” shall mean this Amended and Restated Credit Agreement, as modified,
supplemented, amended, restated, extended or renewed from time to time.

“AOPL” shall mean Atwood Oceanics Pacific Limited, an exempted company
incorporated under the laws of the Cayman Islands which is a Wholly-Owned
Subsidiary of the Parent.

“Amendment and Restatement Effective Date” shall have the meaning provided in
Section 14.10.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.24.

“Applicable Commitment Fee Percentage” shall mean the percentage per annum
determined in accordance with the pricing grid set forth below (the “Commitment
Percentage Pricing Grid”), based on the applicable corporate (or corporate
family) ratings set forth in the Commitment Percentage Pricing Grid from each of
Moody’s and S&P:

 

2

 

-2-



--------------------------------------------------------------------------------

Applicable Credit Ratings Levels Assigned by the Ratings Agencies

   Applicable
Commitment
Percentage   Category 1      0.30 %  Equal to or greater than BBB- and Baa3   
Category 2      0.35 %  BB+ and Ba1    Category 3      0.40 %  Less than or
equal to BB and Ba2 (or no Applicable Credit Rating is available from either
Rating Agency)   

provided that; the calculation of the Applicable Commitment Fee Percentage
pursuant to the Commitment Percentage Pricing Grid shall be subject to the
Ratings Guidelines.

“Applicable Margin” shall mean the percentage per annum determined in accordance
with the pricing grid set forth below (the “Applicable Margin Pricing Grid”)
based on the applicable corporate (or corporate family) ratings set forth in the
Applicable Margin Pricing Grid from each of Moody’s and S&P:

 

Applicable Credit Ratings Levels Assigned by the Ratings Agencies

   Applicable
Margin  

Category 1

Equal to or greater than BBB- and Baa3

     1.75 % 

Category 2

BB+ and Ba1

     1.875 % 

Category 3

Less than or equal to BB and Ba2 (or no Applicable Credit Rating is available
from either Rating Agency)

     2.00 % 

 

3

 

-3-



--------------------------------------------------------------------------------

provided that; the calculation of the Applicable Margin pursuant to the
Applicable Margin Pricing Grid shall be subject to the Ratings Guidelines.

“Approved Appraiser” shall mean RS Platou Shipbrokers AS, Fearnleys Ltd., ODS
Petrodata, Pareto Offshore AS, H. Clarksons & Company Limited or such other
independent appraisal firm nominated by the Borrower and consented to by the
Administrative Agent.

“Assignment and Assumption Agreement” shall mean the Assignment and Assumption
Agreement substantially in the form of Exhibit N (appropriately completed).

“Assignment of Earnings” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

“Assignment of Insurances” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

“Authorized Representative” shall mean, with respect to (i) delivering Notices
of Borrowing, Letter of Credit Requests and similar notices, any Person or
Persons that has or have been authorized by the board of directors of the
Borrower to deliver such notices pursuant to this Agreement and that has or have
appropriate signature cards on file with the Administrative Agent and each
Issuing Lender, (ii) delivering financial information and officer’s certificates
relating to financial matters pursuant to this Agreement, the chief financial
officer, the treasurer or controller of such Person or, if there is no chief
financial officer, treasurer or controller of such Person, any other senior
executive officer of such Person designated by the president or the board of
directors of such Person or such Person’s general partner as being a financial
officer authorized to deliver and certify financial information under this
Agreement and (iii) any other matter in connection with this Agreement or any
other Credit Document, any officer (or a person or persons so designated by any
two officers) of such Person or of such Person’s general partner, if applicable.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, for any day, a rate of interest per annum equal to the
higher of (i) the Prime Rate for such day and (ii) the sum of the Federal Funds
Rate for such day plus  1⁄2 of 1%. For the avoidance of doubt, the Base Rate
shall never fall below 0%.

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement and shall include any Surviving Person following a Redomestication.

“Borrowing” shall mean the borrowing of Loans from all the Lenders (other than
any Lender which has not funded its share of a Borrowing in accordance with this
Agreement) on a given date having the same Interest Period. It is understood
that there may be more than one Borrowing outstanding.

“Business Day” shall mean (i) for all purposes other than as covered by the
following clause (ii), any day except Saturday, Sunday and any day which shall
be in New York, New York and/or London, England a legal holiday or a day on
which banking institutions are authorized or required by law or other government
action to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Loans, any day which
is a Business Day described in clause (i) above and which is also a day for
trading by and between banks in U.S. dollar deposits in the applicable interbank
Eurodollar market.

 

4

 

-4-



--------------------------------------------------------------------------------

“Capital Stock” shall mean (i) in the case of a corporation or company,
corporate stock or shares, (ii) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents of corporate stock, (iii) in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited) and (iv) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Equivalents” shall mean, as to any Person, (i) (x) Dollars and (y) in the
case of any Foreign Subsidiary of the Parent, Euros and such local currencies
held by any such Foreign Subsidiary from time to time in the ordinary course of
its business, (ii) securities issued or directly and fully guaranteed or insured
by (x) in the case of a Foreign Subsidiary of the Parent organized in Norway,
Norway or any agency of instrumentality thereof (provided that the full faith
and credit of Norway is pledged in support thereof) and (y) in all cases, the
United States or any agency or instrumentality thereof (provided that the full
faith and credit of the United States is pledged in support thereof), in either
case having maturities of not more than six months from the date of acquisition,
(iii) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within six months from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s, (iv) time deposits, certificates of deposit and bankers
acceptances of any Lender or any commercial bank organized under the laws of the
United States, any State thereof or any other country which is a member of the
Organization for Economic Cooperation and Development and, in each case, having
total assets in excess of $10,000,000,000 (or an equivalent amount in the
currency of any member country), (v) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clause
(ii)(y) above entered into with any bank meeting the qualifications specified in
clause (iv) above, (vi) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than six months after the date of acquisition by such Person,
(vii) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (vi) above
and (viii) in the case of Foreign Subsidiaries of the Parent, overnight deposits
and demand deposit accounts (in the respective local currencies) maintained in
the ordinary course of business.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Change of Control” shall mean (i) any “Person” or “Group” (within the meaning
of Sections 13(d) and 14(d) under the Exchange Act, as in effect on the
Amendment and

 

5

 

-5-



--------------------------------------------------------------------------------

Restatement Effective Date) is or shall (A) be the “beneficial owner” (as so
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of 35% or more on a
fully diluted basis of the voting and/or economic interest in the Parent’s
Capital Stock or (B) have obtained the power (whether or not exercised) to elect
a majority of the Parent’s directors, (ii) the Board of Directors of the Parent
shall cease to consist of a majority of Continuing Directors, (iii) the Parent
shall cease to own on a fully diluted basis, directly or indirectly, in the
aggregate 100% of the economic and voting interest in the Borrower’s Capital
Stock or (iv) the adoption of a plan by the holder of Capital Stock of the
Parent relating to the liquidation or dissolution of the Parent.

“Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Extending Lenders or Non-Extending Lenders, (b) when used with respect to
Commitments, refers to whether such Commitments are Non-Extended Commitments or
Extended Commitments and (c) when used with respect to Loans, refers to whether
such Loans are incurred pursuant to Non-Extended Commitments or Extended
Commitments (including pursuant to Section 2.13).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

“Collateral” shall mean all personal property with respect to which any security
interests have been granted pursuant to any Security Document, including,
without limitation, all Pledge Agreement Collateral, all Security Agreement
Collateral, all Insurance Collateral, all Earnings Collateral, all Collateral
Rigs, and all cash and Cash Equivalents at any time delivered as collateral
hereunder.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent and security trustee for the Secured Creditors pursuant to the Security
Documents, and shall include its permitted successors and assigns.

“Collateral and Guaranty Requirements” shall mean with respect to each
Collateral Rig or Credit Party, the requirement that:

(i) (I) each Subsidiary that is required to be a Subsidiary Guarantor in
accordance with the definition thereof shall have duly authorized, executed and
delivered to the Administrative Agent the U.S. Subsidiaries Guaranty or a
counterpart thereof, substantially in the form of Exhibit F (as modified,
supplemented or amended from time to time, the “U.S. Subsidiaries Guaranty”),
and the U.S. Subsidiaries Guaranty shall be in full force and effect, provided
that this requirement shall not apply to any Foreign Subsidiary as to which the
Administrative Agent shall have determined, based on advice of local counsel,
and given written notice of such determination to the Borrower, that it would be
preferable for such Foreign Subsidiary not to execute and deliver the U.S.
Subsidiaries Guaranty, but only to execute and deliver a Foreign Subsidiaries
Guaranty as contemplated in clause (II) below or (II) each Foreign Subsidiary of
the Parent that is required to be a Subsidiary Guarantor in accordance with the
definition thereof shall have duly authorized, executed and delivered a guaranty
governed by the law of the jurisdiction in which such Foreign Subsidiary is
organized (any such non-U.S. law governed guaranty to be executed and

 

6

 

-6-



--------------------------------------------------------------------------------

delivered by a Foreign Subsidiary of the Parent pursuant to this clause (II), as
modified, amended or supplemented from time to time, a “Foreign Subsidiaries
Guaranty”); provided that (a) no Foreign Subsidiary shall be required to
guarantee the obligations of the Parent or any Guarantor that is not a Foreign
Subsidiary at any time, and (b) each Foreign Subsidiaries Guaranty shall be
prepared by local counsel satisfactory to the Administrative Agent, shall be in
form and substance satisfactory to the Administrative Agent, and shall conform
as nearly as possible (as to the obligations guaranteed and the rights intended
to be granted thereunder) to the U.S. Subsidiaries Guaranty, taking into account
such variations as shall be necessary or desirable under applicable local law as
reasonably determined by the Administrative Agent. Schedule III sets forth a
list of all Subsidiaries of the Parent which shall have executed and delivered a
Subsidiaries Guaranty on or prior to the Amendment and Restatement Effective
Date;

(ii) (I) each Pledgor shall have (x) duly authorized, executed and delivered the
U.S. Pledge Agreement substantially in the form of Exhibit G (as modified,
supplemented or amended from time to time, the “U.S. Pledge Agreement”) or a
joinder thereto, pursuant to which all of the Capital Stock of the Credit Party
that owns such Collateral Rig (or the Capital Stock of the Subsidiary that owns,
directly or indirectly, the Capital Stock in such Credit Party) shall have been
pledged to secure the Secured Obligations, and such Pledgor shall have
(A) delivered to the Collateral Agent, as pledgee, all the Pledged Securities
and other Pledge Agreement Collateral referred to therein, together with
executed and undated stock powers in the case of capital stock constituting
Pledged Securities and (B) otherwise complied with all of the requirements set
forth in the U.S. Pledge Agreement, and (y) duly authorized, executed and
delivered any other related documentation necessary or advisable as reasonably
determined by the Administrative Agent to perfect the Lien on the Pledge
Agreement Collateral referred to therein in the respective jurisdictions of
formation or of the chief executive office, as the case may be, of the Borrower
or the respective Subsidiary Guarantor, as the case may be or as otherwise
provided by applicable law, and the U.S. Pledge Agreement shall be in full force
and effect, provided that this requirement shall not apply to any Foreign
Pledgor as to which the Administrative Agent reasonably determines, based on
advice of local counsel, and gives written notice of such determination to the
Borrower, that it would be preferable for such Foreign Pledgor not to execute
and deliver the U.S. Pledge Agreement, but only to execute and deliver one or
more Foreign Pledge Agreements as contemplated in clause (II), (II) (A) each
Foreign Pledgor specified in a written notice by the Administrative Agent to the
Borrower and (B) each Pledgor (whether or not a Foreign Pledgor) that shall own
equity interests in one or more Persons organized under the laws of a
jurisdiction other than the jurisdiction of organization of such Pledgor, shall
have authorized, executed and delivered a pledge agreement or agreements
governed by the laws of the jurisdiction where such Pledgor and/or the Person or
Persons whose equity interests are to be pledged shall be organized, if (in the
case of (A) and (B)) the Administrative Agent determines (based on advice of
local counsel), and gives written notice to the Borrower of such determination,
that it would be in the interests of the Lenders that such Pledgor authorize,
execute and deliver such additional pledge agreements (each such non-U.S. law
governed pledge agreement to be executed and delivered by one or more Credit
Parties pursuant to this clause (II), as modified, amended or supplemented from
time to time, the “Foreign Pledge Agreements” and each, a “Foreign Pledge
Agreement”), and (III) each Pledgor pledging the Capital Stock of an entity
formed

 

7

 

-7-



--------------------------------------------------------------------------------

in the Republic of Malta shall have executed a letter to be filed with the
Registry of Companies in Malta informing such Registry of the pledge; provided
that (x) each such Foreign Pledge Agreement shall be prepared by local counsel,
shall be in form and substance satisfactory to the Administrative Agent, and
shall conform as nearly as possible (as to the obligations secured thereby and
the rights intended to be granted thereunder) to the U.S. Pledge Agreement,
taking into account such variations as shall be necessary or desirable under
applicable local law as reasonably determined by the Administrative Agent and
(y) in connection with the execution and delivery of any such Foreign Pledge
Agreement, the respective Credit Parties shall have taken such actions as may be
necessary or desirable under local law (as advised by local counsel) to create,
maintain, effect, perfect, preserve, maintain and protect the security interests
granted (or purported to be granted) thereby as reasonably determined by the
Administrative Agent. The U.S. Pledge Agreement and each Foreign Pledge
Agreement shall be in full force and effect. As of the Amendment and Restatement
Effective Date, the U.S. Pledge Agreement and each Foreign Pledge Agreement are
listed on Section A of Schedule IV. As of the Amendment and Restatement
Effective Date, each Pledgor is listed on Section B of Schedule IV;

(iii) the Credit Party that owns such Collateral Rig shall have duly authorized,
executed and delivered (x) an Assignment of Insurances substantially in the form
of Exhibit H (each, as amended, modified or supplemented from time to time, an
“Assignment of Insurances” and, together with any additional assignment of
insurances executed and delivered pursuant to Section 9.11(c), the “Assignments
of Insurances”) covering all such Credit Party’s present and future Insurance
Collateral, and each Assignment of Insurances shall be in full force and effect,
(y) an Assignment of Charter Hire, Drilling Contract, Revenue and Earnings in
the form of Exhibit I (each, as amended, modified or supplemented from time to
time, an “Assignment of Earnings” and, together with any additional assignment
of charter hire, drilling contract, revenues and earnings executed and delivered
pursuant to Section 9.11(c), the “Assignment of Earnings”), covering all of such
Credit Party’s Earnings Collateral, and each Assignment of Earnings shall be in
full force and effect, and (z) a Security Agreement in the form of Exhibit J
(each, as amended, modified or supplemented from time to time, a “U.S. Security
Agreement” and, together with any additional security agreements executed and
delivered pursuant to Section 9.11(c), the “U.S. Security Agreements”), and each
U.S. Security Agreement shall be in full force and effect;

(iv) the Credit Party that owns such Collateral Rig shall have duly authorized,
executed and delivered in form for filing in the appropriate rig registry a
first preferred mortgage (as modified, amended or supplemented from time to time
in accordance with the terms thereof and hereof, a “Collateral Rig Mortgage”
and, together with any additional collateral rig mortgages executed and
delivered pursuant to Section 9.11(c) or (d), the “Collateral Rig Mortgages”),
substantially in the form of Exhibit K, with respect to such Collateral Rig, and
such Collateral Rig Mortgage shall be effective upon filing to create in favor
of the Collateral Agent, for the benefit of the Lenders, a legal, valid and
enforceable first priority security interest, in and Lien upon such Collateral
Rig, subject only to Permitted Liens, and each Collateral Rig Mortgage shall be
in full force and effect;

 

8

 

-8-



--------------------------------------------------------------------------------

(v) all filings, deliveries of instruments and other actions necessary or
desirable in the reasonable opinion of the Collateral Agent to perfect and
preserve the security interests described in clauses (ii) through (iv) above
(including, without limitation, the filing of UCC financing statements and lien
searches) shall have been duly effected and the Collateral Agent shall have
received evidence thereof in form and substance reasonably satisfactory to the
Collateral Agent;

(vi) on or before the date such Rig first becomes a Collateral Rig, the
Administrative Agent shall have received each of the following with respect to
such Collateral Rig:

(a) certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Collateral Rig by the relevant Subsidiary
Guarantor;

(b) the results of maritime registry searches with respect to such Collateral
Rig, indicating no record liens other than Permitted Liens;

(c) class certificates from a classification society recognized by the United
States Coast Guard or another classification society indicating that such
Collateral Rig meets the criteria specified in Section 8.22; and

(d) if applicable, certified copies of all ISM and ISPS Code documentation for
such Collateral Rig;

(vii) promptly after the registration of any Collateral Rig Mortgage referred to
in clause (iv) above or any amendment to any Collateral Rig Mortgage, the
Administrative Agent shall have received the results of maritime registry
searches with respect to the applicable Collateral Rig indicating no record
liens other than Permitted Liens and Liens in favor of the Collateral Agent
and/or the Lenders;

(viii) prior to the Amendment and Restatement Effective Date, the Administrative
Agent shall have received a report, in form and scope reasonably satisfactory to
the Administrative Agent, from BankAssure Insurance Services Inc. or such other
firm of independent marine insurance brokers as is reasonably acceptable to the
Administrative Agent with respect to the insurance maintained by the Credit
Parties in respect of the Collateral Rigs as of the Amendment and Restatement
Effective Date, together with a certificate from such broker certifying that
such insurances (i) are placed with such insurance companies and/or underwriters
and/or clubs, in such amounts, against such risks, and in such form, as are
customarily insured against by companies operating in the offshore drilling
industry for the protection of the Collateral Agent and/or the Lenders as
secured party and mortgagee, (ii) otherwise conform with the insurance
requirements of each respective Collateral Rig Mortgage and (iii) include,
without limitation, the Required Insurance;

(ix) the Administrative Agent shall have received, to the extent reasonably
requested from (a) US counsel to each of the Credit Parties (which shall be
Baker Botts L.L.P, or another law firm reasonably acceptable to the
Administrative Agent), an opinion

 

9

 

-9-



--------------------------------------------------------------------------------

addressed to the Administrative Agent and each of the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent, (b) Cayman
Islands counsel to the Credit Parties (which shall be Maples & Calder or another
law firm qualified to render an opinion as to Cayman Islands law reasonably
acceptable to the Administrative Agent), an opinion addressed to the
Administrative Agent and each of the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent, (c) special maritime counsel to the
Administrative Agent (which shall be Gardere Wynne Sewell, LLP or another law
firm qualified to render an opinion as to maritime law reasonably acceptable to
the Administrative Agent), an opinion addressed to the Administrative Agent and
each of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent, (d) Maltese counsel to the Credit Parties (which shall be
Ganado Advocates or another law firm qualified to render an opinion as to
Maltese law reasonably acceptable to the Administrative Agent), an opinion
addressed to the Administrative Agent and each of the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent, (e) Luxembourg
counsel to the Credit Parties (which shall be D.Law S.à r.l. or another law firm
qualified to render an opinion as to Luxembourg law reasonably acceptable to the
Administrative Agent), an opinion addressed to the Administrative Agent and each
of the Lenders, in form and substance reasonably satisfactory to the
Administrative Agent and (f) Gibraltar counsel to the Credit Parties (which
shall be Triay Stagnetto Neish or another law firm qualified to render an
opinion as to Gibraltar law reasonably acceptable to the Administrative Agent),
an opinion addressed to the Administrative Agent and each of the Lenders, in
form and substance reasonably satisfactory to the Administrative Agent; and

(x) the Administrative Agent shall have received (a) a certificate, dated the
Amendment and Restatement Effective Date and reasonably acceptable to the
Administrative Agent, signed by the chief executive officer, the president, any
vice president, director, or any other Authorized Representative of each Credit
Party, and attested to by the secretary, any assistant secretary or any other
Authorized Representative of such Credit Party (other than the Authorized
Representative of such Credit Party signing the certificate of such Credit
Party), as the case may be, substantially in the form of Exhibit E, with
appropriate insertions, together with copies of the certificate of incorporation
and by-laws (or equivalent organizational documents), as applicable, of such
Credit Party and the resolutions of such Credit Party (or, where applicable, the
general partner of such Credit Party) referred to in such certificate; and
(b) all information and copies of all documents and papers, including records of
corporate, limited liability company and partnership proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent may have reasonably requested in connection
therewith, such documents and papers, where appropriate, to be certified by
proper partnership, corporate or governmental authorities.

Notwithstanding anything to the contrary contained herein or in any other Credit
Document, in no event shall the Parent, the Borrower or any other Credit Party
be required to (i) other than with respect to the loan documentation required to
validly create, register or perfect the security interests in the Capital Stock
of the Borrower and each Subsidiary Guarantor, the Collateral Rigs and of
earnings and insurances related thereto, perform any action necessary or
desirable to be taken to perfect a security interest in any asset if the
Administrative Agent and the Borrower agree that the costs of taking such action
are excessive in relation to the value afforded to the Secured Creditors of
perfecting such security interest; or (ii) create charges over deposit accounts
or enter into control agreements with respect to deposit accounts in any
jurisdiction.

 

10

 

-10-



--------------------------------------------------------------------------------

“Collateral Disposition” shall mean (i) the sale, lease, transfer or other
disposition of any Collateral Rig (it being understood that a charter is not a
disposition) by the Parent or any of its Subsidiaries to any Person other than a
Credit Party or an entity to which such sales, lease, transfer or other
disposition is being made that becomes a Credit Party upon such Collateral
Disposition or (ii) any Event of Loss of in respect of any Collateral Rig.

“Collateral Rig” shall mean, as of the Amendment and Restatement Effective Date,
each Rig listed on Schedule X and thereafter, each such Rig, other than a Rig
that ceases to be a Collateral Rig as a result of a Collateral Disposition or an
Event of Loss, but including any additional Rig that becomes a Collateral Rig
pursuant to Section 10.09.

“Collateral Rig Mortgages” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

“Commitment” shall mean, for each Lender, the amount set forth opposite such
Lender’s name in Schedule I directly below the column entitled “Commitment”, as
same may be (x) reduced from time to time or terminated pursuant to Sections
4.02, 4.03 and/or 11, as applicable or (y) adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 2.12 or 14.04 a
Non-Extended Commitment or an Extended Commitment, as the context may require.

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Consolidated EBIT” shall mean, for any period, Consolidated Net Income for such
period, before deducting therefrom Consolidated Interest Expense of the Parent
and its Subsidiaries for such period and provision for taxes based on income
that were included in arriving at Consolidated Net Income for such period and
without giving effect (x) to any extraordinary gains or extraordinary non-cash
losses (except to the extent that any such extraordinary non-cash losses require
a cash payment in a future period) and (y) to any gains or losses from sales of
assets other than from sales of inventory in the ordinary course of business.

“Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for such
period, adjusted by adding thereto the amount of all amortization of intangibles
and depreciation to the extent that same was deducted in arriving at
Consolidated EBIT for such period; it being understood that in determining the
Leverage Ratio only, Consolidated EBITDA for any period shall be calculated on a
pro forma basis to give effect to (i) any Acquired Entity or Business acquired
during such period and not subsequently sold or otherwise disposed of by the
Parent or any of its Subsidiaries during such period and (ii) any Significant
Disposition by the Parent or any of its Subsidiaries during such period.

“Consolidated Indebtedness” shall mean, as at any date of determination, without
duplication, the sum of (I) the aggregate stated balance sheet amount of all
Indebtedness (but

 

11

 

-11-



--------------------------------------------------------------------------------

including, in any event, without limitation, the then outstanding principal
amount of all Loans, all Capitalized Lease Obligations and all purchase money
Indebtedness) of the Parent and its Subsidiaries at such time determined on a
consolidated basis, (II) the aggregate amount of all Indebtedness of the Parent
and its Subsidiaries of the type described in clause (ii) of the definition of
“Indebtedness” contained herein at such time determined on a consolidated basis
and (III) the aggregate amount of all Contingent Obligations of the Parent and
its Subsidiaries in respect of Indebtedness described in preceding clauses
(I) and (II) at such time determined on a consolidated basis; it being
understood that in determining compliance with Section 10.07 only, and in any
event, at the date of such determination of Consolidated Indebtedness, the
amount of cash and Cash Equivalents held by the Parent and its Subsidiaries at
such time and which would appear on a consolidated balance sheet of the Parent
and its Subsidiaries as part of the consolidated assets of the Parent and its
Subsidiaries shall be deducted from the calculation of Consolidated
Indebtedness.

“Consolidated Interest Expense” shall mean, for any period, the sum of the total
consolidated interest expense of the Parent and its Subsidiaries for such period
(calculated without regard to any limitations on the payment thereof) plus,
without duplication, that portion of Capitalized Lease Obligations of the Parent
and its Subsidiaries representing the interest factor for such period; provided
that the amortization of deferred financing, legal and accounting costs with
respect to this Agreement shall be excluded from Consolidated Interest Expense
to the extent same would otherwise have been included therein.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Parent and its Subsidiaries for such period, determined on a consolidated
basis (after any deduction for minority interests), provided that (i) in
determining Consolidated Net Income, the net income of any other Person which is
not a Subsidiary of the Parent or is accounted for by the Parent by the equity
method of accounting shall be included only to the extent of the payment of cash
dividends or cash distributions by such other Person to the Parent or a
Subsidiary thereof during such period, (ii) the net income of any Subsidiary of
the Parent shall be excluded to the extent that the declaration or payment of
cash dividends or similar cash distributions by that Subsidiary of that net
income is not at the date of determination permitted by operation of its charter
or any agreement, instrument or law applicable to such Subsidiary and (iii) the
net income (or loss) of any other Person acquired by the Parent or a Subsidiary
of the Parent in a pooling of interests transaction for any period prior to the
date of such acquisition shall be excluded.

“Consolidated Net Worth” shall mean, as at any date of determination, the Net
Worth of the Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries.

“Consolidated Total Capitalization” shall mean, as at any date of determination,
the sum of Consolidated Indebtedness of the Parent and its Subsidiaries on such
date and Consolidated Net Worth of the Parent and its Subsidiaries on such date.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (a “primary obligation”) of any

 

12

 

-12-



--------------------------------------------------------------------------------

other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (x) for the purchase or payment of any such primary obligation or
(y) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term Contingent Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Continuing Directors” shall mean the directors of the Parent on the Amendment
and Restatement Effective Date and each other director, if such other director’s
nomination for election to the Board of Directors of the Parent is recommended
by a majority of the then Continuing Directors or is recommended by a committee
of the Board of Directors of the Parent a majority of which is composed of the
then Continuing Directors.

“Credit Documents” shall mean this Agreement, each Note, each Security Document,
each Subsidiaries Guaranty, the Intercompany Subordination Agreement, each
Joinder Agreement, the Restatement Agreement, the Reaffirmation Agreement, the
Resignation and Assignment Agreement and each additional guaranty or additional
security document executed pursuant to Section 9.11 and any amendments and
waivers to any of the foregoing.

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

“Credit Party” shall mean the Parent, the Borrower, each Subsidiary Guarantor
and each Pledgor.

“Debt to Capitalization” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness of the Parent and its Subsidiaries determined on a
consolidated basis on such date to Consolidated Total Capitalization of the
Parent and its Subsidiaries on such date.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Disqualified Stock” shall mean, with respect to any Person, any Capital Stock
of such Person that, by its terms (or by the terms of any security or other
Capital Stock into which it is convertible or for which it is exchangeable), or
upon the happening of any event or condition, (a) matures or is mandatorily
redeemable (other than solely for Qualified Capital Stock of such

 

13

 

-13-



--------------------------------------------------------------------------------

Person), pursuant to a sinking fund obligation or otherwise (except as a result
of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock of such Person), in whole or in part, (c) provides for the
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Capital Stock that would constitute
Disqualified Stock of such Person, in each case, prior to the date that is
ninety-one (91) days after the Extended Commitment Maturity Date; provided,
however, that only the portion of the Capital Stock of such Person that so
matures or is mandatorily redeemable, is so convertible or exchangeable or is so
redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock; provided, further, however, that if such
Capital Stock of such Person is issued to any employee or to any plan for the
benefit of employees of such Person or by any such plan to such employees, such
Capital Stock shall not constitute Disqualified Stock of such Person solely
because it may be required to be repurchased by such Person in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.

“Dividend” shall mean, with respect to any Person, that such Person has declared
or paid a dividend, distribution or returned any equity capital to its
stockholders, partners or members or authorized or made any other distribution,
payment or delivery of property (other than common equity of such Person) or
cash to its stockholders, partners or members as such, or redeemed, retired,
purchased or otherwise acquired, directly or indirectly, for a consideration
(other than common equity of such Person) any shares of any class of its capital
stock or any partnership or membership interests outstanding on or after the
Original Closing Date (or any options or warrants issued by such Person with
respect to its capital stock or other equity interests), or set aside any funds
for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration (other than
common equity of such Person) any shares of any class of the capital stock of,
or other equity interests in, such Person outstanding on or after the Original
Closing Date (or any options or warrants issued by such Person with respect to
its capital stock or other equity interests). Without limiting the foregoing,
“Dividends” with respect to any Person shall also include all payments made or
required to be made (other than common equity of such Person) by such Person
with respect to any stock appreciation rights, plans, equity incentive or
achievement plans or any similar plans or setting aside of any funds for the
foregoing purposes. For the purposes of clarity, “Dividends” shall specifically
not include distributions of equity necessary to effectuate a stock split.

“Dollars” and the sign “$” shall each mean lawful money of the United States.

“Domestic Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person that is organized under the laws of the United States, any state thereof
or the District of Columbia.

“Drawing” shall have the meaning provided in Section 3.05(b).

“Earnings Collateral” shall mean, collectively, all “Collateral” as defined in
each Assignment of Earnings.

 

14

 

-14-



--------------------------------------------------------------------------------

“ECP” shall have the meaning assigned to such term in the definition of Excluded
Swap Obligation.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act); provided that neither the Borrower nor any of its Affiliates
shall be an Eligible Transferee at any time.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, Liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, to the extent binding on the Borrower or any
of its Subsidiaries, relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; OPA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq. (to the extent it regulates occupational exposure
to Hazardous Materials); and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Parent or a Domestic Subsidiary of the Parent would be
deemed to be a “single employer” within the meaning of Section 414(b), (c),
(m) or (o) of the Code.

“Eurodollar Rate” shall mean with respect to each Interest Period for a Loan,
(a) the offered rate (rounded upward to the nearest 1/16 of one percent) for
deposits of Dollars for a period equivalent to such period at or about 11:00
A.M. (London time) on the Interest Determination Date for such Interest Period
as is displayed on Reuters LIBOR 01 Page (or such other service as may be
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making a London Interbank Offered Rate
available) as the information vendor for displaying the London Interbank Offered
Rates of major banks in the London Interbank

 

15

 

-15-



--------------------------------------------------------------------------------

Market) (the “Screen Rate”), provided that if on such Interest Determination
Date no such rate is so displayed, the Eurodollar Rate for such period shall be
the arithmetic average (rounded upward to the nearest 1/16th of 1%) of the rates
quoted to the Administrative Agent by the Reference Banks for deposits of
Dollars in an amount approximately equal to the amount in relation to which the
Eurodollar Rate is to be determined for a period equivalent to such applicable
Interest Period in the London interbank Eurodollar market at or about 11:00 A.M.
(London time) on such Interest Determination Date, in each case divided (and
rounded upward to the nearest 1/16 of 1%) by (b) a percentage equal to 100%
minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D). For the avoidance of doubt, the Eurodollar Rate shall never fall
below 0%.

“Event of Default” shall have the meaning provided in Section 11.

“Event of Loss” shall mean any of the following events: (x) the actual or
constructive total loss of a Collateral Rig or the agreed or compromised total
loss of a Collateral Rig; or (y) the capture, condemnation, confiscation,
requisition, purchase, seizure or forfeiture of, or any taking of title to, a
Collateral Rig. An Event of Loss shall be deemed to have occurred (i) in the
event of an actual loss of a Collateral Rig, at the time and on the date of such
loss or if that is not known at noon Greenwich Mean Time on the date which such
Collateral Rig was last heard from; (ii) in the event of damage which results in
a constructive or compromised or arranged total loss of a Collateral Rig, at the
time and on the date of the event giving rise to such damage; or (iii) in the
case of an event referred to in clause (y) above, at the time and on the date on
which such event is expressed to take effect by the Person making the same.

“Executive Order” shall have the meaning provided in Section 8.24.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect on
the Amendment and Restatement Effective Date.

“Excluded Swap Obligation” shall mean, with respect to any Credit Party, any
Swap Obligation if, and to the extent that, all or a portion of the Guaranty of
such Credit Party of, or the grant by such Credit Party of a security interest
to secure, such Swap Obligation (or any Guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder (each an “ECP”) at the
time the Guaranty of such Credit Party or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” shall have the meaning provided in Section 5.04(a).

 

16

 

-16-



--------------------------------------------------------------------------------

“Existing Commitment” shall mean, for any Lender, the commitment of such Lender
to make Loans (and acquire Letters of Credit) under this Agreement as in effect
immediately prior to the Second Amendment Effective Date (without giving effect
to any transactions contemplated by the Second Amendment).

“Existing Indebtedness” shall have the meaning provided in Section 8.20.

“Extended Commitment” shall mean, for any Lender, (i) the amount set forth
opposite such Lender’s name in Schedule I directly under the caption “Extended
Commitment” and (ii) the amount of such Lender’s Non-Extended Commitments which
have been converted into Extended Commitments pursuant to Section 2.13, in each
case, as same may be (x) reduced from time to time or terminated pursuant to
Sections 4.02, 4.03 and/or 11, as applicable or (y) adjusted from time to time
as a result of assignments to or from such Lender pursuant to Section 2.12 or
14.04.

“Extended Commitment Maturity Date” shall mean May 6, 2019.

“Extending Lender” shall mean each financial institution listed on Schedule I
under the caption “Extended Commitment” which has converted all of its Existing
Commitment into an Extended Commitment pursuant to the Second Amendment, as well
as (i) any Person which becomes a “Lender” hereunder with respect to Extended
Commitments or Loans issued by Extending Lenders pursuant to Section 2.12 or
14.04(b) and (ii) any Non-Extending Lender which converts all of its
Non-Extended Commitments into Extended Commitments pursuant to Section 2.13.

“Facility” shall have the meaning provided in Section 2.01.

“Facing Fee” shall have the meaning provided in Section 4.01(c).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“First Resignation and Assignment Agreement” shall mean that certain Resignation
and Assignment Agreement, dated as of the Amendment and Restatement Effective
Date, by and among the Parent, the Borrower, the Subsidiary Guarantors, the
Lenders party thereto, the Original Administrative Agent and the Former
Administrative Agent.

 

17

 

-17-



--------------------------------------------------------------------------------

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Parent or any one or more of its
Subsidiaries primarily for the benefit of employees of the Parent or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Pledge Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

“Foreign Pledgor” shall mean each Foreign Subsidiary of the Parent which is a
Pledgor, in each case for so long as such Persons remain organized under the
laws of a jurisdiction other than the United States and the States and
territories thereof.

“Foreign Subsidiaries Guaranty” shall have the meaning provided in the
definition of “Collateral and Guaranty Requirements”.

“Foreign Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person which is not a Domestic Subsidiary.

“Former Administrative Agent” shall have the meaning set forth in the Preamble
to this Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States
consistently applied in accordance with Section 14.07(a).

“Guaranteed Creditors” shall mean and include each of the Lender Creditors and,
in the case of any Interest Rate Protection Agreement or Other Hedging Agreement
entered into by the Borrower with an Other Creditor, even if such Other Creditor
subsequently ceases to be a Lender under this Agreement, each of the Other
Creditors.

“Guaranteed Obligations” shall mean (i) the principal and interest on each Note
issued by, and all Loans made to, the Borrower under this Agreement and all
reimbursement obligations and Unpaid Drawings with respect to Letters of Credit,
together with all the other obligations (including obligations which, but for
the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due), indebtedness and liabilities (including, without limitation, indemnities,
fees and interest (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for herein, whether or not such interest is an allowed claim in any such
proceeding) thereon) of the Borrower to the Lenders, each Issuing Lender, the
Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document to which the Borrower is a party and the due performance and compliance
by the Borrower with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document and (ii) all obligations
(including obligations which, but for the

 

18

 

-18-



--------------------------------------------------------------------------------

automatic stay under Section 362(a) of the Bankruptcy Code, would become due),
liabilities and indebtedness (including any interest accruing after the
commencement of any bankruptcy, insolvency, receivership or similar proceeding
at the rate provided for herein, whether or not such interest is an allowed
claim in any such proceeding) of the Borrower or any of its Subsidiaries owing
under any Interest Rate Protection Agreement or Other Hedging Agreement entered
into by the Borrower or any of its Subsidiaries with any Lender or any Affiliate
thereof (even if such Lender subsequently ceases to be a Lender under this
Agreement for any reason) so long as such Lender or Affiliate participates in
such Interest Rate Protection Agreement or Other Hedging Agreement, as the case
may be, and their subsequent assigns, if any, whether now in existence or
hereafter arising, and the due performance and compliance by the Borrower and
its Subsidiaries with all terms, conditions and agreements contained therein.
Notwithstanding anything to the contrary contained herein or in any other Credit
Document, in no event will the Guaranteed Obligations include any Excluded Swap
Obligations.

“Guarantors” shall mean, collectively, the Parent and each Subsidiary Guarantor.

“Guaranties” shall mean, collectively, the Parent Guaranty and each Subsidiaries
Guaranty, each thereof individually being a “Guaranty”.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
ureaformaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas,
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law, and (c) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority under Environmental Laws.

“Inactive Subsidiary” shall mean, at any time, each Subsidiary of the Parent
which (i) is not a Material Subsidiary or the Borrower, (ii) does not own assets
with an aggregate fair market value (as determined in good faith by the
management of the Parent) in excess of $1,000,000 and (iii) which at such time
is inactive (i.e., does not conduct any business).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services
which have been received but not yet paid for in full, (ii) the maximum amount
available to be drawn under all letters of credit, bankers’ acceptances and
similar obligations issued for the account of such Person and all unpaid
drawings in respect of such letters of credit, bankers’ acceptances and similar
obligations, (iii) all Indebtedness of the types described in clause (i), (ii),
(iv), (v) or (vi) of this definition secured by any Lien on any property owned
by such Person, whether or not such Indebtedness has been assumed by such Person
(provided that if the Person has not assumed or otherwise become liable in
respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (iv) the aggregate amount of all
Capitalized Lease Obligations of such Person, (v) all Contingent Obligations of
such Person, and (vi) all obligations under any Interest Rate Protection

 

19

 

-19-



--------------------------------------------------------------------------------

Agreement, any Other Hedging Agreement or under any similar type of agreement.
Notwithstanding the foregoing, Indebtedness shall not include trade payables and
accrued expenses incurred by any Person in accordance with customary practices
and in the ordinary course of business of such Person.

“Insurance Collateral” shall mean, collectively, all “Insurances” as defined in
each Assignment of Insurances.

“Intercompany Loan” shall have the meaning provided in Section 10.05(vii).

“Intercompany Subordination Agreement” shall mean the Intercompany Subordination
Agreement in the form of Exhibit P (as modified, supplemented or amended from
time to time, the “Intercompany Subordination Agreement”) between the Credit
Parties and the Administrative Agent.

“Interest Determination Date” shall mean, with respect to any Loan, the second
Business Day prior to the commencement of any Interest Period relating to such
Loan.

“Interest Expense Coverage Ratio” shall mean, at any date of determination, the
ratio of (a) Consolidated EBITDA for the Test Period last ended on or prior to
such date to (b) Consolidated Interest Expense for such period.

“Interest Period” shall have the meaning provided in Section 2.08.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Lender” shall mean (i) Nordea Bank Finland plc, New York Branch, a
banking affiliate of the Administrative Agent (which, for purposes of this
definition, shall include any other U.S. banking affiliate of Nordea Bank
Finland plc, London Branch), and (ii) any other U.S. Lender or U.S. banking
affiliate of any other Lender which at the request of the Borrower and with the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld) agrees (in such Lender’s sole discretion) to become an Issuing Lender
for the purpose of issuing Letters of Credit pursuant to Section 3.

“Joinder Agreement” shall mean a Joinder Agreement substantially in the form of
Exhibit O (appropriately completed).

“Joint Venture” shall mean any Person other than an individual or a Wholly-Owned
Subsidiary of the Parent (i) in which the Parent or any of its Subsidiaries
holds or acquires an ownership interest (by way of ownership of equity interests
or other evidence of ownership) and (ii) which is engaged in a business
permitted by Section 10.15.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

20

 

-20-



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule I, as well
asExtending Lender and each Non-Extending Lender, as applicable, other than any
Person which becomesceases to be a party hereto as a “Lender” hereunder pursuant
to Section 2.12 or 14.04(b) or whose Commitments are otherwise terminated in
full pursuant to the terms hereof.

“Lender Creditors” shall mean the Lenders holding from time to time outstanding
Loans and/or Commitments, any Issuing Lender, the Administrative Agent and the
Collateral Agent, each in their respective capacities.

“Lender Default” shall mean, as to any Lender, (i) the wrongful refusal of such
Lender (which has not been retracted) or the failure of such Lender (which has
not been cured within 3 Business Days) to make available its portion of any
Borrowing or to fund its portion of any unreimbursed payment with respect to a
Letter of Credit, (ii) such Lender having been deemed insolvent or having become
the subject of a bankruptcy or insolvency proceeding or a takeover by a
regulatory authority, or (iii) such Lender having notified the Administrative
Agent, any Issuing Lender and/or any Credit Party (x) that it does not intend to
comply with its obligations under Sections 2 or 3, as the case may be, in
circumstances where such non-compliance would constitute a breach of such
Lender’s obligations under the respective Section or (y) of the events described
in the preceding clause (ii); provided that, for purposes of (and only for
purposes of) Section 2.12 (with respect to clause (a) below) and any
documentation entered into pursuant to the Letter of Credit Back-Stop
Arrangements (and the term “Defaulting Lender” as used therein), the term
“Lender Default” shall also include, as to any Lender, (a) any Affiliate of such
Lender that has “control” (within the meaning provided in the definition of
“Affiliate”) of such Lender having been deemed insolvent or having become the
subject of a bankruptcy or insolvency proceeding or a takeover by a regulatory
authority, (b) any previously cured “Lender Default” of such Lender under this
Agreement, unless such Lender Default has ceased to exist for a period of at
least 90 consecutive days, (c) any default by such Lender with respect to its
funding obligations under any other credit facility to which it is a party and
which any Issuing Lender or the Administrative Agent reasonably believes in good
faith has occurred and is continuing, and (d) the failure of such Lender to make
available its portion of any Borrowing or to fund its portion of any
unreimbursed payment with respect to a Letter of Credit pursuant to
Section 3.04(c) within 3 Business Days of the date (x) the Administrative Agent
(in its capacity as a Lender) has funded its portion thereof or (y) Lenders
constituting the Required Lenders with Commitments have funded their portion
thereof.

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

“Letter of Credit Back-Stop Arrangements” shall have the meaning provided in
Section 3.01(b)(iii).

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

“Letters of Credit Outstanding” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit and (ii) the aggregate amount
of all Unpaid Drawings in respect of all Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

21

 

-21-



--------------------------------------------------------------------------------

“Leverage Ratio” shall mean, at any date of determination, the ratio of
Consolidated Indebtedness on such date to Consolidated EBITDA for the Test
Period last ended on or prior to such date.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

“Loan” shall have the meaning provided in Section 2.01.

“Margin Regulations” shall have the meaning provided in Section 8.08(b).

“Margin Stock” shall have the meaning provided in Regulation U.

“Market Disruption Event” shall mean either of the following events:

(i) at or about noon on the Interest Determination Date for the relevant
Interest Period the Screen Rate is not available and none or, if there are three
or more Lenders, only one of the Reference Banks supplies a rate to the
Administrative Agent to determine the Eurodollar Rate for the relevant Interest
Period; or

(ii) before close of business in New York on the Interest Determination Date for
the relevant Interest Period, the Administrative Agent receives notifications
from the Required Lenders that (i) the cost to such Lenders of obtaining
matching deposits in the London interbank Eurodollar market for the relevant
Interest Period would be in excess of the Eurodollar Rate for such Interest
Period or (ii) such Lenders are unable to obtain funding in the London interbank
Eurodollar market.

“Material Adverse Effect” shall mean a material adverse effect (v) on the rights
or remedies of the Lenders, (w) on the ability of the Parent and its
Subsidiaries taken as a whole, to perform their obligations to the Lenders,
(x) with respect to the Transaction or (y) on the property, assets, nature of
assets, operations, liabilities or financial condition of the Parent and its
Subsidiaries taken as a whole.

“Material Subsidiary” shall mean each Subsidiary of the Parent (other than the
Borrower) which holds at any time (x) an ownership interest in one or more
Collateral Rigs or (y) a direct or indirect equity interest in any company or
Person which holds an ownership interest in one or more Collateral Rigs,
provided that a Material Subsidiary which no longer holds either an ownership
interest in any Collateral Rig or in any entity which holds an ownership
interest in a Collateral Rig, such Material Subsidiary shall thereafter cease to
be a Material Subsidiary.

“Maturity Date” shall mean May 6, 2018.(i) with respect to the Non-Extended
Commitments and Loans made pursuant thereto, the Non-Extended Commitment
Maturity Date and (ii) with respect to the Extended Commitments and Loans made
pursuant thereto (including pursuant to Section 2.13) and Letters of Credit, the
Extended Commitment Maturity Date.

 

22

 

-22-



--------------------------------------------------------------------------------

“Moody’s” shall mean Moody’s Investors Service, Inc.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Worth” shall mean, as to any Person, the sum of its capital stock, capital
in excess of par or stated value of shares of its capital stock, retained
earnings and any other account which, in accordance with GAAP, constitutes
stockholders’ equity, but excluding treasury stock and the effect of any
impairment of intangible assets on and after the Amendment and Restatement
Effective Date.

“New Credit Party” shall have the meaning provided in the definition of
“Redomestication”.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Extended Commitment” shall mean, for any Lender, the amount set forth
opposite such Lender’s name in Schedule I directly under the caption
“Non-Extended Commitment”, as same may be (x) reduced from time to time or
terminated pursuant to Sections 2.13, 4.02, 4.03 and/or 11, as applicable or
(y) adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.12 or 14.04.

“Non-Extended Commitment Maturity Date” shall mean May 6, 2018.

“Non-Extending Lender” shall mean each financial institution listed on Schedule
I under the caption “Non-Extended Commitment” which has not converted its
Existing Commitment into an Extended Commitment, as well as any Person which
becomes a “Lender” hereunder with respect to Non-Extended Commitments or Loans
issued by Non-Extending Lenders pursuant to Section 2.12 or 14.04(b); provided
that, for the avoidance of doubt, any Non-Extending Lender which converts its
Non-Extended Commitments into Extended Commitments pursuant to Section 2.13
shall no longer constitute a Non-Extending Lender.

“Note” shall have the meaning provided in Section 2.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice Office” shall mean the office of the Administrative Agent located at
City Place House, 8th Floor, 55 Basinghall Street, London EC2V 5NB, United
Kingdom, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Objecting Lender” shall have the meaning provided in the definition
“Redomestication”.

“Obligations” shall mean, except to the extent consisting of obligations,
liabilities or indebtedness with respect to Interest Rate Protection Agreements
or Other Hedging Agreements, all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest, fees and
indemnities (including, without limitation, all interest that accrues

 

23

 

-23-



--------------------------------------------------------------------------------

after the commencement of any case, proceeding or other action relating to the
bankruptcy, insolvency, reorganization or similar proceeding of any Credit Party
at the rate provided for in the respective documentation, whether or not a claim
for post-petition interest is allowed in any such proceeding)) of each Credit
Party to the Lender Creditors (provided, in respect of the Lender Creditors
which are Lenders, such aforementioned obligations, liabilities and indebtedness
shall arise only for such Lenders (in such capacity) in respect of Loans and/or
Commitments), whether now existing or hereafter incurred under, arising out of,
or in connection with this Agreement and the other Credit Documents to which
such Credit Party is a party (including, in the case of each Credit Party that
is a Guarantor, all such obligations, liabilities and indebtedness of such
Credit Party under any Guaranty to which such Guarantor is a party) and the due
performance and compliance by such Credit Party with all of the terms,
conditions and agreements contained in this Agreement and in such other Credit
Documents. Notwithstanding anything to the contrary contained herein or in any
other Credit Document, in no event will the Obligations include any Excluded
Swap Obligations.

“OFAC” shall mean the Treasury Department’s Office of Foreign Assets Control.

“OPA” shall mean the Oil Pollution Act of 1990, as amended, 33 U.S.C. § 2701 et
seq.

“Original 2011 Credit Agreement” shall have the meaning set forth in the
Preamble to this Agreement.

“Original Administrative Agent” shall have the meaning set forth in the Preamble
to this Agreement.

“Original Closing Date” shall mean May 6, 2011.

“Other Creditors” shall mean any Lender or any affiliate thereof and their
successors and assigns if any (even if such Lender subsequently ceases to be a
Lender under this Agreement for any reason), with which the Parent or the
Borrower enters into any Interest Rate Protection Agreements or Other Hedging
Agreements from time to time.

“Other Hedging Agreement” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency or
commodity values.

“Other Obligations” shall mean all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Credit Party at the rate provided
for in the respective documentation, whether or not a claim for post-petition
interest is allowed in any such proceeding, but excluding, for the avoidance of
doubt, any Obligations and Excluded Swap Obligations) owing by any Credit Party
to the Other Creditors under, or with respect to (including, in the case of each
Credit Party that is a Guarantor, all such obligations, liabilities and
indebtedness of such Credit Party under any Guaranty to which such Guarantor is
a party), any Interest Rate Protection Agreement or Other Hedging Agreement,
whether such Interest Rate Protection Agreement or Other Hedging Agreement is
now in existence or hereafter arising, and the due performance and compliance by
such Credit Party with all of the terms, conditions and agreements contained
therein.

 

24

 

-24-



--------------------------------------------------------------------------------

“Parent” shall have the meaning provided in the first paragraph of this
Agreement and shall include any Surviving Person following a Redomestication.

“Parent Guaranty” shall mean the guaranty of the Parent pursuant to Section 13.

“Participant” shall have the meaning provided in Section 3.04(a).

“Participant Register” shall have the meaning provided in Section 14.15(b).

“Participating Entity” shall have the meaning provided in Section 14.04(a).

“PATRIOT Act” shall have the meaning provided in Section 14.19.

“Payment Office” shall mean the office of the Administrative Agent located at
City Place House, 8th Floor, 55 Basinghall Street, London EC2V 5NB, United
Kingdom, or such other office as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto.

“Percentage” of any Lender at any time shall mean a fraction (expressed as a
percentage) the numerator of which is the Commitment of such Lender at such time
and the denominator of which is the Total Commitment at such time, provided that
if the Percentage of any Lender is to be determined after the Total Commitment
has been terminated, then the Percentage of such Lender shall be determined
immediately prior (and without giving effect) to such termination.

“Permitted Jurisdiction” shall mean the State of Delaware or another State of
the United States, the United Kingdom, The Kingdom of the Netherlands, Cayman
Islands or Luxembourg and, with respect to any Credit Party other than the
Borrower, Gibraltar or Malta.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, trust or other enterprise or any government or
political subdivision or any agency, department or instrumentality thereof.
Unless the context indicates otherwise, any reference to any Person includes
such Person’s successors and assigns, including any Person that becomes a
successor to the Borrower as a result of a Redomestication.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA,
excluding any pension plan that is not subject to the minimum funding standards
of Section 412 of the Code or Title IV or Section 302 of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Parent or a Subsidiary of the Parent or any ERISA Affiliate,
and each such plan for the five-year period immediately following the latest
date on which the Parent, or a Subsidiary of the Parent or any ERISA Affiliate
maintained, contributed to or had an obligation to contribute to such plan.

 

25

 

-25-



--------------------------------------------------------------------------------

“Pledge Agreement” shall mean, collectively, the U.S. Pledge Agreement, each
Foreign Pledge Agreement and any other pledge agreement executed and delivered
by any Subsidiary of the Parent pursuant to the definition of “Collateral and
Guaranty Requirements” or any of Section 9.11 or 10.14.

“Pledge Agreement Collateral” shall mean, collectively, all “Collateral” as
defined in each Pledge Agreement.

“Pledged Securities” shall mean “Pledged Securities” as defined in the Pledge
Agreement.

“Pledgor” shall mean the Parent and/or any Subsidiary of the Parent to the
extent that such Person owns any equity interest in the Borrower or any Material
Subsidiary, in either case, on the Amendment and Restatement Effective Date or
thereafter.

“Prime Rate” shall mean the rate which the Administrative Agent announces from
time to time as its prime lending rate, the Prime Rate to change when and as
such prime lending rate changes. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
The Administrative Agent may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Pro Rata Share” shall have the meaning provided in Section 5.05(b).

“Qualified Capital Stock” shall mean any Capital Stock other than Disqualified
Stock.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or the grant of the relevant security interest becomes
effective with respect to such Swap Obligation or such other person as
constitutes an ECP under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Qualified Preferred Interests” shall mean any preferred stock of the Parent so
long as the terms of any such preferred stock (i) do not contain any mandatory
put, redemption, repayment, sinking fund or other similar provision occurring
prior to one year after the Extended Commitment Maturity Date, (ii) do not
require the cash payment of dividends, (iii) do not contain any covenants other
than financial reporting requirements and (iv) do not grant the holder thereof
any voting rights except for voting rights on fundamental matters such as
mergers, consolidations, sales or all or substantially all of the assets of the
issuer thereof, or liquidations involving the issuer thereof.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Amendment and Restatement Effective
Date, commencing on March 31, 2014.

“Rating Agencies” shall mean, collectively, Moody’s and S&P.

 

26

 

-26-



--------------------------------------------------------------------------------

“Ratings Guidelines” shall mean (i) if either Moody’s or S&P shall not have in
effect a corporate (or corporate family) rating in respect of the Parent (other
than by reason of the circumstances referred to in the last sentence of this
definition), then such rating agency shall be deemed to have established a
rating in Category 3; (ii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Parent shall fall within different
Categories, the Applicable Margin and the Applicable Commitment Fee Percentage
shall be based on the higher (the highest category being Category 1) of the two
ratings unless one of the two ratings is two or more ratings lower than the
other, in which case the Applicable Margin and the Applicable Commitment Fee
Percentage shall be determined by reference to the Category next below that of
the higher of the two ratings; and (iii) if the ratings established or deemed to
have been established by Moody’s and S&P in respect of the Parent shall be
changed (other than as a result of a change in the rating system of Moody’s or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency, irrespective of when notice of such
change shall have been furnished by the Borrower to the Administrative Agent.
Each change in the Applicable Margin or Applicable Commitment Fee Percentage
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
the definition of “Applicable Margin” and “Applicable Commitment Fee Percentage”
to reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin and the Applicable Commitment Fee Percentage shall be
determined by reference to the rating most recently in effect prior to such
change or cessation. The Borrower will furnish to the Administrative Agent
promptly after Moody’s or S&P shall have announced a change in the rating
established or deemed to have been established, written notice of such rating
change.

“Reaffirmation Agreement” shall mean that certain Reaffirmation Agreement, dated
as of the Amendment and Restatement Effective Date, by and among the Parent, the
Borrower, the Subsidiary Guarantors, the Administrative Agent and the Original
Administrative Agent.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Redomestication” shall mean with respect to any Credit Party:

(a) any amalgamation, merger, plan or scheme of arrangement, exchange offer,
business combination, reincorporation, reorganization, conversion, consolidation
or similar action of such Credit Party with or into any other Person, or of any
other Person with or into such Credit Party, or the direct or indirect sale,
distribution or other disposition (other than by lease) of all or substantially
all of the assets of such Credit Party to any other Person,

(b) any continuation, discontinuation, domestication, redomestication,
amalgamation, merger, plan or scheme of arrangement, exchange offer, business
combination, reincorporation, reorganization, consolidation or similar action of
such Credit Party, pursuant to the law of the jurisdiction of its organization
and of any other jurisdiction, or

 

27

 

-27-



--------------------------------------------------------------------------------

(c) the formation of a Person that becomes, as part of a transaction or series
of related transactions, the direct or indirect owner of 100% of the voting
shares of securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required to be held other than by such Person under
applicable law or held by a nominee in trust) of such Credit Party (the “New
Credit Party”),

if:

(A) as a result thereof:

(x) in the case of any action specified in clause (a), the entity that is the
surviving, resulting or continuing Person in such merger, amalgamation, plan or
scheme or arrangement, exchange offer, business combination, reincorporation,
reorganization, conversion, consolidation or similar action, or the transferee
in such sale, distribution or other disposition,

(y) in the case of any action specified in clause (b), the entity that
constituted such Credit Party immediately prior thereto, or

(z) in the case of any action specified in clause (c), the New Credit Party,

(in any such case described in (a) or (b), the “Surviving Person”) is a
corporation or other entity, validly incorporated or formed and existing in good
standing (to the extent the concept of good standing is applicable) under the
laws of (i) a Permitted Jurisdiction, (ii) with the consent of the
Administrative Agent, any member country of the European Union, any member of
the European Economic Area (EEA) or NAFTA, Switzerland or Australia or
(iii) with the consent of the Required Lenders, under the laws of any other
jurisdiction, whose outstanding Capital Stock issued and outstanding immediately
following such action, and giving effect thereto, shall be beneficially owned by
substantially the same Persons, in substantially the same percentages, as were
the outstanding Capital Stock of the entity constituting such Credit Party
immediately prior thereto;

(B) the Surviving Person or the New Credit Party shall have delivered to the
Administrative Agent (i) a certificate to the effect that, both immediately
before and immediately after giving effect to such Redomestication, no Default
or Event of Default exists and (ii) opinions, reasonably satisfactory in form,
scope and substance to the Administrative Agent, of one or more counsel
reasonably satisfactory to the Administrative Agent, addressing such matters in
connection with the Redomestication as the Administrative Agent or any Lender
may reasonably request; and

(C) in connection with such Redomestication (i) the Borrower shall have
delivered to (x) the Collateral Agent a supplement to Schedule XI which shall
correct all information contained therein for such Credit Party and (y) any
Lender such documentation or information as may be requested by such Lender in
accordance with Section 14.18 in connection with such Redomestication (ii) the
Credit Parties shall have taken all action reasonably requested by the
Collateral Agent to maintain the security interests of the Collateral Agent in
the Collateral intended to be granted hereby at all times fully perfected and in
full force and effect (to at least the same extent as in effect immediately
prior to such Redomestication) and (iii) the Administrative Agent is satisfied
that the rights and remedies of the Lenders under the Loan Documents are not
impaired in any material respect (including the ability to enforce such rights
and remedies thereunder and the value of any claims under the Guaranties).

 

28

 

-28-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, the Borrower shall
deliver to the Administrative Agent a notice (the “Redomestication Notice”) no
less than (x) in the case of a Redomestication of the Borrower, sixty days (or
such prior period as the Administrative Agent may reasonably agree) prior to the
consummation of the proposed Redomestication and (y) in the case of a
Redomestication of the Parent or any Subsidiary Guarantor, thirty days (or such
prior period as the Administrative Agent may reasonably agree) prior to the
consummation of the proposed Redomestication. In the case of a Redomestication
of Parent and/or the Borrower, in the event that any Lender (each an “Objecting
Lender”) determines that (x) it will be subject to a legal, regulatory or
economic disadvantage as a consequence of such proposed Redomestication,
(y) such Lender’s continued credit exposure to the Person constituting the
Borrower following such proposed Redomestication, violates a law, rule or
regulation applicable to such Lender, a policy of such Lender of general
application or the internal credit approval of such Lender or (z) in the good
faith judgment of such Lender, that the standards set forth in clause (C) above
are not satisfied, and, in each case delivers a notice of such determination to
the Administrative Agent no later than the 30th calendar day following the
receipt of the related Redomestication Notice, then such Redomestication shall
be prohibited hereunder until such time that the Borrower replaces each such
Objecting Lender with one or more Replacement Lenders pursuant to Section 2.12.

“Reference Banks” shall mean the Administrative Agent, DNB Bank ASA and Wells
Fargo Bank, N.A.

“Register” shall have the meaning provided in Section 14.15(a).

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Replaced Lender” shall have the meaning provided in Section 2.12.

“Replacement Lender” shall have the meaning provided in Section 2.12.

 

29

 

-29-



--------------------------------------------------------------------------------

“Representative” shall have the meaning provided in Section 5.05(d).

“Resignation and Assignment Agreement” shall mean that certain Resignation and
Assignment Agreement, dated as of the Amendment and Restatement Effective Date,
by and among the Parent, the Borrower, the Subsidiary Guarantors, the Lenders
party thereto, the Original Administrative Agent and the Administrative Agent.

“Restatement Agreement” shall mean that certain Restatement Agreement, dated as
of the Amendment and Restatement Effective Date, by and among the Parent, the
Borrower, the Lenders party thereto, the Original Administrative Agent and the
Administrative Agent.

“Required Insurance” shall have the meaning provided in Section 8.21.

“Required Lenders” shall mean, at any time, the Non-Defaulting Lenders the sum
of whose outstanding Commitments (or, after the termination thereof, outstanding
Loans and Percentages of Letters of Credit Outstanding) represent an amount
greater than 50% of the Total Commitment less the outstanding Commitments of all
Defaulting Lenders (or after the termination thereof, the sum of then total
outstanding Loans of Non-Defaulting Lenders and the aggregate Percentages of all
Non-Defaulting Lenders of the total Letters of Credit Outstanding at such time).

“Returns” shall have the meaning provided in Section 8.09.

“Rig” shall mean, collectively, offshore drilling rigs, including, without
limitation, semisubmersibles, drillships, jack-ups, semisubmersible tender
assist vessels and submersible rigs, owned by the Parent and/or any Subsidiary
of the Parent, and, individually, any of such rigs.

“Sanctioned Person” shall mean each country, nation, territory, entity (or
equivalent) or individual which is the subject of Sanctions.

“Sanctions” shall mean general trade, economic or financial restrictions,
sanctions or embargoes imposed, administered or enforced from time to time by
the government of the United States of America, including the US Department of
State and OFAC, the United Nations Security Council and the European Union, or a
member state of the European Union, each as amended, supplemented or substituted
from time to time.

“Screen Rate” shall have the meaning specified in the definition of Eurodollar
Rate.

“SEC” shall have the meaning provided in Section 9.01(h).

“Second Amendment” shall mean that certain Second Amendment to Amended and
Restated Credit Agreement, dated as of the Second Amendment Effective Date, by
and among the Parent, the Borrower, the Administrative Agent, each Issuing
Lender and the Lenders party thereto.

“Second Amendment Effective Date” shall mean March 5, 2015.

“Second Resignation and Assignment Agreement” shall mean that certain
Resignation and Assignment Agreement, dated as of December 18, 2014, by and
among the Parent, the Borrower, the Subsidiary Guarantors, the Lenders party
thereto, the Former Administrative Agent and the Administrative Agent.

 

30

 

-30-



--------------------------------------------------------------------------------

“Secured Creditors” shall mean collectively the Other Creditors together with
the Lender Creditors.

“Secured Obligations” shall mean (i) the Obligations, (ii) the Other
Obligations, (iii) any and all sums advanced by the Collateral Agent in order to
preserve the Collateral or preserve its security interest in the Collateral,
(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of the Credit Parties referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs, and (v) all amounts paid by any
Secured Creditor as to which such Secured Creditor has the right to
reimbursement under Section 11 of the U.S. Pledge Agreement. Notwithstanding
anything to the contrary contained herein or in any other Credit Document, in no
event will the Secured Obligations include any Excluded Swap Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Security Agreement Collateral” shall mean, collectively, all “Collateral” as
defined in each U.S. Security Agreement.

“Security Documents” shall mean each Pledge Agreement, each U.S. Security
Agreement, each Assignment of Insurances, each Assignment of Earnings, each
Collateral Rig Mortgage and each additional security document delivered pursuant
to Section 9.11 or 10.14.

“Security Trustee” shall have the meaning provided in Section 12.01(b).

“Significant Disposition” means each disposition of assets of the Parent and its
Subsidiaries that generates net cash proceeds of $10,000,000 or more.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Specified Default” shall mean any Event of Default under Sections 11.01 and
11.05.

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

“Subsidiaries Guaranty” shall mean and include the U.S. Subsidiaries Guaranty,
each Foreign Subsidiaries Guaranty and any other guaranty executed and delivered
by any Subsidiary of the Parent pursuant to the definition of “Collateral and
Guaranty Requirements” or any of Section 9.11 or 10.14.

 

31

 

-31-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.

“Subsidiary Guarantor” shall mean each direct and indirect Subsidiary of the
Parent which is a Material Subsidiary on the Amendment and Restatement Effective
Date or becomes a Material Subsidiary thereafter.

“Surviving Person” has the meaning set forth in the definition of
“Redomestication”.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Taxes” shall have the meaning provided in Section 5.04(a).

“Test Period” shall mean, at any time, each period of four consecutive fiscal
quarters of the Parent then most recently ended, in each case taken as one
accounting period.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Unutilized Commitment” shall mean, at any time, an amount equal to the
remainder of the then Total Commitment, less the sum of the aggregate principal
amount of Loans then outstanding and the aggregate amount of all Letters of
Credit Outstanding at such time.

“Transaction” shall mean, collectively, (i) the consummation of the transactions
contemplated by the Restatement Agreement, (ii) the entering into of the Credit
Documents on or prior to the Amendment and Restatement Effective Date and
(iii) the payment of fees and expenses in connection with the foregoing.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“United States” and “U.S.” shall each mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

“U.S. Pledge Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

 

32

 

-32-



--------------------------------------------------------------------------------

“U.S. Security Agreement” shall have the meaning provided in the definition of
“Collateral and Guaranty Requirements”.

“U.S. Subsidiaries Guaranty” shall have the meaning provided in the definition
of “Collateral and Guaranty Requirements”.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock (other than, in the case of a Foreign Subsidiary,
director’s qualifying shares and/or other nominal amounts of shares required to
be held other than by such Person under applicable law or held by a nominee in
trust) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time. Unless otherwise indicated herein, or the context otherwise requires, all
references herein to any Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries
shall mean and be deemed to be references to a Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries, as the case may be, of the Parent.

SECTION 2. Amount and Terms of Credit Facility.

2.01 The Commitments. Subject to and upon the terms and conditions set forth
herein, each Lender severally agrees to make, at any time and from time to time
on or after the Original Closing Date and prior to the Maturity Date of the
relevant Class of Commitments, a revolving loan or revolving loans (each, a
“Loan” and, collectively, the “Loans”) to the Borrower (the “Facility”), which
Loans: (i) shall be denominated in Dollars, (ii) shall bear interest in
accordance with Section 2.07, (iii) may be repaid and reborrowed in accordance
with the provisions hereof, and (iv) shall not exceed for any such Lender at any
time outstanding that aggregate principal amount which, when added to the
product of (x) such Lender’s Percentage under the Facility and (y) the aggregate
amount of all Letters of Credit Outstanding under the Facility (exclusive of
Unpaid Drawings under the Facility which are repaid with the proceeds of, and
simultaneously with the incurrence of, the respective incurrence of Loans), at
such time equals the Commitment of such Lender under the Facility at such time.
All Loans made will be made by all Lenders in accordance with this Section 2.01
until the Non-Extended Commitment Maturity Date; thereafter, all Loans made will
be made by the Extending Lenders in accordance with this Section 2.01. For the
avoidance of doubt, (x) Loans outstanding under the Original Credit Agreement on
the Amendment and Restatement Effective Date shall be deemed to be Loans
hereunder made pursuant to this Section 2.01.2.01 and (y) Loans outstanding on
the Non-Extended Commitment Maturity Date (after giving effect to any mandatory
prepayments required pursuant to Section 5.02) shall be deemed have been
incurred from the Extending Lenders pro rata on the basis of their respective
Percentages.

2.02 Minimum Amount of Each Borrowing; Limitation on Number of Borrowings. The
aggregate principal amount of each Borrowing of Loans shall not be less than
$1,000,000 in each case. More than one Borrowing may occur on the same date, but
at no time shall there be outstanding more than ten (10) Borrowings of Loans.

 

33

 

-33-



--------------------------------------------------------------------------------

2.03 Notice of Borrowing. (a) Whenever the Borrower desires to incur Loans
hereunder, an Authorized Representative of the Borrower shall give the
Administrative Agent at the Notice Office at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) of each Loan
to be incurred hereunder, provided that (in each case) any such notice shall be
deemed to have been given on a certain day only if given before 11:00 a.m. (New
York time) on such day. Each such written notice or written confirmation of
telephonic notice (each, a “Notice of Borrowing”), except as otherwise expressly
provided in Section 2.09, shall be irrevocable and shall be given in writing by
the Borrower in the form of Exhibit A, appropriately completed to specify
(i) the aggregate principal amount of the Loans to be incurred pursuant to such
Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the initial Interest Period to be applicable to such Borrowing and (iv) to
which account the proceeds of such Loans are to be deposited. The Administrative
Agent shall promptly give each Lender notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Representative of
the Borrower prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error.

2.04 Disbursement of Funds. No later than 12:00 Noon (New York time) on the date
specified in each Notice of Borrowing, each Lender will make available its pro
rata portion (determined in accordance with Section 2.06) of each such Borrowing
requested to be made on such date. All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office and the
Administrative Agent will make available to the Borrower (prior to 1:00 p.m.
(New York time) on such day to the extent of funds actually received by the
Administrative Agent prior to 12:00 Noon (New York time) on such day) at the
Payment Office, in the account specified in the applicable Notice of Borrowing,
the aggregate of the amounts so made available by the Lenders. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may in its sole discretion (but shall not, for the
avoidance of doubt, be obligated to), in reliance upon such assumption, make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the Administrative Agent by such Lender and
such amount is advanced to the Borrower by the Administrative Agent, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent. The Administrative Agent
also shall be entitled to recover on demand from such Lender or the Borrower, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was

 

34

 

-34-



--------------------------------------------------------------------------------

made available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.07. Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Loans made by each Lender shall be evidenced in the Register maintained
by the Administrative Agent pursuant to Section 14.15 and shall, if requested by
such Lender as provided below, also be evidenced by a promissory note duly
executed and delivered by the Borrower substantially in the form of Exhibit B,
with blanks appropriately completed in conformity herewith (each a “Note” and,
collectively, the “Notes”).

(b) The Note issued to each Lender that has a Commitment or outstanding Loans
shall (i) be executed by the Borrower, (ii) be payable to the order of such
Lender or its registered assigns and be dated the Original Closing Date or, in
the case of Notes issued after the Original Closing Date, be dated the date of
the issuance thereof, (iii) be in a stated principal amount equal to the
Commitment of such Lender (or, if issued after the termination thereof, be in a
stated principal amount equal to the outstanding Loans of such Lender at such
time) and be payable in the outstanding principal amount of the Loans evidenced
thereby, (iv) mature on the Maturity Date for the Class of Commitments or Loans
evidenced thereby, (v) bear interest as provided in Section 2.07, (vi) be
subject to voluntary prepayment and mandatory repayment as provided in Sections
5.01 and 5.02 and (vii) be entitled to the benefits of this Agreement and the
other Credit Documents.

(c) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and, prior to any transfer of any of
its Notes, will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation or endorsement shall not affect the Borrower’s
obligations in respect of such Loans.

(d) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (c). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.

 

35

 

-35-



--------------------------------------------------------------------------------

2.06 Pro Rata Borrowings. All Borrowings of Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their respective Percentages.
It is understood that no Lender shall be responsible for any default by any
other Lender of its obligation to make Loans hereunder and that each Lender
shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Loans hereunder.

2.07 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Loan from the date of Borrowing thereof until such
principal amount of each Loan is paid in full at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to (except as otherwise
provided in Section 2.09(c)) the sum of the Applicable Margin applicable plus
the Eurodollar Rate for such Interest Period.

(b) If the Borrower fails to pay any amount payable by it under a Credit
Document on its due date, interest shall accrue on the overdue amount (in the
case of overdue interest to the extent permitted by law) from the due date up to
the date of actual payment (both before and after judgment) at a rate which is,
subject to paragraph (c) below, 2% plus the rate which would have been payable
if the overdue amount had, during the period of non payment, constituted a Loan
for successive Interest Periods, each of a duration selected by the
Administrative Agent. Any interest accruing under this Section 2.07(b) shall be
immediately payable by the Borrower on demand by the Administrative Agent.

(c) If any overdue amount consists of all or part of a Loan which became due on
a day which was not the last day of an Interest Period relating to such Loan:

(i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

(ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be 2% plus the rate which would have applied if the
overdue amount had not become due.

(d) Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

(e) Accrued (and theretofore unpaid) interest shall be payable (x) on the last
day of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (y) on the date of
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

(f) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Loans and shall promptly notify the Borrower and the Lenders thereof.
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

 

36

 

-36-



--------------------------------------------------------------------------------

2.08 Interest Periods. At the time the Borrower gives any Notice of Borrowing in
respect of the making of any Loan (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 a.m. (New York time) on the third Business
Day prior to the expiration of an Interest Period applicable to such Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect, by having an Authorized Representative of the Borrower give the
Administrative Agent notice thereof, the interest period (each an “Interest
Period”) applicable to such Loan, which Interest Period shall, at the option of
the Borrower, be a one-, three- or six-month period, with additional periods
available with the consent of the Administrative Agent and the Lenders (it being
understood, that (i) if the Borrower fails to select an Interest Period, then
that Interest Period will be one month and (ii) during the one-month period
preceding the Extended Commitment Maturity Date, the Borrower, with the consent
of the Administrative Agent, may select an Interest Period of less than one
month so long as such Interest Period ends no later than the Extended Commitment
Maturity Date); provided that:

(i) all Loans comprising a Borrowing shall at all times have the same Interest
Period;

(ii) the initial Interest Period for any Loan shall commence on the date of
Borrowing of such Loan and each Interest Period occurring thereafter in respect
of such Loan shall commence on the day immediately following the day on which
the immediately preceding Interest Period applicable thereto expires;

(iii) if any Interest Period for a Loan begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

(iv) if any Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the first succeeding Business
Day; provided, however, that if any Interest Period for a Loan would otherwise
expire on a day which is not a Business Day but is a day of the month after
which no further Business Day occurs in such month, such Interest Period shall
expire on the immediately preceding Business Day;

(v) no Interest Period longer than three months may be selected at any time when
a Default or an Event of Default is then in existence;

(vi) no Interest Period in respect of any Borrowing of Loans shall be selected
which extends beyond the Extended Commitment Maturity Date; and

(vii) the selection of Interest Periods shall be subject to the provisions of
Section 2.02.

2.09 Increased Costs, Illegality, Market Disruption, etc. (a) In the event that
any Lender shall have determined (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

(i) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Loan

 

37

 

-37-



--------------------------------------------------------------------------------

because of, without duplication, the introduction of or effectiveness of or any
change since the Amendment and Restatement Effective Date in any applicable law
or governmental rule, regulation, order, guideline, directive or request
(whether or not having the force of law) concerning capital adequacy, liquidity
or otherwise or in the interpretation or administration thereof and including
the introduction of any new law or governmental rule, regulation, order,
guideline or request, such as, for example, but not limited to: (A) subject to
the last sentence of this Section 2.09(a), a change subjecting any Lender to any
tax, duty or other charge with respect to any Loan, Notes or Letter of Credit,
of its obligation to make such Loan or issue such Letter of Credit, or change in
the basis of taxation of payment to any Lender of the principal of or interest
on the Loans or the Notes or any other amounts payable hereunder, (B) a change
in official reserve requirements but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate, or (C) a change that will have the effect of increasing the amount of
capital adequacy or liquidity required or requested by an applicable
governmental regulatory authority to be maintained by such Lender, or any
corporation controlling such Lender, based on the existence of such Lender’s
Commitments hereunder or its obligations hereunder;

(ii) at any time, that the making or continuance of any Loan has been made
unlawful by any law or governmental rule, regulation or order; or

(iii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any Loan as a
result of any Redomestication of the Borrower;

then, and in any such event, such Lender shall promptly give notice (by
telephone confirmed in writing) to the Borrower and, in the case of clause
(ii) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the Lenders). Thereafter
(x) in the case of clause (i) and (iii) above, the Borrower agrees (to the
extent applicable), to pay to such Lender, upon its written demand therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased costs or reductions to such Lender or such
other corporation and (y) in the case of clause (ii) above, the Borrower shall
take one of the actions specified in Section 2.09(b) as promptly as possible
and, in any event, within the time period required by law. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods which are reasonable, provided that such
Lender’s determination of compensation owing under this Section 2.09(a) shall,
absent manifest error be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.09(a), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for the calculation of such additional amounts. Notwithstanding anything to the
contrary herein, no payment shall be due under this Section 2.09(a) for any
Excluded Tax or for any amount to the extent it is duplicative of an amount
payable in respect of Taxes pursuant to Section 5.04.

(b) At any time that any Loan is affected by the circumstances described in
Section 2.09(a)(i), (ii) or (iii), the Borrower may (and in the case of a Loan
affected by the circumstances described in Section 2.09(a)(ii) shall) either
(x) if the affected Loan is then being

 

38

 

-38-



--------------------------------------------------------------------------------

made initially, cancel the respective Borrowing by giving the Administrative
Agent telephonic notice (confirmed in writing) on the same date or the next
Business Day that such Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 2.09(a)(i), (ii) or (iii) or (y) if the
affected Loan is then outstanding, upon at least three Business Days’ written
notice to the Administrative Agent, in the case of any Loan, repay all
outstanding Borrowings (within the time period required by the applicable law or
governmental rule, governmental regulation or governmental order) which include
such affected Loans in full in accordance with the applicable requirements of
Section 5.02; provided that if more than one Lender is affected at any time,
then all affected Lenders must be treated the same pursuant to this
Section 2.09(b).

(c) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of such Loan for the
relevant Interest Period shall be the percentage rate per annum which is the sum
of:

(i) the Applicable Margin; and

(ii) the rate determined by the Administrative Agent and notified to the
Borrower as being the actual blended cost to all Lenders (based on the rate
determined by each Lender and notified to the Administrative Agent as being the
actual cost to such Lender) of funding their participations in such Loan for a
period equivalent to such Interest Period from whatever source they may
reasonably select.

(d) If a Market Disruption Event occurs and the Administrative Agent or the
Borrower so requires, the Administrative Agent and the Borrower shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest. Any alternative basis
agreed pursuant to the immediately preceding sentence shall, with the prior
consent of all the Lenders and the Borrower, be binding on all parties. If no
agreement is reached pursuant to this clause (d), the rate provided for in
clause (c) above shall apply for the entire Interest Period.

(e) If any Reference Bank ceases to be a Lender under this Agreement, (x) it
shall cease to be a Reference Bank and (y) the Administrative Agent shall, with
the approval (which shall not be unreasonably withheld) of the Borrower,
nominate as soon as reasonably practicable another Lender to be a Reference Bank
in place of such Reference Bank.

(f) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change after the Amendment and Restatement Effective Date in an applicable
law or governmental rule, regulation or order, regardless of the date enacted,
adopted, issued or implemented for all purposes under or in connection with this
Agreement (including this Section 2.09).

2.10 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such

 

39

 

-39-



--------------------------------------------------------------------------------

compensation), for all reasonable losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans but excluding loss of anticipated profits) which such Lender
may sustain: (i) if for any reason (other than a default by such Lender or the
Administrative Agent) a Borrowing does not occur on a date specified therefor in
a Notice of Borrowing (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 2.09(a)); (ii) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Section 2.09(a),
Section 5.01, Section 5.02 or as a result of an acceleration of the Loans
pursuant to Section 11) of any of its Loans, or assignment of any of its Loans
pursuant to Section 2.12, occurs on a date which is not the last day of an
Interest Period with respect thereto; (iii) if any prepayment of any of its
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of any other default by the Borrower to repay
Loans or make payment on any Note held by such Lender when required by the terms
of this Agreement.

2.11 Change of Lending Office; Limitation on Additional Amounts. Each Lender
agrees that upon the occurrence of any event giving rise to the operation of
Section 2.09(a)(i), (ii) or (iii), Section 2.09(b), Section 3.06 or Section 5.04
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans or Letters of Credit affected by
such event, provided that such designation is made on such terms that such
Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section. Nothing in this Section 2.11 shall affect
or postpone any of the obligations of the Borrower or the right of any Lender
provided in Sections 2.09, 3.06 and 5.04.

2.12 Replacement of Lenders. (v) If any Lender becomes a Defaulting Lender or
otherwise defaults in its obligations to make Loans or fund Unpaid Drawings,
(w) upon the occurrence of any event giving rise to the operation of
Section 2.09(a)(i), (ii) or (iii), Section 2.09(b), Section 3.06 or Section 5.04
with respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders,
(x) as provided in Section 14.12(b) in the case of certain refusals by a Lender
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Lenders,
(y) if any Lender becomes an Objecting Lender pursuant to the definition of
“Redomestication” or (z) notwithstanding anything to the contrary in clause
(x) above, any Lender shall refuse to consent to a Redomestication under the
laws of a jurisdiction that requires Required Lender consent pursuant to the
definition of “Redomestication,” the Borrower shall have the right, if no
Default or Event of Default then exists (or, in the case of preceding clause
(x), will exist immediately after giving effect to the respective replacement),
to replace such Lender (the “Replaced Lender”) with one or more other Eligible
Transferee or Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of whom shall be required to be reasonably acceptable to the
Administrative Agent, provided that:

(i) at the time of any replacement pursuant to this Section 2.12, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 14.04(b) (and with all fees payable pursuant to
said Section 14.04(b) to be paid by the Replacement Lender) pursuant to which
the Replacement Lender shall

 

40

 

-40-



--------------------------------------------------------------------------------

acquire all of the Commitments and outstanding Loans of, and in each case
participations in Letters of Credit by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (I) an amount equal to the principal of, and all accrued and
unpaid interest on, all outstanding Loans of the Replaced Lender (II) an amount
equal to all Unpaid Drawings that have been funded by (and not reimbursed to)
such Replaced Lender, together with all then accrued and unpaid interest with
respect thereto at such time, and (III) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender pursuant to Section 4.01
and (y) each Issuing Lender an amount equal to such Replaced Lender’s Percentage
of any Unpaid Drawing (which at such time remains an Unpaid Drawing) to the
extent such amount was not theretofore funded by such Replaced Lender to such
Issuing Lender, together with all then accrued and unpaid interest with respect
thereto at such time; and

(ii) all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than those specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid) shall be paid in full to such Replaced Lender concurrently with
such replacement.

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.09, 2.10, 3.06, 5.04, 12.06
and 14.01), which shall survive as to such Replaced Lender.

2.13 Conversion of Non-Extending Commitments after the Second Amendment
Effective Date. After the Second Amendment Effective Date but prior to the
Non-Extended Commitment Maturity Date, any Non-Extending Lender may convert all
(but not less than all) of its Non-Extended Commitments into Extended
Commitments pursuant a written notice to the Administrative Agent and the
Borrower and in form reasonably acceptable to the Administrative Agent and the
Borrower in which such Lender elects to convert all (but not less than all) of
its Non-Extended Commitments into Extended Commitments; provided that at such
time, Schedule I shall be deemed modified to reflect such conversion. Any Lender
that converts its Non-Extended Commitments into Extended Commitments pursuant to
this Section 2.13 may receive a fee from the Borrower as compensation for such
election so long as such fee (expressed as a percentage of such Lender’s
Extended Commitments) does not exceed the fee paid to each Extending Lender that
became an Extending Lender on the Second Amendment Effective Date (as a
percentage of such Extending Lender’s Extended Commitments on such date). Any
Loans of any Lender that converts its Non-Extended Commitments into Extended
Commitments pursuant to this Section 2.13 shall automatically be deemed to have
been incurred or made pursuant to Extended Commitments and issued by an
Extending Lender, in each case for all purposes of this Agreement from the date
of such conversion.

 

41

 

-41-



--------------------------------------------------------------------------------

SECTION 3. Letters of Credit.

3.01 Letters of Credit. (a) Subject to and upon the terms and conditions set
forth herein, the Borrower and/or any of its Subsidiaries may request that an
Issuing Lender issue, at any time and from time to time on and after the
Original Closing Date and prior to the 30th day prior to the Maturity Date of
the Class of Loans of such Issuing Lender (or its Lender affiliate, as
applicable), for the account of the Borrower and/or any of its Subsidiaries, a
bank guarantee or an irrevocable standby letter of credit, in a form customarily
used by such Issuing Lender or in such other form as is reasonably acceptable to
such Issuing Lender to support obligations (other than obligations related to
(x) any indebtedness that is subordinated to the Obligations and (y) equity
interests) of the Borrower and/or any of its Subsidiaries which are reasonably
satisfactory to the Issuing Lender (each such bank guarantee or letter of
credit, a “Letter of Credit” and, collectively, the “Letters of Credit”). All
Letters of Credit shall be denominated in Dollars and shall be issued on a sight
basis only. For the avoidance of doubt, Letters of Credit outstanding under the
Original Credit Agreement on the Amendment and Restatement Effective Date shall
be deemed to be Letters of Credit hereunder, and each Issuing Lender of the
Letters of Credit outstanding under the Original Credit Agreement on the
Amendment and Restatement Effective Date shall be deemed to have granted to each
Participant, and each Participant shall be deemed to have acquired from each
such Issuing Lender, a participation in each such outstanding Letter of Credit,
equal to such Participant’s Percentage in each such Letter of Credit. Such
participations shall be on all the same terms and conditions as participations
granted under Section 3.04 in all other Letters of Credit issued or to be issued
hereunder.

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Original Closing Date and prior to the 30th day prior to the Maturity Date of
the Class of Loans of such Issuing Lender (or its Lender affiliate, as
applicable), following its receipt of the respective Letter of Credit Request,
issue for the account of the Borrower and/or any of its Subsidiaries, one or
more Letters of Credit as are permitted to remain outstanding hereunder without
giving rise to a Default or an Event of Default. Notwithstanding the foregoing,
no Issuing Lender shall be under any obligation to issue any Letter of Credit of
the types described above if at the time of such issuance:

(i) any order, judgment or decree of any governmental authority or arbitrator
shall purport by its terms to enjoin or restrain such Issuing Lender from
issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it;

(ii) such Issuing Lender shall have received from the Borrower, any other Credit
Party or the Required Lenders prior to the issuance of such Letter of Credit
notice of the type described in the second sentence of Section 3.03(b); or

 

42

 

-42-



--------------------------------------------------------------------------------

(iii) any Lender is a Defaulting Lender, unless such Issuing Lender has entered
into arrangements with the Borrower or such Defaulting Lender satisfactory to
such Issuing Lender and the Borrower to eliminate such Issuing Lender’s risk
with respect to such Defaulting Lender, including by requiring the Borrower to
cash collateralize such Defaulting Lender’s Percentage of Letters of Credit
Outstanding (any such arrangements, the “Letter of Credit Back-Stop
Arrangements”).

3.02 Maximum Letters of Credit Outstanding; Maturities. Notwithstanding anything
to the contrary contained in this Agreement, (i) no Letter of Credit shall be
issued the Stated Amount of which, when added to the Letters of Credit
Outstanding (exclusive of Unpaid Drawings which are repaid on the date of, and
prior to the issuance of, the respective Letter of Credit) at such time would
exceed, when added to the aggregate principal amount of all Loans then
outstanding, an amount equal to the Total Commitment at such time, (ii) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letters of Credit Outstanding (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed $50,000,000, and (iii) each Letter of Credit shall by its
terms terminate on or before the earlier of (A) the date which occurs 12 months
after the date of the issuance thereof (although any such standby Letter of
Credit shall be extendible for successive periods of up to 12 months, but, in
each case, not beyond the tenth Business Day prior to the Maturity Date of the
Class of Loans of the Issuing Lender (or its Lender affiliate, as applicable),
on terms acceptable to the respective Issuing Lender) and (B) 10 Business Days
prior to the Maturity DateExtended Commitment Maturity Date and (iv) no Letter
of Credit that has a stated expiry date after the Non-Extended Commitment
Maturity Date shall be issued if the Stated Amount of such Letter of Credit,
when added to the aggregate Stated Amount of all Letters of Credit Outstanding
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) that have stated expiry dates
after the Non-Extended Commitment Maturity Date and the aggregate outstanding
principal amount of Loans then outstanding, would exceed the aggregate amount of
the Extended Commitments then in effect.

3.03 Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the Borrower
desires that a Letter of Credit be issued for its account or the account of any
of its Subsidiaries, the Borrower shall give the Administrative Agent and the
respective Issuing Lender at least three Business Days’ (or such shorter period
as is acceptable to such Issuing Lender) written notice thereof (including by
way of facsimile). Each notice shall be in the form of Exhibit C, appropriately
completed (each a “Letter of Credit Request”).

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02. Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 7
hereof are not then satisfied, or that the issuance of such Letter of Credit
would violate Section 3.02, then such Issuing Lender shall, subject to the terms
and conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower or its applicable Subsidiary in accordance with such
Issuing Lender’s usual and customary practices. Upon the issuance of or
modification or amendment to any Letter of Credit, each Issuing Lender shall

 

43

 

-43-



--------------------------------------------------------------------------------

promptly notify the Borrower and the Administrative Agent, in writing of such
issuance, modification or amendment and such notice shall be accompanied by a
copy of such Letter of Credit or the respective modification or amendment
thereto, as the case may be. Promptly after receipt of such notice the
Administrative Agent shall notify the Participants, in writing, of such
issuance, modification or amendment.

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$20,000 or such lesser amount as is acceptable to the respective Issuing Lender.

3.04 Letter of Credit Participations. (a) Immediately upon the issuance by an
Issuing Lender of a Letter of Credit, such Issuing Lender shall be deemed to
have sold and transferred to each Lender, and each such Lender (in its capacity
under this Section 3.04, a “Participant”) shall be deemed irrevocably and
unconditionally to have purchased and received from such Issuing Lender, without
recourse or warranty, an undivided interest and participation, to the extent of
such Participant’s Percentage, in such Letter of Credit, each drawing or payment
made thereunder and the obligations of the Borrower under this Agreement with
respect thereto, and any security therefor or guaranty pertaining thereto. Upon
any change in the Commitments or Percentages of the Lenders pursuant to
Section 2.12 or 14.04(b), it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings relating thereto, there shall
be an automatic adjustment to the participations pursuant to this Section 3.04
to reflect the new Percentages of the assignor and assignee Lender, as the case
may be. Subject to Section 4.03(a), upon the Non-Extended Commitment Maturity
Date, it is hereby agreed that, with respect to all outstanding Letters of
Credit and Unpaid Drawings relating thereto, there shall be an automatic
adjustment to the participations pursuant to this Section 3.04 to reflect the
termination of the Non-Extended Commitments and the Percentages of the Extended
Commitments of the Extending Lenders on such date. Except to the extent of
reallocations of participations on the Non-Extended Commitment Maturity Date
pursuant to the immediately preceding sentence, the occurrence of the
Non-Extended Commitment Maturity Date shall have no effect upon (and shall not
diminish) the percentage participations of the Lenders in any Letter of Credit
issued before the Non-Extended Commitment Maturity Date.

(b) In determining whether to pay under a Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit. Any action taken or omitted
to be taken by an Issuing Lender under or in connection with any Letter of
Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

(c) In the event that any Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s
Percentage of such unreimbursed payment in Dollars and in same day funds. If the
Administrative

 

44

 

-44-



--------------------------------------------------------------------------------

Agent so notifies, prior to 11:00 a.m. (New York time) on any Business Day, any
Participant required to fund a payment under a Letter of Credit, such
Participant shall make available to the respective Issuing Lender in Dollars
such Participant’s Percentage of the amount of such payment on such Business Day
in same day funds. If and to the extent such Participant shall not have so made
its Percentage of the amount of such payment available to the respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the Base Rate plus 2.00% for
each day thereafter. The failure of any Participant to make available to an
Issuing Lender its Percentage of any payment under any Letter of Credit issued
by such Issuing Lender shall not relieve any other Participant of its obligation
hereunder to make available to such Issuing Lender its Percentage of any payment
under any Letter of Credit on the date required, as specified above, but no
Participant shall be responsible for the failure of any other Participant to
make available to such Issuing Lender such other Participant’s Percentage of any
such payment.

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any standby Letter of Credit issued by it and such
other documentation as may reasonably be requested by such Participant.

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

(i) any lack of validity or enforceability of this Agreement or any of the other
Credit Documents;

(ii) the existence of any claim, setoff, defense or other right which the Parent
or any of its Subsidiaries may have at any time against a beneficiary named in a
Letter of Credit, any transferee of any Letter of Credit (or any Person for whom
any such transferee may be acting), the Administrative Agent, any Participant,
or any other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the Parent or any Subsidiary of
the Parent and the beneficiary named in any such Letter of Credit);

 

45

 

-45-



--------------------------------------------------------------------------------

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

(v) the occurrence of any Default or Event of Default.

3.05 Agreement to Repay Letter of Credit Drawings. (a) The Borrower agrees to
reimburse each Issuing Lender, by making payment to the Administrative Agent in
immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed, an “Unpaid Drawing”), not later
than one Business Day following receipt by the Borrower of notice of such
payment or disbursement (provided that no such notice shall be required to be
given if a Default or an Event of Default under Section 11.05 shall have
occurred and be continuing, in which case the Unpaid Drawing shall be due and
payable immediately without presentment, demand, protest or notice of any kind
(all of which are hereby waived by the Borrower)), with interest on the amount
so paid or disbursed by such Issuing Lender, to the extent not reimbursed prior
to 12:00 Noon (New York time) on the date of such payment or disbursement, from
and including the date paid or disbursed to but excluding the date such Issuing
Lender was reimbursed by the Borrower therefor at a rate per annum equal to the
Base Rate, as in effect from time to time, plus the Applicable Margin as in
effect from time to time minus 1.00%; provided, however, to the extent such
amounts are not reimbursed prior to 12:00 Noon (New York time) on the third
Business Day following the receipt by the Borrower of notice of such payment or
disbursement or following the occurrence of a Default or an Event of Default
under Section 11.05, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the Borrower) at a
rate per annum equal to the Base Rate in effect from time to time plus the
Applicable Margin as in effect from time to time plus 1%, with such interest to
be payable on demand. Each Issuing Lender shall give the Borrower prompt written
notice of each Drawing under any Letter of Credit issued by it, provided that
the failure to give any such notice shall in no way affect, impair or diminish
the Borrower’s obligations hereunder.

(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which the Borrower may have or have had against any Lender (including in
its capacity as an Issuing Lender or as a Participant), including, without
limitation, any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit or any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse any Issuing
Lender for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Issuing Lender (as determined
by a court of competent jurisdiction in a final and non-appealable decision).

 

46

 

-46-



--------------------------------------------------------------------------------

3.06 Increased Costs. If at any time after the Amendment and Restatement
Effective Date, the introduction or effectiveness of or any change in any
applicable law, rule, regulation, order, guideline or request or in the
interpretation or administration thereof by the NAIC or any governmental
authority charged with the interpretation or administration thereof, or
compliance by any Issuing Lender or any Participant with any request or
directive by the NAIC or by any such governmental authority (whether or not
having the force of law), shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement or any Letter of Credit; and
(subject to the last sentence of this Section 3.06) the result of any of the
foregoing is to increase the cost to any Issuing Lender or any Participant of
issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit, then, upon the delivery of the certificate referred to
below to the Borrower by any Issuing Lender or any Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), the Borrower agrees to pay to such Issuing Lender or such
Participant such additional amount or amounts as will compensate such Issuing
Lender or such Participant for such increased cost or reduction in the amount
receivable or reduction on the rate of return on its capital. Any Issuing Lender
or any Participant, upon determining that any additional amounts will be payable
pursuant to this Section 3.06, will give prompt written notice thereof to the
Borrower, which notice shall include a certificate submitted to the Borrower by
such Issuing Lender or such Participant (a copy of which certificate shall be
sent by the Issuing Lender or such Participant to the Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Issuing Lender or such
Participant. The certificate required to be delivered pursuant to this
Section 3.06 shall, absent manifest error, be final and conclusive and binding
on the Borrower. Notwithstanding anything to the contrary herein, no payment
shall be due under this Section 3.06 for any Excluded Tax, for any amount with
respect to a Participant that would be an Excluded Tax if such Participant were
a Lender, or for any amount to the extent it is duplicative of an amount payable
in respect of Taxes pursuant to Section 5.04.

SECTION 4. Commitment Commission; Fees; Reductions of Commitment.

4.01 Fees. (a) The Borrower agrees to pay to the Administrative Agent for
distribution to each Non-Defaulting Lender with a Commitment, a commitment
commission for the period from and including the Amendment and Restatement
Effective Date to and including the Maturity DateNon-Extended Commitment
Maturity Date (with respect to the commitment commission for the account of the
Non-Extending Lenders) or the Extended Commitment Maturity Date (with respect to
the commitment commission for the account of the -Extending Lenders) (or such
earlier date on which the Total Commitment has been terminated), computed at a
rate per annum equal to the Applicable Commitment Fee Percentage multiplied by
the unutilized Commitment of such Non-Defaulting Lender as in effect from time
to time (the commitment commissions payable pursuant to this clause (a), the
“Commitment Commission”). Accrued Commitment Commission shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the Maturity Date for
the applicable Class of Commitments (or such earlier date upon which the Total
Commitment is terminated).

 

47

 

-47-



--------------------------------------------------------------------------------

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each Lender (based on each such Lender’s respective Percentage), a fee in
respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin then in effect from
time to time on the daily Stated Amount of each such Letter of Credit. Accrued
Letter of Credit Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and on the Maturity Date the Non-Extended Commitment
Maturity Date (with respect to the Letter of Credit Fees for the account of the
Non-Extending Lenders) or the Extended Commitment Maturity Date (with respect to
the Letter of Credit Fees for the account of the Extending Lenders) (or such
earlier date upon which the Total Commitment is terminated and upon which no
Letters of Credit remain outstanding).

(c) The Borrower agrees to pay directly to each Issuing Lender, for its own
account, a facing fee in respect of each Letter of Credit issued by it (the
“Facing Fee”) for the period from and including the date of issuance of such
Letter of Credit to and including the date of termination or expiration of such
Letter of Credit, computed at a rate per annum equal to 1/8 of 1% on the daily
Stated Amount of such Letter of Credit, provided that in any event the minimum
amount of Facing Fees payable in any twelve-month period for each Letter of
Credit shall be not less than $500; it being agreed that, on the day of issuance
of any Letter of Credit and on each anniversary thereof prior to the termination
or expiration of such Letter of Credit, if $500 will exceed the amount of Facing
Fees that will accrue with respect to such Letter of Credit for the immediately
succeeding twelve-month period, the full $500 shall be payable on the date of
issuance of such Letter of Credit and on each such anniversary thereof. Except
as otherwise provided in the proviso to the immediately preceding sentence,
accrued Facing Fees shall be due and payable quarterly in arrears on each
Quarterly Payment Date and upon the first day on or after the termination of the
Total Commitment upon which no Letters of Credit remain outstanding.

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the customary
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

(e) The Borrower agrees to pay to the Administrative Agent such fees as may be
agreed to in writing from time to time by the Parent and/or the Borrower and the
Administrative Agent.

4.02 Voluntary Termination of Total Unutilized Commitments. (a) Upon at least
three Business Days’ prior written notice from an Authorized Representative of
the Borrower to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, at any time or from time to time, without premium
or penalty, to terminate the Total Unutilized Commitment on a pro rata basis in
whole, or reduce it in part, pursuant to this Section 4.02(a), in an amount
equal to an integral multiple of $1,000,000, provided that each such reduction
shall apply proportionately to permanently reduce the Commitment of each Lender.

 

48

 

-48-



--------------------------------------------------------------------------------

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 14.12(b), the Borrower may, subject to its compliance with the
requirements of Section 14.12(b) and upon five Business Days’ prior written
notice to the Administrative Agent at the Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), terminate
all of the Commitments of such Lender, so long as all Loans, together with
accrued and unpaid interest, Fees and all other amounts, owing to such Lender
(including all amounts, if any, owing pursuant to Section 2.10) are repaid
concurrently with the effectiveness of such termination pursuant to
Section 5.01(b) (at which time Schedule I shall be deemed modified to reflect
such changed amounts) and such Lender’s Percentage of all outstanding Letters of
Credit is cash collateralized in a manner satisfactory to the Administrative
Agent and the respective Issuing Lenders, and at such time, such Lender shall no
longer constitute a “Lender” for purposes of this Agreement, except with respect
to indemnification provisions under this Agreement (including, without
limitation, Sections 2.09, 2.10, 3.06, 5.04, 12.06 and 14.01), which shall
survive as to such repaid Lender.

4.03 Mandatory Reduction of Commitments. (a) In addition to any other mandatory
commitment reductions pursuant to this Section 4.03, (i) the Total
CommitmentNon-Extended Commitments (and the Non-Extended Commitment of each
Non-Extending Lender) shall terminate in itstheir entirety on the Non-Extended
Commitment Maturity Date and (ii) the Extended Commitments (and the Extended
Commitments of each Extending Lender) shall terminate in their entirety on the
Extended Commitment Maturity Date; provided that, the foregoing will not release
any Non-Extending Lender from any obligation to fund its portion of Letters of
Credit Outstanding if on the Non-Extended Commitment Maturity Date any Specified
Default or event, act or condition which with notice or lapse of time or both
would constitute a Specified Default exists until such Specified Default or
event, act or condition ceases to exist. In the event that a Specified Default
or event, act or condition which with notice or lapse of time or both would
constitute a Specified Default exists on the Non-Extended Commitment Maturity
Date, until such Specified Default or event, act or condition ceases to exist,
for purposes of determining a Lenders’ Percentage for purposes of Section 3.04
and its allocable share for purposes of Section 4.01(b), such Non-Extending
Lender’s Commitment shall be deemed to be the Commitment of such Lender
immediately prior to the termination thereof on the Non-Extended Commitment
Maturity Date.

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, on the date of any Collateral Disposition, the Total Commitment
shall be permanently reduced by a percentage thereof, expressed as a fraction,
equal to (x) the appraised value (as determined in accordance with the most
recent appraisal report delivered to the Administrative Agent (or obtained by
the Administrative Agent) pursuant to Section 9.01(c)) of the Collateral Rig or
Collateral Rigs which is/are the subject of such Collateral Disposition divided
by (y) the Aggregate Collateral Rig Value (as determined by the sum of the
appraisals set forth in the most recent appraisal report related to each
respective Collateral Rig and delivered to the Administrative Agent (or obtained
by the Administrative Agent) pursuant to Section 9.01(c) before giving effect to
such Collateral Disposition).

 

49

 

-49-



--------------------------------------------------------------------------------

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, upon the occurrence of a violation under Section 10.09, the Total
Commitment may be permanently reduced in accordance with the requirements of
Section 10.09 in an amount required so that the Parent and its Subsidiaries
shall be in compliance with the requirements set forth in Section 10.09,
provided that it is understood and agreed that the requirement to repay Loans as
a result of a permanent reduction of the Total Commitment under this
Section 4.03(e) shall not be deemed to be a waiver of any other right or remedy
that any Lender may have as a result of an Event of Default under Section 10.09.

(d) Each mandatory commitment reduction or termination pursuant to
Section 4.03(b) and (c) shall be applied to proportionately reduce or terminate,
as the case may be, the Commitment of each Lender.

SECTION 5. Prepayments; Payments; Taxes.

5.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay the
Loans, without premium or penalty, in whole or in part at any time and from time
to time on the following terms and conditions:

(i) an Authorized Representative of the Borrower shall give the Administrative
Agent prior to 12:00 Noon (New York time) at the Notice Office at least three
Business Days prior written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay such Loans, which notice (in each case) shall
specify the amount of such prepayment and, the specific Borrowing or Borrowings
pursuant to which such Loans were made, and which notice the Administrative
Agent shall promptly transmit to each of the Lenders;

(ii) each prepayment shall be in an aggregate principal amount of at least
$1,000,000 (or such lesser amount as is acceptable to the Administrative Agent),
provided that no partial prepayment of Loans made pursuant to any Borrowing
shall reduce the outstanding Loans made pursuant to such Borrowing to an amount
less than $1,000,000;

(iii) at the time of any prepayment of Loans pursuant to this Section 5.01(a) on
any date other than the last day of the Interest Period applicable thereto, the
Borrower shall pay the amounts required to be paid pursuant to Section 2.10; and

(iv) each prepayment pursuant to this Section 5.01(a) in respect of any Loans
made pursuant to a Borrowing shall be applied pro rata among such Loans;
provided that, in each case at the Borrower’s election, such prepayment shall
not, so long as no Default or Event of Default then exists, be applied to any
Loan of a Defaulting Lender until all other Loans of Non-Defaulting Lenders have
been repaid in full.

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 14.12(b), the Borrower may, upon five Business Days’ prior written
notice by an Authorized Representative of the Borrower to the

 

50

 

-50-



--------------------------------------------------------------------------------

Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders) repay all Loans (including all
amounts, if any, owing pursuant to Section 2.10), together with accrued and
unpaid interest, Fees and all other amounts owing to such Lender in accordance
with, and subject to the requirements of, said Section 14.12(b), so long as
(A) all Commitments of such Lender are terminated concurrently with such
prepayment pursuant to Section 4.02(b) (at which time Schedule I shall be deemed
modified to reflect the changed Commitments), (B) such Lender’s Percentage of
all outstanding Letters of Credit is cash collateralized in a manner
satisfactory to the Administrative Agent and the respective Issuing Lenders, and
(C) the consents, if any, required under Section 14.12(b) in connection with the
prepayment pursuant to this clause (b) have been obtained.

5.02 Mandatory Repayments. (a) On any day on which the sum of (I) the aggregate
outstanding principal amount of Loans (after giving effect to all other
repayments thereof on such date) and (II) the aggregate amount of all Letters of
Credit Outstanding under the Facility exceeds the Total Commitment at such time
(including as a result of the termination of the Non-Extending Commitments on
the Non-Extending Commitment Maturity Date), the Borrower shall repay on such
date the principal of Loans in an amount equal to such excess. If, after giving
effect to the repayment of all outstanding Loans, the aggregate amount of the
Letters of Credit Outstanding under the Facility exceeds the Total Commitment at
such time, the Borrower shall pay to the Administrative Agent at the Payment
Office on such day an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the Letters of Credit
Outstanding under the Facility at such time), such cash and/or Cash Equivalents
to be held as security for all obligations of the Borrower to the Issuing
Lenders and the Lenders in a cash collateral account to be established by the
Administrative Agent.

(b) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the specific Borrowing or Borrowings to which such
repayment shall apply, provided that (i) repayments of Loans pursuant to this
Section 5.02 may only be made on the last day of an Interest Period applicable
thereto unless all Loans with Interest Periods ending on such date of required
repayment have been paid in full and (ii) each repayment of Loans made pursuant
to a Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(c) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, (x) all then outstanding Loans issued by the Non-Extending Lenders
shall be repaid in full on the the Non-Extended Commitment Maturity Date and
(y) all then outstanding Loans issued by the Extending Lenders shall be repaid
in full on the Extended Commitment Maturity Date.

(d) If for any reason, at any time during the five (5) Business Day period
immediately preceding the Non-Extended Commitment Maturity Date, (x) the
Non-Extending Lenders’ aggregate participations in the Letters of Credit
Outstanding exceeds (y) the amount of the Extended Commitments minus the
Extending Lenders’ aggregate participations in the Letters of Credit Outstanding
at such time and the aggregate principal amount of all Loans then outstanding,
then the Borrower shall promptly prepay or cause to be promptly prepaid Loans
and/or cash collateralize Letters of Credit Outstanding in an aggregate amount
necessary to eliminate such excess; provided that the Borrower shall not be
required to cash collateralize the Letters of Credit Outstanding pursuant to
this sentence unless after the prepayment in full of the Loans such excess has
not been eliminated.

 

51

 

-51-



--------------------------------------------------------------------------------

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 12:00 Noon (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office. Any
payments under this Agreement or under any Note which are made later than 12:00
Noon (New York time) on any day shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder or under any
Note shall be stated to be due on a day which is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable at the applicable
rate during such extension.

5.04 Net Payments; Taxes. (a) All payments made by any Credit Party hereunder or
under any other Credit Document will be made without setoff, counterclaim or
other defense. All such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in the second succeeding sentence, (i) any tax determined by reference
to the overall net income or profits of a Lender or Participating Entity, and
any franchise, capital and similar taxes (imposed in lieu of net income taxes),
in each case, imposed pursuant to the laws of the jurisdiction in which such
Lender or Participating Entity is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender or Participating
Entity is located or any subdivision thereof or therein, (ii) any U.S. federal
withholding taxes imposed under FATCA, (iii) any U.S. federal withholding taxes
imposed on amounts payable to or for the account of a Lender or Participating
Entity pursuant to a law in effect on (A) the date on which a Lender or
Participating Entity acquires an interest in the Loan or under a Credit Document
(other than pursuant to an assignment request by the Borrower under
Section 2.12) or (B) the date that a Lender or Participating Entity changes its
applicable lending office, except in each case that amounts with respect to such
taxes were payable either to such Lender’s or Participating Entity’s assignor
immediately before such Lender or Participating Entity became a party hereto or
to such Lender or Participating Entity immediately before it changed its lending
office and (iv) taxes attributable to a Lender’s or Participating Entity’s
failure to comply with paragraph (b) of this Section 5.04 (collectively,
“Excluded Taxes”)) and all interest, penalties or similar liabilities with
respect hereto (all such taxes, levies, imposts, duties, fees, assessments or
other charges, other than Excluded Taxes, being referred to collectively as
“Taxes”). If any Taxes are so levied or imposed, the Borrower agrees to pay the
full amount of such Taxes, and such additional amounts as may be necessary so
that every payment of all amounts due under this Agreement or under any Note,
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein or in such Note. If any amounts are payable
in respect of Taxes pursuant to the preceding sentence, the Borrower shall be
obligated to reimburse each Lender, upon the written request of such Lender, for
taxes imposed on or measured by the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or applicable lending office of such Lender is
located or under the laws of any

 

52

 

-52-



--------------------------------------------------------------------------------

political subdivision or taxing authority of any such jurisdiction in which such
Lender is organized or in which the principal office or applicable lending
office of such Lender is located and for any withholding of taxes as such Lender
shall determine are payable by, or withheld from, such Lender, in respect of
such amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by the
Borrower (or other evidence of payment reasonably satisfactory to the Lenders).
The Borrower agrees to indemnify and hold harmless each Lender, and reimburse
such Lender upon its written request and submission of documentary evidence, for
the amount of any Taxes so levied or imposed and paid by such Lender. If a
Lender determines, in its sole reasonable discretion, that it has received a
refund of any Taxes for which the Borrower has previously made a payment
pursuant to this Section 5.04(a), such Lender shall pay to the Borrower an
amount equal to such refund (but only to the extent of amounts paid by the
Borrower under this Section 5.04(a) with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of such Lender
and without interest (other than any interest paid by the relevant taxing
authority with respect to such refund). The Borrower, upon the request of such
Lender, shall repay to such Lender an amount paid over pursuant to the previous
sentence (plus any penalties, interest or other charges imposed by the relevant
taxing authority) in the event that such Lender is required to repay such refund
to such taxing authority. Notwithstanding anything to the contrary in this
paragraph, in no event will the Lender be required to pay any amount to the
Borrower pursuant to this paragraph the payment of which would place the Lender
in a less favorable net after-Tax position than the Lender would have been in if
the Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any Lender to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the Borrower or any other Person.

(b) Any Lender or Participating Entity that is entitled to an exemption from or
reduction of Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made exempt from Tax or
at a reduced rate of Tax (it being understood that a Participating Entity shall
deliver the documentation referred to in this paragraph to its participating
Lender rather than the Borrower).

(c) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (b), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

53

 

-53-



--------------------------------------------------------------------------------

5.05 Application of Proceeds. (a) All monies collected by the Collateral Agent
upon any sale or other disposition of the Collateral of each Credit Party,
together with all other monies received by the Collateral Agent under and in
accordance with this Agreement and the other Credit Documents (including,
without limitation, as a result of any distribution in respect of the Collateral
in any bankruptcy, insolvency or similar proceeding) (except to the extent
released in accordance with the applicable provisions of this Agreement or any
other Credit Document), shall be applied to the payment of the Secured
Obligations as follows:

(i) first, to the payment of all amounts owing to the Collateral Agent of the
type described in clauses (iii) and (iv) of the definition of “Secured
Obligations”;

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Obligations shall be
paid to the Lenders as provided in Section 5.05(d) hereof, with each Lender
Creditor receiving an amount equal to the outstanding Obligations owing to such
Lender Creditor or, if the proceeds are insufficient to pay in full all such
Obligations, its Pro Rata Share of the amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), an amount equal to the outstanding Other
Obligations shall be paid to the Other Creditors as provided in Section 5.05(d)
hereof, with each Other Creditor receiving an amount equal to such outstanding
Other Obligations owing to such Other Creditor or, if the proceeds are
insufficient to pay in full all such Other Obligations, its Pro Rata Share of
the amount remaining to be distributed; and

(iv) fourth, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) through (iii), inclusive, and following the termination of
this Agreement and the Credit Documents in accordance with their terms, to the
relevant Credit Party or to whomever may be lawfully entitled to receive such
surplus.

(b) For purposes of this Agreement, “Pro Rata Share” shall mean, when
calculating a Secured Creditor’s portion of any distribution or amount, that
amount (expressed as a percentage) equal to a fraction the numerator of which is
the then unpaid amount of such Secured Creditor’s Obligations or Other
Obligations, as the case may be, and the denominator of which is the then
outstanding amount of all Obligations or Other Obligations, as the case may be.

(c) When payments to Secured Creditors are based upon their respective Pro Rata
Shares, the amounts received by such Secured Creditors hereunder shall be
applied (for purposes of making determinations under this Section 5.05 only)
(i) first, to their Obligations and (ii) second, to their Other Obligations. If
any payment to any Secured Creditor of its Pro Rata Share of any distribution
would result in overpayment to such Secured Creditor, such excess amount shall
instead be distributed in respect of the unpaid Obligations or Other
Obligations, as the case may be, of the other Secured Creditors, with each
Secured Creditor whose Obligations or Other Obligations, as the case may be,
have not been paid in full to receive an amount equal to

 

54

 

-54-



--------------------------------------------------------------------------------

such excess amount multiplied by a fraction the numerator of which is the unpaid
Obligations or Other Obligations, as the case may be, of such Secured Creditor
and the denominator of which is the unpaid Obligations or Other Obligations, as
the case may be, of all Secured Creditors entitled to such distribution.

(d) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent under this Agreement for the
account of the Lender Creditors, and (y) if to the Other Creditors, to the
trustee, paying agent or other similar representative (each a “Representative”)
for the Other Creditors or, in the absence of such a Representative, directly to
the Other Creditors.

(e) For purposes of applying payments received in accordance with this
Section 5.05, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent under this Agreement and (ii) the Representative for the
Other Creditors or, in the absence of such a Representative, upon the Other
Creditors for a determination (which the Administrative Agent, each
Representative for any Other Creditors and the Secured Creditors agree (or shall
agree) to provide upon request of the Collateral Agent) of the outstanding
Obligations and Other Obligations owed to the Lender Creditors or the Other
Creditors, as the case may be. Unless it has actual knowledge (including by way
of written notice from an Other Creditor) to the contrary, the Collateral Agent,
shall be entitled to assume that no Interest Rate Protection Agreements or Other
Hedging Agreements are in existence.

(f) It is understood and agreed that the Credit Parties shall remain jointly and
severally liable to the extent of any deficiency between the amount of the
proceeds of the Collateral pledged and Liens granted by it under and pursuant to
the Security Documents and the aggregate amount of the Secured Obligations of
such Credit Party.

SECTION 6. [Reserved.]

SECTION 7. Conditions Precedent to the Amendment and Restatement Effective Date
and All Credit Events. The obligation of each Lender to make Loans and the
obligation of each Issuing Lender to issue Letters of Credit hereunder are
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction of the following conditions:

7.01 No Default; Representations and Warranties. On the Amendment and
Restatement Effective Date and at the time of each Credit Event and immediately
after giving effect thereto (i) there shall exist no Default or Event of Default
and (ii) all representations and warranties contained herein and in each other
Credit Document shall be true and correct in all material respects with the same
effect as though such representations and warranties had been made on the date
of such Credit Event (it being understood and agreed that any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date).

7.02 Notice of Borrowing; Letter of Credit Request. (a) Prior to the making of
each Loan, the Administrative Agent shall have received the Notice of Borrowing
meeting the requirements of Section 2.03(a).

 

55

 

-55-



--------------------------------------------------------------------------------

(b) Prior to the issuance of each Letter of Credit, the Administrative Agent and
the respective Issuing Lender shall have received a Letter of Credit Request
meeting the requirements of Section 3.03(a).

7.03 Collateral Maintenance Test. On the Amendment and Restatement Effective
Date and at the time of each Credit Event and immediately after giving effect
thereto, the Aggregate Collateral Rig Value shall be at least 150% of the sum of
the aggregate outstanding amount of Loans and Letters of Credit Outstanding at
such time.

7.04 Non-Extended Commitment Maturity Date Period. After giving effect to the
making of any requested Loan and/or issuance of Letter of Credit occurring
during the five (5) Business Day period immediately preceding the Non-Extended
Commitment Maturity Date, the Borrower would not be required by Section 5.02(d)
to prepay or cause to be prepaid Loans or to cash collateralize Letters of
Credit Outstanding.

The acceptance by each of the Parent and the Borrower of the benefits of each
Credit Event shall constitute a representation and warranty by each of them to
the Administrative Agent and each of the Lenders that all the conditions
specified in this Section 7 and applicable to such Credit Event are satisfied as
of that time. All of the documents and papers referred to in this Section 7,
unless otherwise specified, shall be delivered to the Administrative Agent at
the Notice Office for the account of each of the Lenders and in the number of
counterparts or copies reasonably requested by the Administrative Agent and
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

SECTION 8. Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans and issue and/or
participate in the Letters of Credit as provided herein, each of the Parent and
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction as consummated on the Amendment
and Restatement Effective Date, all of which shall survive the execution and
delivery of this Agreement and the Notes and the making of the Loans and the
issuance of the Letters of Credit, with the occurrence of each Credit Event on
or after the Amendment and Restatement Effective Date being deemed to constitute
a representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Amendment and
Restatement Effective Date and on the date of each such other Credit Event (it
being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

8.01 Corporate/Limited Liability Company/Limited Partnership Status. Each of the
Parent and its Subsidiaries (other than any Inactive Subsidiary) (i) is a duly
organized or incorporated and validly existing corporation, limited liability
company, limited partnership, company or other business entity, as the case may
be, in good standing under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate or other applicable power and authority to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage and (iii) is duly qualified and is authorized
to do business and is in good standing in each jurisdiction where the ownership,
leasing or operation of its property or the conduct of its business requires
such qualifications, except for failures to be so qualified which, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

56

 

-56-



--------------------------------------------------------------------------------

8.02 Corporate Power and Authority. Each Credit Party has the corporate or other
applicable power and authority to execute, deliver and perform the terms and
provisions of each of the Credit Documents to which it is party and has taken
all necessary corporate or other applicable action to authorize the execution,
delivery and performance by it of each of such Credit Documents. Each Credit
Party has duly executed and delivered each of the Credit Documents to which it
is party, and each of such Credit Documents constitutes its legal, valid and
binding obligation enforceable in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

8.03 No Violation. Neither the execution, delivery or performance by any Credit
Party of the Credit Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene in any material respect
any applicable provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or governmental instrumentality,
(ii) will conflict with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(except pursuant to the Security Documents) upon any of the properties or assets
of any Credit Party pursuant to the terms of any indenture, mortgage, deed of
trust, credit agreement or loan agreement, or any other agreement, contract or
instrument, in each case to which any Credit Party is a party or by which it or
any of its property or assets is bound or to which it may be subject or
(iii) will violate any provision of the certificate or articles of incorporation
or by-laws (or equivalent organizational documents) of any Credit Party.

8.04 Governmental Approvals. No order, consent, approval, license, authorization
or validation of, or filing, recording or registration with (except for those
that have otherwise been obtained or made on or prior to the Amendment and
Restatement Effective Date), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Credit Document or (ii) the legality,
validity, binding effect or enforceability of any Credit Document.

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities; etc.
(a) The consolidated balance sheet of the Parent and its Subsidiaries for the
Parent’s fiscal year ended on September 30, 2013, and the consolidated balance
sheet of the Parent and its Subsidiaries for the Parent’s fiscal quarter ended
on December 31, 2013, and (in each case) the related consolidated statements of
income, cash flows and shareholders’ equity of the Parent and its Subsidiaries
for such fiscal year or fiscal quarter ended on such dates, as the case may be,
copies of which have been furnished to the Administrative Agent and the Lenders
prior to the Amendment and Restatement Effective Date, present fairly in all
material respects the consolidated financial position of the Parent and its
Subsidiaries at the dates of such balance sheets and the consolidated results of
the operations of the Parent and its Subsidiaries for the periods covered
thereby. All of the foregoing historical financial statements have been prepared
in accordance with GAAP (except, in the case of the aforementioned quarterly
financial statements, for normal year-end audit adjustments and the absence of
footnotes).

 

57

 

-57-



--------------------------------------------------------------------------------

(b) On and as of the Amendment and Restatement Effective Date, and after giving
effect to the Transaction and to all Indebtedness (including the Loans) being
incurred or assumed and Liens created by the Credit Parties in connection
therewith, (i) the sum of the assets, at a fair valuation, of the Parent and its
Subsidiaries, taken as a whole, and of the Borrower and its Subsidiaries, taken
as a whole, will exceed their respective debts, (ii) each of the Parent and its
Subsidiaries, taken as a whole, and the Borrower and its Subsidiaries, taken as
a whole, have not incurred and do not intend to incur, and do not believe that
they will incur, debts beyond their respective ability to pay such debts as such
debts mature, and (iii) each of the Parent and its Subsidiaries, taken as a
whole, and the Borrower and its Subsidiaries, taken as a whole, will have
sufficient capital with which to conduct their respective businesses. For
purposes of this Section 8.05(b), “debt” means any liability on a claim, and
“claim” means (x) right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

(c) Except as fully disclosed in the financial statements referred to in
Section 8.05(a), there were as of the Amendment and Restatement Effective Date
no liabilities or obligations with respect to the Parent or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) which, either individually or in the
aggregate, could reasonably be expected to be material to the Parent and its
Subsidiaries taken as a whole. As of the Amendment and Restatement Effective
Date, the Credit Parties know of no reasonable basis for the assertion against
it or any of its Subsidiaries of any liability or obligation of any nature
whatsoever that is not fully disclosed in the financial statements or referred
to in Section 8.05(a) which, either individually or in the aggregate, could
reasonably be expected to be material to the Parent and its Subsidiaries taken
as a whole.

(d) Since September 30, 2013, there has been no change in the property, assets,
nature of assets, operations, liabilities or financial condition of the Parent
and its Subsidiaries taken as a whole that has had, or would reasonably be
expected to have a Material Adverse Effect.

8.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Parent or the Borrower, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that would reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect.

8.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of the Parent or the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)

 

58

 

-58-



--------------------------------------------------------------------------------

hereafter furnished by or on behalf of the Parent or the Borrower in writing to
the Administrative Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at such
time in light of the circumstances under which such information was provided.

8.08 Use of Proceeds; Margin Regulations. (a) All proceeds of all Loans shall be
used and all Letters of Credit shall be issued for, and the proceeds of all
Drawings under all Letters of Credit shall be utilized in connection with the
Parent’s and its Subsidiaries’ general corporate and working capital purposes,
including the construction of Rigs to be built for or on behalf of Wholly-Owned
Subsidiaries of the Parent or the Borrower.

(b) Neither the Parent nor any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock. No part of any Credit Event (or
the proceeds thereof) will be used for any purpose which violates the provisions
of Regulations U, T and X of the Board of Governors of the Federal Reserve
System (the “Margin Regulations”).

8.09 Tax Returns and Payments. The Parent and each of its Subsidiaries have
timely filed with the appropriate taxing authority all material returns,
statements, forms and reports for taxes or an extension therefor (the “Returns”)
required to be filed by, or with respect to the income, properties or operations
of, the Parent and/or any of its Subsidiaries where the failure to file such
Returns would have, or would reasonably be expected to have, a Material Adverse
Effect. The Returns accurately reflect in all material respects all liability
for taxes of the Parent and its Subsidiaries as a whole for the periods covered
thereby. Each of the Parent and each of its Subsidiaries have paid all taxes and
assessments payable by it, other than those that are being contested in good
faith and adequately disclosed and fully provided for on the financial
statements of the Parent and its Subsidiaries in accordance with GAAP or the
non-payment of which would not have, or would not reasonably be expected to
have, a Material Adverse Effect. There is no action, suit, proceeding,
investigation, audit or claim now pending or, to the best knowledge of the
Parent or any of its Subsidiaries, threatened by any authority regarding any
taxes relating to the Parent or any of its Subsidiaries that would have, or
would reasonably be expected to have, a Material Adverse Effect. Neither the
Parent nor any of its Subsidiaries have entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Parent or any
of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Parent or any of its Subsidiaries
not to be subject to the normally applicable statute of limitations that would
have, or would reasonably be expected to have, a Material Adverse Effect. Except
as set forth on Schedule V, as of the Amendment and Restatement Effective Date,
neither the Parent nor any of its Subsidiaries have incurred, or will incur, any
material tax liability in connection with the Transaction or any other
transactions contemplated hereby that would have, or would reasonably be
expected to have, a Material Adverse Effect (it being understood that the
representation contained in this sentence does not cover any future tax
liabilities of the Parent or any of its Subsidiaries arising as a result of the
operation of their businesses in the ordinary course of business).

 

59

 

-59-



--------------------------------------------------------------------------------

8.10 Compliance with ERISA. (a) Schedule VI sets forth, as of the Amendment and
Restatement Effective Date, the name of each Plan. Neither the Parent nor any
Subsidiary of the Parent nor any ERISA Affiliate has ever sponsored, maintained,
made any contributions to or has any liability in respect of any Plan which is
subject to Title IV of ERISA or Section 302 of ERISA or Section 412 of the Code;
each Plan has been maintained and operated in compliance in all materials
respects with the provisions of ERISA and, to the extent applicable, the Code,
including but not limited to the provisions thereunder respecting prohibited
transactions except for any noncompliance which would not reasonably be expected
to result in a Material Adverse Effect. No action, suit, proceeding, hearing,
audit or investigation with respect to the administration, operation or the
investment of assets of any Plan (other than routine claims for benefits) is
pending, expected or threatened except for any noncompliance which would not
reasonably be expected to result in a Material Adverse Effect. Except as would
not result in a Material Adverse Effect, each group health plan (as defined in
Section 607(1) of ERISA or Section 4980B(g)(2) of the Code and subject to ERISA
or the Code) which covers or has covered employees or former employees of the
Parent, any Subsidiary of the Parent, or any ERISA Affiliate has at all times
been operated in compliance with the provisions of Part 6 of subtitle B of Title
I of ERISA and Section 4980B of the Code. Under each employee welfare benefit
plan within the meaning of Section 3(1) or Section 3(2)(B) of ERISA covering
employees of the Parent or any Subsidiary of the Parent, no benefits are due
thereunder unless the event giving rise to the benefit entitlement occurs prior
to termination of employment (except as required by Title I, Subtitle B, Part 6
of ERISA) except for any benefits due which would not reasonably be expected to
result in a Material Adverse Effect. Any of the Parent, any Material Subsidiary
of the Parent or any ERISA Affiliate, as appropriate, may terminate each Plan at
any time (or at any time subsequent to the expiration of any applicable
bargaining agreement) in the discretion of such Person without liability to any
Person that would reasonably be expected to result in a Material Adverse Effect.
Each of the Parent and each of its Subsidiaries may cease contributions to or
terminate any employee benefit plan maintained by any of them without incurring
any liability that would reasonably be expected to result in a Material Adverse
Effect.

(b) Each Foreign Pension Plan has been maintained in substantial compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities except for any noncompliance
which would not reasonably be expected to result in a Material Adverse Effect.
All contributions required to be made with respect to a Foreign Pension Plan
have been timely made except for any noncompliance which would not reasonably be
expected to result in a Material Adverse Effect. Neither the Parent nor any of
its Subsidiaries has incurred any obligation in connection with the termination
of, or withdrawal from, any Foreign Pension Plan, except that which would not
reasonably be expected to result in a Material Adverse Effect. The present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Pension Plan, determined as of the end of the Parent’s most recently ended
fiscal year on the basis of then current actuarial assumptions, each of which is
reasonable, did not materially exceed the current value of the assets of such
Foreign Pension Plan allocable to such benefit liabilities.

8.11 The Security Documents. Each of the Security Documents other than the
Collateral Rig Mortgages creates in favor of the Collateral Agent for the
benefit of the Secured Creditors a legal, valid and enforceable first priority
security interest and, upon any necessary

 

60

 

-60-



--------------------------------------------------------------------------------

filings and compliance with applicable law by the Collateral Agent, a perfected
security interest, in and Lien on all right, title and interest of the Credit
Parties in the Collateral described therein, subject, in each case, to no other
Liens other than Permitted Liens. Subject to the definition of “Collateral and
Guaranty Requirements” and Section 8.04, no filings or recordings are required
in order to perfect the security interests created under any Security Document,
excluding the Collateral Rig Mortgages, except for filings or recordings which
shall have been made on or prior to the Amendment and Restatement Effective
Date. Each Collateral Rig Mortgage executed and delivered creates in favor of
the Collateral Agent for the benefit of the Secured Creditors a legal, valid,
and enforceable first preferred mortgage lien over the Collateral Rig covered
thereby and when duly recorded in accordance with the laws of the Collateral
Rig’s registry, will constitute a “preferred mortgage” within the meaning of
Section 31301(6) of Title 46 of the United States Code, entitled to the benefits
accorded a preferred mortgage on a foreign vessel.

8.12 Capitalization. All of the Capital Stock, as set forth on Schedule IV as of
the Amendment and Restatement Effective Date, of the Borrower and each other
Credit Party (other than the Parent) is legally and beneficially owned directly
or indirectly by the Parent, and, except as permitted by Section 9.11 or for
transfers or changes pursuant to a Redomestication, such structure shall remain
so until the Extended Commitment Maturity Date. All such outstanding equity
interests have been duly and validly issued, are fully paid and non-assessable
and have been issued free of preemptive rights. Except for rights in respect of
the equity interests of the Parent that are convertible at the option of the
holder thereof into common stock of the Parent, neither the Parent nor the
Borrower has any outstanding securities convertible into or exchangeable for its
capital stock or outstanding any rights to subscribe for or to purchase, or any
options for the purchase of, or any agreement providing for the issuance
(contingent or otherwise) of, or any calls in respect of, the capital stock of
the Parent or the Borrower, as the case may be.

8.13 Subsidiaries. On the Amendment and Restatement Effective Date, the Parent
has no Material Subsidiaries other than those Material Subsidiaries listed on
Schedule VII (which Schedule identifies the correct legal name, direct owner,
percentage ownership and jurisdiction of organization of each such Material
Subsidiary on the Amendment and Restatement Effective Date). The Parent has
delivered, prior to the Amendment and Restatement Effective Date, an
organizational chart that includes, as of the Amendment and Restatement
Effective Date, all of the Subsidiaries of the Parent.

8.14 Compliance with Statutes, etc. Each of the Parent and each of its
Subsidiaries is in compliance, in all material respects, with all applicable
statutes, regulations and orders of, and all applicable restrictions imposed by,
all governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls), except such noncompliance as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

8.15 Investment Company Act. Neither the Parent nor any of its Subsidiaries are
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

 

61

 

-61-



--------------------------------------------------------------------------------

8.16 Legal Names; Type of Organization (and Whether a Registered Organization);
Jurisdiction of Organization; etc. Schedule XI sets forth the legal name of the
Parent, the Borrower and each Subsidiary Guarantor, the type of organization of
the Parent, the Borrower and each Subsidiary Guarantor, whether or not the
Parent and each Subsidiary Guarantor that is a Domestic Subsidiary is a
registered organization, the jurisdiction of organization of the Parent, the
Borrower and each Subsidiary Guarantor and the organizational identification
number (if any) of the Parent and each Subsidiary Guarantor that is a Domestic
Subsidiary.

8.17 Environmental Matters. (a) Each of the Parent and its Subsidiaries is in
compliance with all applicable Environmental Laws and the requirements of any
permits issued under such Environmental Laws except for such failures which
would not reasonably be expected to have a Material Adverse Effect. There are no
pending or, to the knowledge of the Parent or the Borrower, threatened
Environmental Claims against the Parent or any of its Subsidiaries or any Rig,
Real Property or other facility owned, leased or operated by the Parent or any
of its Subsidiaries (including any such claim arising out of the ownership,
lease or operation by the Parent or any of its Subsidiaries of any Rig, Real
Property or other facility formerly owned, leased or operated by the Parent or
any of its Subsidiaries but no longer owned, leased or operated by the Parent or
any of its Subsidiaries). All licenses, permits, registrations or approvals
required for the business of the Parent and each of its Subsidiaries under any
Environmental Law have been secured and the Parent and each of its Subsidiaries
is in compliance therewith except such noncompliance as would not reasonably be
expected to have a Material Adverse Effect. There are no facts, circumstances,
conditions or occurrences in respect of the business or operations of the Parent
or any of its Subsidiaries (or, to the knowledge of the Parent or any of its
Subsidiaries, any of their respective predecessors) or any Rig, Real Property or
other facility at any time owned or operated by the Parent or any of its
Subsidiaries (or, to the knowledge of the Parent or any of its Subsidiaries, any
of their respective predecessors) that are reasonably likely (i) to form the
basis of an Environmental Claim against the Parent, any of its Subsidiaries or
any Rig, Real Property or other facility owned by the Parent or any of its
Subsidiaries, or (ii) to cause such Rig, Real Property or other facility to be
subject to any restrictions on its ownership, occupancy, use or transferability
under any Environmental Law, except for such claims or restrictions that would
not, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Rig, Real
Property or other facility owned, leased or operated by the Parent or any of its
Subsidiaries during the time of such ownership, lease or operation by the Parent
or any of its Subsidiaries or, to the knowledge of the Parent or any of its
Subsidiaries, prior or subsequent to the time of such ownership, lease or
operation by the Parent or any of its Subsidiaries, in each case where such
occurrence or event, either individually or in the aggregate, would not
reasonably be likely to have a Material Adverse Effect. Hazardous Materials have
not at any time been generated, used, treated or stored on, or transported to or
from, or Released on or from, any property adjoining or adjacent to any Real
Property or other facility, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim
except such noncompliance as would not reasonably be expected to have a Material
Adverse Effect.

 

62

 

-62-



--------------------------------------------------------------------------------

(c) All of the Rigs comply with all applicable international conventions,
national, federal, state and other governmental laws and regulations except such
noncompliance as would not reasonably be expected to have a Material Adverse
Effect. The Parent and its Subsidiaries have made all required payments and
contributions to statutory environmental insurance schemes and other
environmental insurance schemes applicable to the Parent and its Subsidiaries
and customary for the business and operations conducted by them except such
noncompliance as would not reasonably be expected to have a Material Adverse
Effect.

8.18 Labor Relations. Neither the Parent nor any of its Subsidiaries are engaged
in any unfair labor practice that, either individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect. There is (i) no
unfair labor practice complaint pending against the Parent or any of its
Subsidiaries or, to the Parent’s or the Borrower’s knowledge, threatened against
any of them before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against the Parent or any of its Subsidiaries or, to the
Parent’s or the Borrower’s knowledge, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Parent or any of
its Subsidiaries or, to the Parent’s or the Borrower’s knowledge, threatened
against the Parent or any of its Subsidiaries and (iii) no union representation
proceeding pending with respect to the employees of the Parent or any of its
Subsidiaries, except (with respect to the matters specified in clauses (i),
(ii) and (iii) above) as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

8.19 Patents, Licenses, Franchises and Formulas. Each of the Parent and each of
its Subsidiaries owns, or has the right to use, all material patents,
trademarks, trade secrets, service marks, trade names, copyrights, licenses,
franchises and formulas, and has obtained assignments of all leases and other
rights of whatever nature, necessary for the present conduct of its business,
without any known conflict with the rights of others, except for such failures
and conflicts which would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

8.20 Indebtedness. Schedule VIII sets forth a list of all Indebtedness
(excluding the Obligations and other items of Indebtedness that are
independently justified under Section 10.04 (other than under clause
(iii) thereof)) of the Parent and its Subsidiaries as of the Original Closing
Date and which is to remain outstanding after giving effect to the Transaction
which in the case of each item of Indebtedness, equals or exceeds a principal
amount of $5,000,000, provided that, all Indebtedness not scheduled on the basis
that it does not equal or exceed $5,000,000 shall not exceed an aggregate
principal amount of $20,000,000 (the “Existing Indebtedness”), in each case
(other than in the case of loans made by the Parent to its Subsidiaries) showing
the aggregate principal amount thereof and the name of the borrower and any
other entity which directly or indirectly guarantees such debt.

8.21 Insurance. Schedule IX sets forth a list of all insurance maintained by
each Credit Party as of the Amendment and Restatement Effective Date, with the
amounts insured (and any deductibles) set forth therein (the “Required
Insurance”).

 

63

 

-63-



--------------------------------------------------------------------------------

8.22 Collateral Rigs. (a) The name, registered owner and official number, and
jurisdiction of registration and flag of each Collateral Rig as of the Amendment
and Restatement Effective Date are set forth on Schedule X. Each Collateral Rig
is operated in all material respects in compliance with all applicable law,
rules and regulations (applicable to each Collateral Rig in accordance with
Section 8.22(c) and as required by the United States Coast Guard or other
internationally recognized classification society acceptable to the
Administrative Agent). Each Collateral Rig is covered by all such insurance as
is required in accordance with the requirements of the respective Collateral Rig
Mortgage and Section 9.03.

(b) Each Credit Party which owns or operates or which will own or operate one or
more Collateral Rigs is qualified to own and operate such Collateral Rig under
the laws of its jurisdiction of incorporation and Republic of the Marshall
Islands.

(c) Each Collateral Rig is classified in accordance with the rules of the United
States Coast Guard or another internationally recognized classification society
acceptable to the Administrative Agent and is maintained at minimum at the same
standard of classification as in effect on the Amendment and Restatement
Effective Date (or, to the extent such Collateral Rig become a Collateral Rig
after the Amendment and Restatement Effective Date, at the same standard of
classification as set forth in the classification certificate as in effect on
the date such Collateral Rig became a Collateral Rig) and as is applicable for
rigs of its age and type with such classification society, free of any
conditions or recommendations, other than as permitted under the Collateral Rig
Mortgage related thereto and except for conditions or recommendations as may
from time to time arise as a result of the normal operation of such Collateral
Rig, so long as the Parent or its applicable Subsidiary is using commercially
reasonable efforts to comply with such condition or recommendation.

8.23 Properties. The Parent and each of its Subsidiaries have good and
marketable title to all properties owned by them, including all property
reflected in Schedule X and in the balance sheets referred to in Section 8.05(a)
(except, in each case, as sold or otherwise disposed of since the date of such
balance sheet or since the Amendment and Restatement Effective Date, as
applicable, in the ordinary course of business or as permitted by the terms of
this Agreement), and the Collateral is free and clear of all Liens, other than
Permitted Liens.

8.24 Anti-Terrorism. Each Credit Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
C.F.R., Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, in each case, to the extent applicable to the
relevant Credit Party, (ii) all United States laws relating to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001 (the “Executive Order”) and
the PATRIOT Act. No part of the proceeds of the Loans or Letters of Credit will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

64

 

-64-



--------------------------------------------------------------------------------

(a) Neither the Parent nor any of its Subsidiaries acting or benefiting in any
capacity in connection with the Loans or Letters of Credit is any of the
following:

(i) a Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) a Person or entity that is majority-owned or controlled by, or acting for
or on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;

(iii) a Person or entity with which a Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v) is a Sanctioned Person or is included on any list of Persons issued by OFAC
pursuant to the Executive Order at its official website or any replacement
website or other replacement official publication of such list.

(b) Neither the Parent nor, to its knowledge, any of its Subsidiaries acting in
any capacity in connection with the Loans (i) conducts any business or engages
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Person described in subsection (a)(ii) above, (ii) deals in,
or otherwise engages in any transaction relating to, any property or interests
in property blocked pursuant to the Executive Order or (iii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.

(c) The Borrower or any other Credit Party will not use the proceeds of the
Loans or Letters of Credit or otherwise make available such proceeds to any
Person (x) for the purpose of financing the activities of or of making funds
available directly or, to the knowledge of the Borrower, indirectly to any
Sanctioned Person or (y) in any manner that would result in a violation of
Sanctions applicable to the Parent or its Subsidiaries or, to the knowledge of
the Borrower, any other Person party hereto.

8.25 Form of Documentation. Each of the Credit Documents is or, when executed,
will be in proper legal form under the laws of the Republic of the Marshall
Islands, the Cayman Islands, the Republic of Malta, and any other applicable
permitted jurisdiction for the enforcement thereof under such laws, as
applicable, subject only to such matters which may affect enforceability arising
under the law of the State of New York. To ensure the legality, validity,
enforceability or admissibility in evidence of each such Credit Document in the
jurisdiction of registration and flag of each Collateral Rig, the jurisdiction
of organization of each Credit Party, and any other applicable permitted
jurisdiction, it is not necessary that any Credit Document or any other document
be filed or recorded with any court or other authority in any other applicable
permitted jurisdiction, except as have been made, or will be made, in accordance
with the definition of “Collateral and Guaranty Requirements”.

 

65

 

-65-



--------------------------------------------------------------------------------

8.26 Place of Business. None of the Credit Parties has a place of business in
any jurisdiction which requires any of the Security Documents to be filed or
registered in that jurisdiction to ensure the validity of the Security Documents
to which it is a party unless all such filings and registrations have been made
or will be made, in accordance with the definition of “Collateral and Guaranty
Requirements”.

8.27 No Undisclosed Commissions. There are and will be no commissions, rebates,
premiums or other payments by or to or on account of any Credit Party, their
shareholders or directors in connection with the financings of the Transaction
as a whole other than as disclosed to the Administrative Agent in writing.

8.28 Pari Passu or Priority Status. Neither the Parent nor any other Credit
Party has taken any action, or failed to take any action, which would cause the
claims of unsecured creditors of the Parent or of any other Credit Party, as the
case may be (other than claims of such creditors to the extent that they are
statutorily preferred or Permitted Liens), to have priority over the claims of
the Administrative Agent, the Collateral Agent and the Lenders against the
Parent and such other Credit Party under this Agreement or the other Credit
Documents.

8.29 No Immunity. Neither the Parent, nor any other Credit Party is a sovereign
entity or has immunity on the grounds of sovereignty or otherwise from setoff or
any legal process under the laws of any jurisdiction. The execution and delivery
of the Credit Documents by the Credit Parties and the performance by them of
their respective obligations thereunder constitute commercial transactions.

8.30 Winding up, etc. Except for transactions permitted by Section 10.02,
neither the Parent nor any other Credit Party has taken any corporate action nor
have any other steps been taken or legal proceedings been started or (to the
best of its knowledge and belief) threatened against any of them for winding up,
or dissolution or for the appointment of a liquidator, administrator, receiver,
administrative receiver, trustee or similar officer of any of them or any or all
of their assets or revenues nor have they sought any other relief under any
applicable insolvency or bankruptcy law.

SECTION 9. Affirmative Covenants. The Parent and the Borrower hereby covenant
and agree that on and after the Amendment and Restatement Effective Date and
until the Total Commitment has been terminated and no Letters of Credit or Notes
are outstanding and all Loans, together with interest, Fees and all other
Obligations (other than indemnities described in Section 14.13 which are not
then due and payable) incurred hereunder and thereunder, are paid in full:

9.01 Information Covenants. The Parent and the Borrower will furnish to the
Administrative Agent, with sufficient copies for each of the Lenders:

(a) Quarterly Financial Statements. Within 45 days after the close of the first
three quarterly accounting periods in each fiscal year of the Parent, (i) the
consolidated unaudited balance sheet of the Parent and its Subsidiaries as at
the end of such quarterly accounting period and the related unaudited
consolidated statements of income and retained earnings and statement of cash
flows for such quarterly accounting period and for the elapsed portion of the
fiscal year

 

66

 

-66-



--------------------------------------------------------------------------------

ended with the last day of such quarterly accounting period, in each case
setting forth comparative figures for the corresponding quarterly accounting
period in the prior fiscal year and comparable budgeted figures for such
quarterly accounting period as set forth in the respective budget delivered
pursuant to Section 9.01(e), all of which shall be certified by an Authorized
Representative of the Parent that they fairly present in all material respects
in accordance with GAAP the financial condition of the Parent and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period.

(b) Annual Financial Statements. Within 90 days after the close of each fiscal
year of the Parent, (A) the consolidated balance sheet of the Parent and its
Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
certified by an independent certified public accountants of recognized national
standing reasonably acceptable to the Administrative Agent, together with a
report of such accounting firm stating that in the course of its regular audit
of the financial statements of the Parent and its Subsidiaries, which audit was
conducted in accordance with generally accepted auditing standards, such
accounting firm obtained no knowledge of any Default or Event of Default
relating to financial or accounting matters, which has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature and
period of existence thereof (it being understood that such accounting firm shall
not be liable directly or indirectly to any Person for any failure to obtain
knowledge of any such violations), and (B) management’s discussion and analysis
of the important operational and financial developments during such fiscal year.

(c) Appraisal Reports. Together with the delivery of the financial statements
described in Section 9.01(a) for the first and third fiscal quarters of the
Parent, and, upon a Default or Event of Default and during the continuance
thereof, within 30 days after the written request of the Administrative Agent,
appraisal reports of recent date in form and substance, and from two Approved
Appraisers, stating the then current fair market value (and each current fair
market value used in such determination) of each of the Collateral Rigs on an
individual charter-free basis. All such appraisals shall be arranged by, and
made at the expense of, the Borrower. ; provided that, at the option of the
Parent, the Parent may deliver two more recent appraisal reports from Approved
Appraisers (which appraisal reports shall relate to each of the Collateral Rigs)
at any time stating the then current fair market value (and each current fair
market value used in such determination) of each of the Collateral Rigs on an
individual charter-free basis. For purposes of this Agreement (including,
without limitation, Sections 4.03(b), 9.01(f)(II), 10.02, 10.09, “appraised
value” shall mean the arithmetic mean of the two appraisal reports most recently
delivered to the Administrative Agent pursuant to this Section 9.01(c) (whether
required or at the Parent’s option) to calculate the appraised value of any
Collateral Rig.

(d) Management Letters. Promptly after the Parent or any of its Subsidiaries’
receipt thereof, a copy of any material “management letter” received from its
certified public accountants and management’s response thereto.

 

67

 

-67-



--------------------------------------------------------------------------------

(e) Budgets. No later than 60 days following the first day of each fiscal year
of the Parent, a budget for capital expenditures for the Parent and its
Subsidiaries on a consolidated basis) (i) for each of the four quarters of such
fiscal year prepared in detail and (ii) for the three immediately succeeding
fiscal years prepared in summary form, in each case setting forth, with
appropriate discussion, the principal assumptions upon which such budget is
based.

(f) Officer’s Certificates. (I) At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from an Authorized Representative of the Parent in the form of Exhibit M
certifying on behalf of the Parent and the Borrower that, to the best of such
Authorized Representative’s knowledge after due inquiry, no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (i) set forth in reasonable detail the calculations required
to establish whether the Parent and its Subsidiaries were in compliance with the
provisions of Sections 10.04(vi), 10.05(x) and 10.07 through and including
10.10, at the end of such fiscal quarter or year, as the case may be and
(ii) certify that there have been no changes to Schedule XI since the Amendment
and Restatement Effective Date or to Annexes A through E, inclusive, of the U.S.
Pledge Agreement or any equivalent annexes or schedules to any other Security
Document, in each case since the Original Closing Date or, in each case, if
later, since the date of the most recent certificate delivered pursuant to this
Section 9.01(f), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (iii),
only to the extent that such changes are required to be reported to the
Collateral Agent pursuant to the terms of such Security Documents) and whether
the Parent and the other Credit Parties have otherwise taken all actions
required to be taken by them pursuant to such Security Documents in connection
with any such changes.

(II) At the time of any Collateral Disposition, a certificate of an Authorized
Representative of the Parent, which certificate shall (i) certify on behalf of
the Parent and the Borrower that a copy of the most recent appraisal report was
delivered to the Lenders pursuant to Section 9.01(c) setting forth the
(x) appraised value of the Collateral Rig or Collateral Rigs subject to such
Collateral Disposition and (y) the Aggregate Collateral Rig Value after giving
effect to such Collateral Disposition and (ii) set forth the calculations
required to establish compliance with the provisions of Sections 4.03(b) and
10.09 after giving effect to such Collateral Disposition.

(g) Notice of Default, Litigation or Event of Loss. Promptly, and in any event
within three Business Days after the Parent or any of its Subsidiaries obtains
knowledge thereof, notice of (i) the occurrence of any event which constitutes a
Default or an Event of Default, which notice shall specify the nature thereof,
the period of existence thereof and what action the Parent and the Borrower
propose to take with respect thereto, (ii) any litigation or governmental
investigation or proceeding pending or threatened (x) against the Parent or any
of its Subsidiaries which, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect or (y) with respect to
the Transaction or any Credit Document, (iii) any Event of Loss in respect of
any Collateral Rig and (iv) any other event, change or circumstance that has
had, or would reasonably be expected to have, a Material Adverse Effect.

(h) Other Reports and Filings. All financial information, financial statements,
proxy materials, proxy statements, and other notices, information and reports,
if any, which the

 

68

 

-68-



--------------------------------------------------------------------------------

Parent or any of its Subsidiaries shall file with or furnish to the Securities
and Exchange Commission or any successor thereto (the “SEC”) shall be deemed
delivered to the Administrative Agent. The Borrower shall promptly provide hard
copies of any such documentation to the Administrative Agent upon written
request.

(i) Environmental Matters. Promptly upon, and in any event within five Business
Days after, the Parent or any of its Subsidiaries obtains knowledge thereof,
written notice of any of the following environmental matters occurring after the
Amendment and Restatement Effective Date, except to the extent that such
environmental matters would not, either individually or when aggregated with all
other such environmental matters, reasonably be expected to have a Material
Adverse Effect:

(i) any Environmental Claim pending or threatened in writing against the Parent
or any of its Subsidiaries or any Rig, Real Property or other facility owned,
leased, operated or occupied by the Parent or any of its Subsidiaries;

(ii) any condition or occurrence on or arising from any Rig or property owned,
leased, operated or occupied by the Parent or any of its Subsidiaries that
(a) results in noncompliance by the Parent or such Subsidiary with any
applicable Environmental Law or (b) would reasonably be expected to form the
basis of an Environmental Claim against the Parent or any of its Subsidiaries or
any such Rig, Real Property or other facility;

(iii) any condition or occurrence on any Rig, Real Property or other facility
owned, leased, operated or occupied by the Parent or any of its Subsidiaries
that would reasonably be expected to cause such Rig, Real Property or other
facility to be subject to any restrictions on the ownership, occupancy, use or
transferability by the Parent or such Subsidiary of such Rig, Real Property or
other facility under any Environmental Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material at, on or under any Rig, Real
Property or other facility owned, leased, operated or occupied by the Parent or
any of its Subsidiaries as required by any Environmental Law or any governmental
or other administrative agency; provided that in any event the Parent shall
deliver to the Administrative Agent all notices received by the Parent or any of
its Subsidiaries from any government or governmental agency under, or pursuant
to, CERCLA or OPA which identify the Parent or any of its Subsidiaries as
potentially responsible parties for remediation costs or otherwise notify the
Parent or any of its Subsidiaries of potential liability under CERCLA or OPA,
and which, with respect to the Parent or Subsidiary, individually or when
aggregated, are reasonably expected to have a Material Adverse Effect.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Parent’s or such Subsidiary’s response thereto. In addition, the Parent will
provide the Administrative Agent with copies of all communications with any
government or governmental agency and all communications with any other Person
relating to any Environmental Claim of which notice is required to be given
pursuant to this Section 9.01(i), and such detailed reports of any such
Environmental Claim as may reasonably be requested by the Administrative Agent
or the Required Lenders.

 

69

 

-69-



--------------------------------------------------------------------------------

(j) Other Information. The Borrower shall deliver such other information or
documents (financial or otherwise) as the Administrative Agent on its own behalf
or on behalf of the Required Lenders may reasonably request from time to time.

Any documentation or information that the Parent or any of its Subsidiaries,
including the Borrower, is required to deliver to the Administrative Agent under
this Section 9.01 (other than any information required to be delivered pursuant
to Section 9.01(f)) shall be deemed to have been delivered to the Administrative
Agent on the date on which such information or documentation is posted to the
then-current website for the SEC.

9.02 Books, Records and Inspections. (a) The Parent will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries, in conformity in all material respects with GAAP and all
requirements of law, shall be made of all dealings and transactions in relation
to its business. The Parent will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent and
the Lenders as a group to visit and inspect, under guidance of officers of the
Parent or any of its Subsidiaries, any of the properties of the Parent or its
Subsidiaries, and to examine the books of account of the Parent or such
Subsidiaries and discuss the affairs, finances and accounts of the Parent or
such Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants, all upon reasonable advance notice and at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or such Lender may request. For the avoidance of doubt,
unless (i) an Event of Default shall have occurred and be continuing or (ii) due
to an action or omission of the Parent or its Subsidiaries, the Administrative
Agent or any Lender shall have determined that a visitation or inspection is
necessary in order to protect the interests of the Lender Creditors and shall
have provided written notice to Parent specifying the reasons for such
determination, the costs and expenses of the Administrative Agent and the
Lenders for such visits and inspections shall be for the account of the Lender
or Lenders requesting such visits and inspections. Notwithstanding anything in
the foregoing to the contrary, visits and inspections of Rigs shall be limited
to Collateral Rigs.

(b) At a date to be mutually agreed upon between the Administrative Agent and
the Parent occurring on or prior to the 120th day after the close of each fiscal
year of the Parent, the Parent will, at the request of the Administrative Agent,
hold a meeting with all of the Lenders at which meeting will be reviewed the
financial results of the Parent and its Subsidiaries for the previous fiscal
year and the budgets presented for the current fiscal year of the Parent.

9.03 Maintenance of Property; Insurance. (a) The Parent will, and will cause
each of its Subsidiaries to, (i) keep all material property necessary to the
business of the Parent and its Subsidiaries in good working order and condition
(ordinary wear and tear and loss or damage by casualty or condemnation excepted)
with such exceptions as would not reasonably be expected to have a Material
Adverse Effect, (ii) maintain with financially sound and reputable insurance
companies insurance on the Collateral Rigs and other properties of the Parent
and its Subsidiaries in at least such amounts and against all such risks as is
consistent and in accordance with normal industry practice for similarly
situated insureds and (iii) furnish to the Administrative Agent, at the

 

70

 

-70-



--------------------------------------------------------------------------------

written request of the Administrative Agent or any Lender, a complete
description of the material terms of insurance carried on the Collateral Rigs.
In addition to the requirements of the immediately preceding sentence, the
Parent will at all times cause the Required Insurance to (i) be maintained and
(ii) comply with the insurance requirements of each Collateral Rig Mortgage and
the other Security Documents.

(b) The Parent will, and will cause the Borrower and each of the Material
Subsidiaries to, at all times keep the Collateral Rigs insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (and any other insurance maintained by the Parent
and/or such Subsidiaries) (i) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured), (ii) shall state that such insurance policies shall not be canceled
without at least 10 days’ prior written notice thereof by the respective insurer
to the Collateral Agent, (iii) shall provide that the respective insurers
irrevocably waive any and all rights of subrogation with respect to the
Collateral Agent and the other Secured Creditors, and (iv) shall be deposited
with the Collateral Agent.

(c) If the Parent, the Borrower, or any of the Material Subsidiaries shall fail
to maintain insurance in accordance with this Section 9.03, or if the Parent,
the Borrower, or any of the Material Subsidiaries shall fail to so endorse and
deposit all policies or certificates with respect thereto, the Administrative
Agent shall have the right (but shall be under no obligation) to procure such
insurance and the Borrower agrees to reimburse the Administrative Agent for all
reasonable costs and expenses of procuring such insurance.

9.04 Existence; Franchises. The Parent will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its existence (except to the extent that to do so
would result in any Subsidiary of the Parent forgoing any right or power which,
under applicable law, it may not forgo) and its material rights, franchises,
licenses, permits, copyrights, trademarks and patents (if any) used in its
business except where failure to maintain such existence or the loss of such
rights, franchises, licenses, permits, copyrights, trademarks or patents would
not reasonably be expected to have a Material Adverse Effect; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales or other dispositions
of assets, consolidations, mergers, dissolutions or liquidations or other
transactions by or involving the Parent or any of its Subsidiaries which are
permitted in accordance with Section 10.02 or (ii) the withdrawal by the Parent
or any of its Subsidiaries of its qualification as a foreign corporation,
partnership or limited liability company, as the case may be, in any
jurisdiction if such withdrawal would not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

9.05 Compliance with Statutes, etc. The Parent will, and will cause each of its
Subsidiaries to, comply with all applicable statutes, regulations and orders of,
and all applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including applicable statutes, regulations, orders and restrictions
relating to environmental standards and controls), and all applicable rules and
regulations of the American Bureau of Shipping or other international
classification society (in accordance with Section 8.22(c)), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Parent will, and will cause
each of its Subsidiaries to, obtain and maintain all applicable certifications
of compliance available with respect to the foregoing.

 

71

 

-71-



--------------------------------------------------------------------------------

9.06 Compliance with Environmental Laws. (a) The Parent will, and will cause
each of its Subsidiaries to, comply in all material respects with all
Environmental Laws and permits applicable to, or required by, the ownership,
lease, or use of any Rig, Real Property or other facility now or hereafter
owned, operated, leased, or occupied by the Parent or any of its Subsidiaries,
and will pay or cause to be paid all costs and expenses incurred in connection
with such compliance (except to the extent being contested in good faith), and
will keep or cause to be kept the Collateral Rigs free and clear of any Liens
imposed pursuant to such Environmental Laws. Neither the Parent nor any of its
Subsidiaries will generate, use, treat, store, Release or dispose of, or permit
the generation, use, treatment, storage, Release or disposal of, Hazardous
Materials at, on or from any Rig, Real Property or other facility now or
hereafter owned, operated, leased or occupied by the Parent or any of its
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any ports, Rigs, Real Properties or other facilities except in
compliance in all respects with all applicable Environmental Laws and as
reasonably required by the trade in connection with the operation, use and
maintenance of any such property or otherwise in connection with their
businesses, except if such non-compliance would not reasonably be expected to
have a Material Adverse Effect.

(b) At the written request of the Administrative Agent or the Required Lenders,
which request shall specify in reasonable detail the basis therefor, the
Borrower will provide, at the Borrower’s sole cost and expense, an environmental
assessment of any Rig by an environmental consultant acceptable to the
Administrative Agent, which shall assess the Rig’s compliance with Environmental
Law, the presence, Release or threatened Release of Hazardous Materials, and the
potential costs of addressing any non-compliance or Hazardous Materials;
provided that such request may be made only if (i) there has occurred and is
continuing a Default or an Event of Default, (ii) circumstances exist that
reasonably would be expected to form the basis of a material Environmental Claim
against any Credit Party or any Collateral Rig, or (iii) with regard to any
Subsidiary of the Parent which is not a Credit Party or with regard to a Rig
which is not a Collateral Rig, circumstances exist that reasonably would be
expected to have a Material Adverse Effect. If the Parent fails to provide the
same within 90 days after such request was made, the Administrative Agent may
order the same, and the Parent shall grant and hereby grants to the
Administrative Agent and the Lenders and their agents access to such Rig and
specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment, all at the Borrower’s expense.

9.07 ERISA. As soon as possible and, in any event, within ten (10) days after
the Parent, any Subsidiary of the Parent or any ERISA Affiliate knows or has
reason to know that any contribution required to be made with respect to a Plan
or Foreign Pension Plan has not been timely made, except where such occurrence
would not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Parent will deliver to each of the Lenders a
certificate of an Authorized Representative of the Parent setting forth the full
details as to such occurrence and the action, if any, that the Parent, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices required or proposed to be given or filed by the Parent, such
Subsidiary, the Plan administrator or such ERISA Affiliate to or with any
government agency, or a Plan participant and any notices received by the Parent,
such Subsidiary

 

72

 

-72-



--------------------------------------------------------------------------------

or ERISA Affiliate from any government agency, or a Plan participant with
respect thereto Upon request by the Administrative Agent or any Lender, the
Parent will deliver to the Administrative Agent or each such Lender, as the case
may be, a complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service. The Parent and each of its applicable Subsidiaries
shall ensure that all Foreign Pension Plans administered by it obtains or
retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing would
not be reasonably likely to result in a Material Adverse Effect.

9.08 End of Fiscal Years; Fiscal Quarters. The Parent will cause (i) its, and
each of its Subsidiaries’, fiscal years to end on September 30 of each year
(except (x) with respect to Subsidiaries that are not operating entities or
(y) as otherwise required pursuant to local law applicable to the Parent or its
Subsidiaries) and (ii) its and each of its Subsidiaries’ fiscal quarters to end
on March 31, June 30, September 30 and December 31 of each year.

9.09 Performance of Obligations. The Parent will, and will cause each of its
Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

9.10 Payment of Taxes. The Parent will pay and discharge, and will cause each of
its Subsidiaries to pay and discharge, all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits, or upon any
properties belonging to it, in each case on a timely basis, and all lawful
claims which, if unpaid, might become a Lien or charge upon any properties of
the Parent or any of its Subsidiaries not otherwise permitted under
Section 10.01(i) except such noncompliance as would not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect;
provided that neither the Parent nor any of its Subsidiaries shall be required
to pay any such tax, assessment, charge, levy or claim which is being contested
in good faith and by proper proceedings if it has maintained adequate reserves
with respect thereto in accordance with GAAP.

9.11 Additional Security; Additional Guarantors; Further Assurances. (a) The
Parent will, and will cause each of its Subsidiaries to, at any time and from
time to time, at the expense of the Parent or such other Subsidiary, promptly
execute and deliver all further instruments and documents, and take all further
action, that may be reasonably necessary, or that the Administrative Agent may
reasonably require, to perfect and protect any Lien granted or purported to be
granted hereby or by the other Credit Documents, or to enable the Collateral
Agent to exercise and enforce its rights and remedies with respect to any
Collateral (except as described in the last sentence of the definition of
“Collateral and Guaranty Requirements”). Without limiting the generality of the
foregoing, the Parent will execute and file, or cause to be filed, such
financing or continuation statements under the UCC (or any non-U.S. equivalent
thereto), or amendments thereto, such amendments or supplements to any
Collateral Rig Mortgage, and such other instruments or notices, as may be
reasonably necessary, or that the Administrative Agent may reasonably require,
to protect and preserve the Liens granted or purported to be granted hereby and
by the Credit Documents.

 

73

 

-73-



--------------------------------------------------------------------------------

(b) The Parent and the Borrower hereby authorize the Collateral Agent to file
one or more financing or continuation statements under the UCC (or any non-U.S.
equivalent thereto), and amendments thereto, relative to all or any part of the
Collateral without the signature of the Parent or any other Credit Party, where
permitted by law. The Collateral Agent will promptly send the Parent a copy of
any financing or continuation statements which it may file without the signature
of the Parent or any other Credit Party and the filing or recordation
information with respect thereto.

(c) In the event that a Collateral Rig is transferred to a Wholly-Owned
Subsidiary of the Borrower in accordance with Section 10.02(x), the Borrower
will cause the appropriate Subsidiary (and any Subsidiary which directly or
indirectly owns the Capital Stock of such Subsidiary to the extent not already a
Credit Party) to satisfy the Collateral and Guaranty Requirements with respect
to each relevant Collateral Rig and take such other actions in connection
therewith as would otherwise have been required to be taken pursuant to
Section 3 of the Restatement Agreement had such Subsidiary been a Credit Party
on the Amendment and Restatement Effective Date (including the delivery of
relevant opinions, officer certificates, resolutions and organizational
documents).

(d) (I) If at any time any Subsidiary of the Parent becomes a Material
Subsidiary, such Material Subsidiary shall be required to execute and deliver
counterparts of (or, if requested by the Administrative Agent or the Collateral
Agent, a Joinder Agreement in respect of) the U.S. Subsidiaries Guaranty
(and/or, in the case of Foreign Subsidiaries of the Parent, upon the request of
the Administrative Agent and based on advice of local counsel, such Foreign
Subsidiaries Guaranties as would have been entered into by the respective
Material Subsidiary if same had been a Subsidiary Guarantor on the Amendment and
Restatement Effective Date (determined in accordance with the criteria described
in the definition of “Collateral and Guaranty Requirements”)), and in each case
shall take all actions in connection therewith as would otherwise have been
required to be taken pursuant to Section 5 of the Restatement Agreement if such
Subsidiary had been a Credit Party on the Amendment and Restatement Effective
Date. The Parent and the Borrower agree that each action required above by this
Section 9.11(d)(I) shall be completed contemporaneously with (or within 10 days
of (or such longer period as the Administrative Agent may reasonably agree))
such Subsidiary becoming a Material Subsidiary.

(II) If at any time any Subsidiary of the Parent becomes a Pledgor, such Pledgor
shall be required to execute and deliver counterparts of (or, if requested by
the Administrative Agent or the Collateral Agent, a Joinder Agreement in respect
of) the U.S. Pledge Agreement (and/or, in the case of Foreign Subsidiaries of
the Parent, upon the request of the Administrative Agent and based on advice of
local counsel, such Foreign Pledge Agreements as would have been entered into by
the respective Pledgor if same had been a Pledgor on the Amendment and
Restatement Effective Date (determined in accordance with the criteria described
in the definition of “Collateral and Guaranty Requirements”)), and in each case
shall take all actions in connection therewith as would otherwise have been
required to be taken pursuant to Section 5 of the Restatement Agreement if such
Subsidiary had been a Pledgor on the Amendment and Restatement Effective Date.
The Parent and the Borrower agree that each action required above

 

74

 

-74-



--------------------------------------------------------------------------------

by this Section 9.11(d)(II) shall be completed contemporaneously with (or within
10 days of (or such longer period as the Administrative Agent may reasonably
agree)) such Subsidiary becoming a Pledgor.

(e) The Parent will cause each obligor and obligee of any loan, advance or other
extension of credit (including, without limitation, pursuant to guarantees
thereof or security thereof), in each case, made to a Credit Party by the Parent
or any Subsidiary of the Parent prior to the extension or incurrence of such
loan, advance or other extension of credit, to execute and deliver to the
Administrative Agent the Intercompany Subordination Agreement (or, if requested
by the Administrative Agent, a Joinder Agreement in respect of the Intercompany
Subordination Agreement) and, in connection therewith, promptly execute and
deliver all further instruments, and take all further action, that the
Administrative Agent may reasonably require.

(f) At the reasonable written request of any counterparty to an Interest Rate
Protection Agreement or an Other Hedging Agreement entered into after the
Amendment and Restatement Effective Date (to the extent permitted under this
Agreement to be entered into and secured) by one or more Lenders or any
Affiliate thereof (even if, after the entry into such Interest Rate Protection
Agreement or Other Hedging Agreement, the respective Lender subsequently ceases
to be a Lender for any reason), with any Credit Party that shall be a party to a
Collateral Rig Mortgage and, at the written direction of the Collateral Agent,
such Credit Party shall agree with the mortgagee thereunder to an amendment to
such Collateral Rig Mortgage that shall result in the obligations under such
Interest Rate Protection Agreement or Other Hedging Agreement becoming
additional secured obligations under each Collateral Rig Mortgage (and causing
such obligations to be secured on such basis as set forth in this Agreement or
in the U.S. Pledge Agreement), and cause the same to be promptly and duly
recorded, and such amendment shall be in form and substance reasonably
satisfactory to the Collateral Agent.

(g) The Parent will, and will cause each of its Subsidiaries to, ensure that the
representations and warranties contained in Section 8.22(c) of this Agreement
remain true and correct at all times.

9.12 Use of Proceeds. The Borrower and its Subsidiaries will use Letters of
Credit and the proceeds of the Loans only as provided in Section 8.08 and in
accordance with Section 8.24.

9.13 Ownership. (a) The Borrower and each Subsidiary Guarantor shall be direct
or indirect Wholly-Owned Subsidiaries of the Parent.

(b) The Parent shall cause the Borrower and each Subsidiary Guarantor to, at all
times, be a direct Wholly-Owned Subsidiary of one or more Credit Parties.

(c) The Borrower will cause each Collateral Rig to be owned at all times by a
single Subsidiary Guarantor that shall own no other Collateral Rig.

9.14 Letter of Credit Back-Stop Arrangements. If any Lender becomes a Defaulting
Lender at any time that a Letter of Credit is outstanding, the Borrower shall
enter into Letter of Credit Back-Stop Arrangements (including, for the avoidance
of doubt, the cash collateralization of such Defaulting Lender’s Percentage of
Letters of Credit Outstanding) with the relevant Issuing Lender within two
(2) Business Days (or such longer period as the relevant Issuing Bank may
reasonably agree) of such Lender becoming a Defaulting Lender.

 

75

 

-75-



--------------------------------------------------------------------------------

9.15 New York Stock Exchange. The Parent (or such parent company of the Parent)
shall be a listed company on the New York Stock Exchange.

SECTION 10. Negative Covenants. The Parent and the Borrower hereby covenant and
agree that on and after the Amendment and Restatement Effective Date and
thereafter for so long as this Agreement is in effect and until the Total
Commitment has been terminated, no Letters of Credit or Notes are outstanding
and all Loans, together with interest, Fees and all other Obligations (other
than any indemnities described in Section 14.13 which are not then due and
payable) incurred hereunder and thereunder, are paid in full:

10.01 Liens. The Parent will not, and will not permit any of its Subsidiaries
to, create, incur, assume or suffer to exist any Lien upon or with respect to
any Collateral, whether now owned or hereafter acquired, or sell any such
Collateral subject to an understanding or agreement, contingent or otherwise, to
repurchase such Collateral (including sales of accounts receivable with recourse
to the Parent or any of its Subsidiaries), or, with respect to any Collateral,
assign any right to receive income or permit the filing of any financing
statement under the UCC or any other similar notice of Lien under any similar
recording or notice statute; provided that the provisions of this Section 10.01
shall not prevent the creation, incurrence, assumption or existence of the
following with respect to any Collateral (Liens described below are herein
referred to as “Permitted Liens”):

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

(ii) Liens in respect of property or assets of the Parent or any of its
Subsidiaries imposed by law, incurred in the ordinary course of business and
which do not secure Indebtedness for borrowed money, such as maritime
privileges, carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and
other similar Liens arising in the ordinary course of business and which are in
existence less than 120 days from the date of creation thereof, including, but
not limited to, those arising under construction or repair contracts for the
Rigs from time to time, and (x) which do not in the aggregate materially detract
from the value of the Parent’s or such Subsidiary’s property or assets or
materially impair the use thereof in the operation of the business of the Parent
or such Subsidiary or (y) which are being contested in good faith by appropriate
proceedings, which proceedings have the effect of preventing the forfeiture or
sale of the property or assets subject to any such Lien;

(iii) Liens in existence on the Original Closing Date which are listed, and the
property subject thereto described, on Schedule XII, and any renewals,
replacements and extensions thereof, provided that the aggregate principal
amount of the Indebtedness, if any, secured by such Liens does not increase from
that amount outstanding (or in the case of a revolving credit facility, from
that aggregate amount committed by the

 

76

 

-76-



--------------------------------------------------------------------------------

respective lenders thereunder) on the Original Closing Date, less any repayments
of principal thereof (and, in the case of a revolving credit facility, less any
reduction in the commitments thereunder) made (or effected) on or after the
Original Closing Date;

(iv) Liens created pursuant to the Security Documents;

(v) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the ordinary conduct of the
business of the Parent or any of its Subsidiaries;

(vi) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

(vii) Liens arising out of the existence of judgments or awards in respect of
which the Parent or any of its Subsidiaries shall in good faith be prosecuting
an appeal or proceedings for review and in respect of which there shall have
been secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash (including the stated amount of
all letters of credit) and the fair market value of all other property subject
to such Liens does not exceed $10,000,000 at any time outstanding;

(viii) statutory and common law landlords’ Liens under leases to which the
Parent or any of its Subsidiaries is a party;

(ix) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with, workmen’s compensation claims,
unemployment insurance, and social security benefits and Liens securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, surety bonds, performance bonds, maritime Liens
and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (exclusive of obligations in respect
of the payment for borrowed money), provided that the aggregate amount of all
cash and the fair market value of all other property subject to all Liens
permitted by this clause (xi) shall not at any time exceed $5,000,000; and

(x) Liens on proceeds of insurance policies and unearned or refunded premiums
securing Indebtedness owed to an insurance company permitted by
Section 10.04(x).

In connection with the granting of Liens described in this Section 10.01 by the
Parent or any of its Subsidiaries, the Administrative Agent and the Collateral
Agent shall be authorized to take any actions deemed appropriate by it in
connection therewith (including, without limitation, by executing appropriate
Lien releases or Lien subordination agreements in favor of the holder or holders
of such Liens, in either case solely with respect to the item or items of
equipment or other assets subject to such Liens).

10.02 Consolidation, Merger, or Sale of Assets, etc. The Parent will not, and
will not permit any of its Subsidiaries to (x) wind up, liquidate or dissolve
its affairs, (y)

 

77

 

-77-



--------------------------------------------------------------------------------

convey, sell, lease, charter or otherwise dispose of all or any part of the
Collateral or (z) convey, sell, lease, charter or otherwise dispose of all or
substantially all, or any substantial part of, the assets (other than Margin
Stock) (i.e. taken as a whole) of the Parent and its Subsidiaries on a
consolidated basis, except that:

(i) Investments by the Parent and its Subsidiaries shall be permitted in
accordance with Section 10.05;

(ii) any Subsidiary of the Parent may lease (as lessee) or license (as licensee)
real or personal property (so long as any such lease or license does not create
a Capitalized Lease Obligation except to the extent permitted by
Section 10.04(vii)); provided that, the lease of any Rig will be subject to the
terms set forth in clause (vii) below;

(iii) any Subsidiary of the Parent may sell or discount, in each case without
recourse and in the ordinary course of business, overdue accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof consistent with customary industry practice
(and not as part of any bulk sale or financing transaction);

(iv) any Credit Party may sell or otherwise transfer all or any part of the
Collateral to any other Credit Party, in each case so long as the Collateral and
Guaranty Requirements shall be fully satisfied after giving effect thereto;

(v) any Subsidiary of the Parent (other than the Borrower) may merge with and
into, or be dissolved or liquidated into, the Borrower, any Subsidiary Guarantor
or any other Subsidiary of the Parent, so long as (w) in the case of any such
merger, dissolution or liquidation involving the Borrower, the Borrower is the
surviving corporation of any such merger, dissolution or liquidation, (x) except
as provided in preceding clause (w), in the cases of any such merger,
dissolution or liquidation involving a Subsidiary Guarantor, a Subsidiary
Guarantor is the surviving corporation of any such merger, dissolution or
liquidation, and (y) in all cases, the Collateral and Guaranty Requirements
shall be fully satisfied after giving effect thereto (to at least the same
extent as in effect immediately prior to such merger, dissolution or
liquidation);

(vi) the Parent may (x) merge or consolidate with any other Person so long as
the Parent is the surviving entity, no Default or Event of Default then exists
or is continuing at such time, the Parent shall continue to be organized in the
United States or another jurisdiction acceptable to the Administrative Agent,
there is no Change of Control and the Collateral and Guaranty Requirements shall
be satisfied after giving effect thereto and (y) merge or consolidate with a
Wholly-Owned Subsidiary of the Parent so long as there is no Change of Control;

(vii) any Subsidiary of the Parent may enter into demise, bareboat, time, voyage
and other charter or lease arrangements pursuant to which any such Subsidiary
charters or leases out a Rig to another Subsidiary of the Parent or to a third
Person, in each case so long as (x) such arrangements are entered into in the
ordinary course of business

 

78

 

-78-



--------------------------------------------------------------------------------

and consistent with past practices, (y) such arrangements do not materially
impair the value of the Rig or Rigs subject to such arrangements and (z) such
arrangements involving any Collateral Rigs do not impair the security interest
of the Collateral Agent in such Collateral Rigs (or the ability of the
Collateral Agent to foreclose on each Collateral Rig or exercise its remedies in
respect thereof, in each case free of such arrangements) and such arrangements
are subject in all respects to the Collateral Agent’s Lien on such Collateral
Rigs;

(viii) any Subsidiary of the Parent that is not a Credit Party may sell or
otherwise transfer all or any part of its business, properties or assets (other
than a Rig) to any Wholly-Owned Subsidiary of the Parent;

(ix) so long as no Default or Event of Default then exists or would result
therefrom, Inactive Subsidiaries of the Parent may be liquidated or dissolved
from time to time, so long as (x) the Parent determines that such liquidation is
not adverse to the interests of the Lenders and (y) the security interests
granted to the Collateral Agent for the benefit of the Secured Creditors
pursuant to the Security Documents shall remain in full force and effect (to at
least the same extent as in effect immediately prior to such dissolution or
liquidation);

(x) each of the Parent and any of its Subsidiaries may transfer any Rig from the
Parent or any of its Subsidiaries, to the Parent or a Wholly-Owned Subsidiary of
the Parent, provided that in the case of Collateral Rigs, the Collateral and
Guaranty Requirements shall be fully satisfied after giving effect thereto; and

(xi) any Redomestication shall be permitted; and

(xii) any Subsidiary may sell or otherwise dispose of any Collateral Rig and the
Collateral associated with such Collateral Rig (or all of the Capital Stock of
any Material Subsidiary owned by the Parent or a Subsidiary of the Parent),
provided that:

(A) such sale or other disposition is made at not less than fair market value
(measured as of the date of the definitive agreement with respect to such
disposition and which shall be the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, reasonably determined in good faith by the board of
directors of the Parent (or any committee thereof duly authorized to act on its
behalf) in the case of amounts greater than or equal to $50,000,000 and
otherwise, by any Authorized Representative of the Parent),

(B) (x) the Total Commitment shall be reduced as provided in Section 4.03 and
(y) the net cash proceeds of such sale or other disposition shall be applied to
the extent required pursuant to Section 5.02 to repay the Loans,

(C) 75% of the consideration in respect of such sale or other disposition shall
consist of cash or Cash Equivalents received by the Parent, the Borrower, or the
respective Subsidiary Guarantor which owned such Collateral Rig or the Capital
Stock of the relevant Material Subsidiary, on the date of consummation of such
sale or other disposition,

 

79

 

-79-



--------------------------------------------------------------------------------

(D) no Default or Event of Default then exists or would result therefrom,

(E) the Parent shall be in pro forma compliance (giving effect to such sale or
other disposition) with each of the financial covenants set forth in Sections
10.07 through 10.10 for the most recently ended Test Period (or at the time of
such sale, in the case of Sections 10.09 and 10.10), and, in the case of the
calculation of the financial covenant set forth in Section 10.09, using
valuations based on the appraised value of the relevant Collateral Rig; provided
that to the extent the most recent appraisal reports delivered pursuant to
Section 9.01(c) were as of a date on or before 90 days prior to the date of a
sale or other disposition pursuant to this Section 10.02(xii), valuations
pursuant to this subclause (E) shall be based upon the appraised value of the
relevant Collateral Rig as determined pursuant to appraisal reports as of a date
less than 90 days prior to the date of such sale or other disposition and
otherwise delivered in a manner consistent with Section 9.01(c) (and upon such
delivery, such appraisal reports shall be deemed delivered pursuant to
Section 9.01(c)), and

(F) the Parent shall have delivered to the Administrative Agent an officer’s
certificate, certified by an Authorized Representative of the Parent, certifying
compliance with clauses (A) through (E) and, in the case of clause (E), setting
forth the calculations required to make such determination in reasonable detail.

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02, such Collateral (unless sold to the Parent or a
Subsidiary of the Parent) shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and Collateral Agent shall
be authorized to take any actions deemed appropriate in order to effect the
foregoing. In addition, if any Material Subsidiary ceases to be a Material
Subsidiary as a result of any sale of Collateral that is permitted by this
Section 10.02 or with respect to which the Required Lenders waive the provisions
of this Section 10.02, such Subsidiary shall automatically and irrevocably be
released from its Subsidiaries Guaranty and the Capital Stock of any such
Subsidiary shall automatically and irrevocably be released from the Liens
thereon created by the relevant Pledge Agreement, and the Administrative Agent
and the Collateral Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

10.03 Dividends. The Parent will not, and will not permit any of its
Subsidiaries to, authorize, declare or pay any Dividends with respect to the
Parent or any of its Subsidiaries, except that:

(i) any Subsidiary of the Parent (other than the Borrower) which is a Credit
Party may pay Dividends to the Parent, to the Borrower or to any other
Wholly-Owned Subsidiary of the Parent which is a Credit Party, and any
Subsidiary of the Parent which is not a Credit Party also may pay Dividends to
the Parent or a Wholly-Owned Subsidiary;

 

80

 

-80-



--------------------------------------------------------------------------------

(ii) any non-Wholly-Owned Subsidiary of the Parent may pay cash Dividends to its
shareholders generally so long as the Parent or its respective Subsidiary which
owns the equity interest in the Subsidiary paying such Dividends receives at
least its proportionate share thereof (based upon its relative holding of the
equity interest in such Subsidiary paying such Dividends and taking into account
the relative preferences, if any, of the various classes of equity interests of
such Subsidiary); and

(iii) so long as (x) no Default or Event of Default exists or would result
therefrom and (y) after giving effect to such Dividend, the Parent will be in
pro forma compliance with each of the covenants set forth in Sections 10.07,
10.08 and 10.10, the Parent and the Borrower may pay cash Dividends.

10.04 Indebtedness. The Parent will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

(i) Indebtedness incurred or deemed incurred pursuant to this Agreement and the
other Credit Documents;

(ii) Indebtedness under (x) Interest Rate Protection Agreements which are
nonspeculative in nature and are entered into with respect to other Indebtedness
permitted to remain outstanding or be incurred, as the case may be, pursuant to
this Section 10.04 and (y) Indebtedness evidenced by Other Hedging Agreements
entered into pursuant to Section 10.05(vi);

(iii) (A) Existing Indebtedness outstanding on the Original Closing Date and
listed on Schedule VIII (as reduced by any repayments thereof (and, in the case
of a revolving credit facility, any reductions in the commitments thereunder) on
or after the Original Closing Date) and (B) Indebtedness issued to refinance or
replace any such Existing Indebtedness, provided that (I) the obligor or
obligors on the Existing Indebtedness so refinanced or replaced is the obligor
or obligors on such refinancing or replacement Indebtedness, (II) the principal
amount of the Indebtedness issued to refinance or replace such Existing
Indebtedness is not increased beyond the sum of (x) the amount outstanding
thereunder on the date of such refinancing or replacement (and, in the case of
revolving credit facilities, the maximum amount available for borrowing
thereunder is not increased above the amount in place on the Original Closing
Date (as such amount may have been reduced as provided in preceding clause (A)))
plus (y) reasonable fees and expenses incurred in connection with such
refinancing or replacement, (III) such refinancing or replacement Indebtedness
has a final maturity date no earlier than six months after the fifth anniversary
of the Amendment and Restatement Effective Date, (IV) such Indebtedness is on
terms and conditions taken as a whole (including, without limitation, terms
relating to interest rate, fees, covenants, defaults, amortization and mandatory
prepayments) not materially more onerous to the Parent or any of its
Subsidiaries than the terms and conditions of the Existing Indebtedness being
refinanced or replaced (but taking into account any changes to the terms thereof
as permitted by

 

81

 

-81-



--------------------------------------------------------------------------------

Section 10.11), (V) such Indebtedness is not secured other than by Liens on the
assets of the Parent or any Subsidiary of the Parent which were previously
subject to Liens securing the Existing Indebtedness being refinanced or replaced
as permitted by Section 10.01(iii), (VI) such refinancing or replacement
Indebtedness is not guaranteed by any Credit Party and no Credit Party has any
liability or obligation with respect thereto (other than guaranties of
refinancing or replacement Indebtedness to the same extent (and by the same
Credit Parties) that the Existing Indebtedness being refinanced or replaced was
guaranteed, so long as such guaranties are on terms and conditions taken as a
whole that are not materially more onerous to the Parent or any of its
Subsidiaries than the terms and conditions of the guaranties in respect of the
Existing Indebtedness being refinanced or replaced) and (VII) at the time of,
and immediately after giving effect to, the incurrence of such refinancing or
replacement Indebtedness, no Default or Event of Default shall be in existence;

(iv) intercompany Indebtedness to the extent permitted by Sections 10.05(iii),
(vii) and (ix);

(v) (x) Contingent Obligations of any Subsidiary of the Parent (other than the
Borrower and the Subsidiary Guarantors) with respect to Indebtedness and lease
obligations of any other Subsidiary of the Parent otherwise permitted under this
Agreement and (y) Contingent Obligations of the Parent of obligations of its
Subsidiaries under operating leases entered into in the ordinary course of
business;

(vi) Indebtedness of any Subsidiary of the Parent with respect to performance
bonds, bid bonds, surety bonds, appeal bonds or customs bonds required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Parent or any of its Subsidiaries, provided that the aggregate
outstanding amount of (x) all Indebtedness incurred by the Credit Parties in
respect of such performance bonds, surety bonds, appeal bonds and customs bonds
permitted by this subsection (vi) and (y) any Letter of Credit issued in
accordance with Section 10.04(i) shall not at any time exceed $50,000,000;

(vii) so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness of the Parent or of Subsidiaries of the
Parent, provided that (a) both before and after giving effect to such additional
Indebtedness, the Parent and its Subsidiaries shall be in pro forma compliance
with the financial covenants contained in Sections 10.07, 10.08 and 10.10,
(b) such additional Indebtedness shall not be secured by any Collateral and
(c) such additional Indebtedness, if incurred by a Credit Party, shall be in
compliance with Section 10.15;

(viii) Indebtedness of any Subsidiary Guarantor to the extent permitted under
Section 10.15;

(ix) Existing Indebtedness not required to be scheduled on Schedule VIII to the
extent the principal amount of such Indebtedness does not exceed $5,000,000 or
$20,000,000 in the aggregate at any one time outstanding; and

 

82

 

-82-



--------------------------------------------------------------------------------

(x) Indebtedness owing to any insurance company in connection with the financing
of any insurance premiums permitted by such insurance company in the ordinary
course of business.

10.05 Advances, Investments and Loans. The Parent will not, and will not permit
any of its Subsidiaries to, directly or indirectly, lend money or credit or make
advances to any Person, or purchase or acquire any stock, obligations or
securities of, or any other interest in, or make any capital contribution to,
any other Person, or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

(i) the Parent and any of its Subsidiaries may acquire and hold accounts
receivables owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of such Subsidiary of the Parent;

(ii) the Parent and any of its Subsidiaries may acquire and hold cash and Cash
Equivalents;

(iii) the Parent and its Subsidiaries may hold the Investments held by them on
the Original Closing Date and described on Schedule XIII, provided that any
additional Investments made with respect thereto shall be permitted only if
permitted under the other provisions of this Section 10.05;

(iv) the Parent and any of its Subsidiaries may acquire and own Investments
(including debt obligations) received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;

(v) the Parent and any of its Subsidiaries may make loans and advances to their
officers and employees for moving, relocation and travel expenses and other
similar expenditures, in each case in the ordinary course of business in an
aggregate amount not to exceed $250,000 at any time (determined without regard
to any write-downs or write-offs of such loans and advances);

(vi) (x) the Parent and its Subsidiaries may enter into Interest Rate Protection
Agreements to the extent permitted by Section 10.04(ii) and (y) the Subsidiaries
of the Parent may enter into and perform their obligations under Other Hedging
Agreements entered into in the ordinary course of business so long as each such
Other Hedging Agreement is non-speculative in nature;

(vii) (A) each of the Parent, the Borrower and the Subsidiary Guarantors may
make intercompany loans and advances between and among one another, (B) the
Parent and its Subsidiaries (other than the Borrower and the Subsidiary
Guarantors) may make intercompany loans and advances to each of the Parent, the
Borrower and/or the

 

83

 

-83-



--------------------------------------------------------------------------------

Subsidiary Guarantors, (C) Wholly-Owned Subsidiaries of the Parent that are not
Credit Parties may make intercompany loans and advances between or among one
another and (D) to the extent that the Borrower may pay cash Dividends to the
Parent pursuant to Section 10.03, the Borrower may, in lieu of paying such cash
Dividends, make an intercompany loan or advance to the Parent in an aggregate
amount equal to the amount of cash Dividends the Borrower may pay to Parent
pursuant to such Section (such intercompany loans and advances referred to in
the preceding clauses (A) through (D), inclusive, of this Section 10.05 are
collectively referred to herein as “Intercompany Loans”), in each case so long
as each Intercompany Loan made to a Credit Party is subject to the provisions of
the Intercompany Subordination Agreement (which Intercompany Subordination
Agreement must have been executed by the obligor and obligee of each such
Intercompany Loan);

(viii) (a) the Parent, the Borrower and the Subsidiary Guarantors that are
Wholly-Owned Subsidiaries may make capital contributions to the Borrower or any
Subsidiary Guarantor and (b) the Borrower may make capital contributions to and
acquire Capital Stock in any of its other Wholly-Owned Subsidiaries;

(ix) (a) the Parent and any of its Subsidiaries may make Investments in the
Borrower or any Subsidiary Guarantor and (b) the Borrower may make Investments
in any of its other Wholly-Owned Subsidiaries;

(x) so long as no Default or Event of Default then exists or would result
therefrom, the Credit Parties may make cash capital contributions and/or loans
to Joint Ventures in an aggregate amount not to exceed $5,000,000 in any fiscal
year of the Parent;

(xi) so long as no Default or Event of Default then exists or would result
therefrom, the Credit Parties may acquire Investments in an Acquired Entity or
Business; provided that, both before and after giving effect to such additional
Investments, the Parent and its Subsidiaries shall be in pro forma compliance
with the financial covenants set forth in Sections 10.07 through 10.10,
inclusive;

(xii) the Parent and any of its Subsidiaries may make Investments that have
maturities under three years; provided that, both before and after giving effect
to such additional Investments, the Parent and its Subsidiaries shall be in pro
forma compliance with the financial covenants set forth in Sections 10.07
through 10.10, inclusive;

(xiii) so long as no Default or Event of Default then exists or would result
therefrom, the Subsidiaries of the Parent (other than the Borrower and the
Subsidiary Guarantors) may make other Investments; provided that, both before
and after giving effect to such additional Investments, the Parent and its
Subsidiaries shall be in pro forma compliance with the financial covenants set
forth in Sections 10.07 through 10.10, inclusive;

(xiv) Investments pursuant to any Redomestication shall be permitted; and

 

84

 

-84-



--------------------------------------------------------------------------------

(xv) so long as no Default or Event of Default then exists or would result
therefrom, the Parent and its Subsidiaries (other than the Borrower and the
Subsidiary Guarantors that are Subsidiaries of the Borrower) may guarantee
Indebtedness permitted by Section 10.04(vii).

10.06 Transactions with Affiliates. The Parent will not, and will not permit any
of its Subsidiaries to, enter into any transaction or series of related
transactions with any Affiliate of the Parent or any of its Subsidiaries, other
than in the ordinary course of business and on terms and conditions
substantially as favorable to the Parent or such Subsidiary as would reasonably
be obtained by the Parent or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:

(i) Dividends may be paid to the extent provided in Section 10.03;

(ii) loans may be made and other transactions may be entered into by the Parent
and its Subsidiaries to the extent permitted by Sections 10.02, 10.04 and 10.05;

(iii) customary fees may be paid to non-officer directors of the Parent and its
Subsidiaries;

(iv) the Parent and its Subsidiaries may enter into, and may make payments
under, employment agreements, employee benefits plans, stock option plans,
indemnification provisions and other similar compensatory arrangements
(including arrangements made with respect to bonuses) with officers, employees
and directors of the Parent and its Subsidiaries in the ordinary course of
business;

(v) the Parent and its Subsidiaries may make Investments in a Person engaged in
a business permitted pursuant to Section 10.15 so long as such Person becomes a
Subsidiary of the Parent; and

(vi) the Parent and its Subsidiaries may enter into employment agreements or
arrangements with their respective officers and employees in the ordinary course
of business.

10.07 Maximum Leverage Ratio. The Parent will not permit the Leverage Ratio to
be greater than (i) 4.50:1.00 on the last day of any fiscal quarter of the
Parent ending during the period from the Second Amendment Effective Date through
December 31, 2017 and (ii) 4.00:1.00 on the last day of any fiscal quarter of
the Parent ending March 31, 2018 and thereafter.

10.08 Interest Expense Coverage Ratio. The Parent will not permit the Interest
Expense Coverage Ratio to be less than 3.00:1.00 on the last day of any fiscal
quarter of the Parent.

10.09 Collateral Maintenance. The Parent will not permit the sum of the fair
market value of all Collateral Rigs which have not been sold, transferred, lost
or otherwise disposed of, on an individual charter-free basis, at any time (such
value, the “Aggregate Collateral Rig Value”), as determined by calculating the
appraised value set forth in the most recent appraisal

 

85

 

-85-



--------------------------------------------------------------------------------

report related to each respective Collateral Rig and delivered by the Borrower
to the Administrative Agent or obtained by the Administrative Agent in
accordance with Section 9.01(c), to equal less than 150% of the aggregate
outstanding principal amount of the Loans and Letters of Credit Outstanding at
such time; provided that, (x) for the avoidance of doubt, it is understood and
agreed that the appraisal reports delivered on January 15, 2014 from Fearnleys
Ltd. and on January 20, 2014 from Pareto Offshore AS shall be satisfactory for
the purpose of making the calculation in this Section 10.9 from the Amendment
and Restatement Effective Date until the next required date of delivery of
appraisal reports under this Agreement; (y) so long as any violation of this
Section 10.09 is not caused by any voluntary Collateral Disposition, such
violation shall not constitute a Default or an Event of Default so long as
within 60 days of the occurrence of such violation, the Borrower shall either
(i) post additional collateral (at the expense of the Borrower) satisfactory to
the Required Lenders, pursuant to the Collateral and Guaranty Requirements and
otherwise satisfactory in form and substance to the Collateral Agent, sufficient
to cure such violation (and shall at all times during such period and prior to
satisfactory completion thereof, be diligently carrying out such actions) or
(ii) repay outstanding Loans in an amount sufficient to cure such violation (it
being understood that any action taken in respect of this proviso shall only be
effective to cure such violation pursuant to this Section 10.09 to the extent
that no Default or Event of Default exists hereunder immediately after giving
effect thereto) and (z) the value of any Collateral Rig shall not be included in
the Aggregate Collateral Rig Value until such time as such Collateral Rig has
been delivered to the Borrower or a Wholly-Owned Subsidiary of the Borrower and
the Collateral and Guaranty Requirements have been fully satisfied with respect
thereto.

10.10 Maximum Debt to Capitalization Ratio. The Parent will not permit the Debt
to Capitalization to be greater than 0.50 to 1.00 on the last day of any fiscal
quarter of the Parent.

10.11 Certificate of Incorporation, By-Laws and Certain Other Agreements, etc.
The Parent will not, and will not permit any of its Material Subsidiaries to
(or, in the case of the following clause (i) of this Section 10.11, the Parent
will exercise its rights in relation to each Material Subsidiary (whether as
shareholder, stockholder, partner, and arising under contract, statute or
howsoever) so that each Material Subsidiary shall not):

(i) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation), certificate of formation, limited liability company
agreement or by-laws (or the equivalent organizational documents), as
applicable, or any agreement entered into by it with respect to its Capital
Stock, or enter into any new agreement with respect to its Capital Stock, unless
such amendment, modification, change or other action contemplated by this clause
(i) would not reasonably be expected to be adverse to the interests of the
Lenders; provided that (x) amendments, modifications or changes to the relevant
organizational documents of any Material Subsidiary shall be permitted to
reflect any Liens permitted pursuant to Section 10.01 and (y) notwithstanding
the foregoing, amendments, modifications or changes to the relevant
organizational documents reasonably satisfactory to the Administrative Agent in
connection with any Redomestication shall be permitted; or

 

86

 

-86-



--------------------------------------------------------------------------------

(ii) amend, modify or change any provision governing any Existing Indebtedness
(including any refinancings or replacements thereof) permitted to remain
outstanding pursuant to Section 10.04(iii), unless such amendments,
modifications or changes contemplated by this clause (iii) (taken as a whole
with respect to any single issue of Existing Indebtedness) are on terms and
conditions not materially more onerous to the Parent or any of its Subsidiaries
than the terms and conditions applicable thereto on the Original Closing Date.

10.12 Limitation on Certain Restrictions on Subsidiaries. The Parent will not,
and will not permit any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any encumbrance or
restriction on the ability of any such Subsidiary to (a) pay Dividends or make
any other distributions on its Capital Stock owned by the Parent or any of its
Subsidiaries, or pay any Indebtedness owed to the Parent or any of its
Subsidiaries, (b) make loans or advances to the Parent or any of its
Subsidiaries or (c) transfer any of its properties or assets to the Parent or
any of its Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents;

(iii) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Parent or any of its Subsidiaries;

(iv) customary provisions restricting assignment of any agreement entered into
by the Parent or any of its Subsidiaries in the ordinary course of business;

(v) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01(iii), (v), and (vi);

(vii) restrictions which are not more restrictive than those contained in this
Agreement contained in any documents governing any Indebtedness incurred after
the Original Closing Date in accordance with the provisions of this Agreement;
and

(viii) restrictions contained in any documents governing any Indebtedness
incurred after the Original Closing Date in accordance with the provisions of
this Agreement which, taken as a whole, are not materially more restrictive than
those contained in this Agreement and are customary for the type of such
Indebtedness, in each case, as determined by the Borrower in good faith.

10.13 Limitation on Issuance of Capital Stock. (a) The Parent will not, and will
not permit any of its Material Subsidiaries to, issue (i) any preferred stock or
other preferred equity interests, other than Qualified Preferred Interests of
the Parent or (ii) any redeemable common stock or other redeemable common equity
interests other than common stock or other redeemable common equity interests
that is redeemable at the sole option of the Parent or such Material Subsidiary,
as the case may be.

 

87

 

-87-



--------------------------------------------------------------------------------

(b) The Parent will not permit any of its Material Subsidiaries to issue any
Capital Stock (including by way of sales of treasury stock) or any options or
warrants to purchase, or securities convertible into, Capital Stock, except
(i) for transfers and replacements of then outstanding shares of Capital Stock,
(ii) for stock splits, stock dividends and issuances which do not decrease the
percentage ownership of the Parent or any of its Material Subsidiaries in any
class of the Capital Stock of such Subsidiary, (iii) to qualify directors to the
extent required by applicable law and (iv) for issuances by newly created or
acquired Subsidiaries in accordance with the terms of this Agreement.

(c) Notwithstanding clause (a) and (b) above, the Parent and its Material
Subsidiaries may issue (i) Capital Stock in connecting with any Redomestication,
and (ii) Capital Stock to the Parent, the Borrower or any Subsidiary Guarantor,
provided that, in the case of each issuance pursuant to subsection (i) or
(ii) above, the Administrative Agent shall have received notice of each such
issuance from the Parent or the Borrower at least ten days (or such shorter
period as the Administrative Agent may reasonably agree) prior to such issuance.
For purposes of clarity, the Parent may issue Capital Stock (other than
Disqualified Stock) in order to raise capital, effectuate stock splits, stock
dividends, and other similar issuances and may issue Capital Stock, options or
other equity interests in accordance with its stock incentive plans in effect
from time to time.

10.14 Change of Ownership; Registry; Class; Management; Legal Names; Type of
Organization (and whether a Registered Organization); Jurisdiction of
Organization; etc. (a) Neither the Parent, the Borrower nor any Subsidiary
Guarantor shall transfer or change the flag, registry, class, or management or
control to a party other than the Parent or a Subsidiary of the Parent (other
than as set forth in this Agreement), of any Collateral Rig without the written
consent of the Administrative Agent, such consent not to be unreasonably
withheld.

(b) Neither the Parent, the Borrower nor any Subsidiary Guarantor shall change
its legal name, its type of organization, its status as a registered
organization (in the case the Parent and each Subsidiary Guarantor that is a
Domestic Subsidiary), its jurisdiction of organization, its location (as defined
in the UCC), or its organizational identification number (in the case of the
Parent and each Subsidiary Guarantor that is a Domestic Subsidiary), except
(i) in connection with a Redomestication or (ii) with respect to changes in its
legal name, its type of organization, its status as a registered organization
(in the case the Parent and each Subsidiary Guarantor that is a Domestic
Subsidiary), its location (as defined in the UCC) except to the extent such
change in location would result in a change in the jurisdiction or organization
of such Credit Party, or its organizational identification number (in the case
of the Parent and each Subsidiary Guarantor that is a Domestic Subsidiary), if
such change does not involve the Borrower ceasing to constitute a corporation
organized under the laws of the Cayman Islands, it shall have given the
Collateral Agent not less than 15 days’ (or such shorter period as the
Collateral Agent may reasonably agree) prior written notice of each such change
and delivered to the Collateral Agent a supplement to Schedule XI which shall
correct all information contained therein (as such schedule has been previously
adjusted for any changes thereto previously made in accordance with this
Section 10.14(b)) for the Parent or such Subsidiary of the Parent, and in
connection with such change or

 

88

 

-88-



--------------------------------------------------------------------------------

changes (x) such Person shall have taken all action reasonably requested by the
Collateral Agent to maintain the security interests of the Collateral Agent in
the Collateral intended to be granted hereby at all times fully perfected and in
full force and effect (to at least the same extent as in effect immediately
prior to such change) and (y) the Administrative Agent is satisfied that the
rights of the Lenders under the Credit Documents to which such Person is a party
are not impaired in any material respect.

10.15 Business. (a) The Parent will not, and will not permit any of its
Subsidiaries to, engage in any business other than any business conducted by the
Parent and its Subsidiaries on the Original Closing Date and any other business
or activities as may be substantially similar, incidental or related thereto.

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Parent will not engage in any business or own any significant
assets or have any material liabilities other than (i) the Indebtedness
permitted to be incurred by the Parent pursuant to Section 10.04, (ii) its
ownership of the equity interests of any of its direct Subsidiaries,
(iii) Investments made by the Parent in accordance with Section 10.05 and
(iv) those liabilities which it is responsible for under this Agreement and the
other Credit Documents to which it is a party, provided that the Parent may
engage in those activities that are incidental to (x) the maintenance of its
existence in compliance with applicable law and (y) legal, tax and accounting
matters in connection with any of the foregoing activities.

(c) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, the Parent will not permit any Subsidiary Guarantor (other than AOPL)
to (I) engage in any business or own any significant assets or have any material
liabilities other than (i) its ownership of the Capital Stock of the Credit
Parties and the ownership of Collateral Rigs and chartering of the Collateral
Rigs to other Subsidiaries of the Parent, (ii) those liabilities which it is
responsible for under this Agreement and the other Credit Documents to which it
is a party, (iii) ordinary course liabilities and (iv) liabilities permitted by
clause (II) below, provided that the Credit Parties may also engage in those
activities that are incidental to (x) the maintenance of its existence in
compliance with applicable law or (y) legal, tax and accounting matters in
connection with any of the foregoing activities and (II) issue or enter into any
guarantee or indemnity or otherwise become directly or contingently liable for
the obligations of any other person, other than (i) in the ordinary course of
its business as owner of its Collateral Rig, including any guarantee of the
obligations of any Credit Party in favor of any manager, (ii) in the ordinary
course of its business as owner of a Collateral Rig, performance guarantees of
performance of drilling contracts and financial guarantees of obligations such
as those relating to taxes, customs, duties and importation regulation,
(iii) any Indebtedness permitted to be incurred by such Subsidiary Guarantors
pursuant to Section 10.04(vii) (so long as, in the case of Indebtedness incurred
pursuant to Section 10.04(vii), such Indebtedness complies with the requirements
of the preceding clause 10.15(c)(II)(ii) or clause 10.15(c)(II)(i)), or (iv) as
contemplated by the Credit Documents.

10.16 ERISA. The Parent will not, and will not permit any of its Subsidiaries,
nor any ERISA Affiliate to, (i) engage in any “prohibited transaction” within
the meaning of Section 406 of ERISA or Section 4975 of the Code which would
reasonably be expected to have a Material Adverse Effect; or (ii) sponsor,
maintain, make contributions to or incur liabilities in respect of any Plan
which is subject to Title IV of ERISA or Section 302 of ERISA or Section 412 of
the Code.

 

89

 

-89-



--------------------------------------------------------------------------------

SECTION 11. Events of Default. Upon the occurrence of any of the following
specified events (each an “Event of Default”):

11.01 Payments. The Borrower shall (i) default in the payment when due of any
principal of any Loan or any Note or, (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing or any Fees or any other
amounts owing hereunder or under any other Credit Document or (iii) default in
the payment when due or cash collateralization of any amount required to be
prepaid or cash collateralized, as applicable, pursuant to Section 5.02(d); or

11.02 Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03 Covenants. The Parent or any of its Subsidiaries shall (i) default in the
due performance or observance by it of any term, covenant or agreement contained
in Section 9.01(g), 9.04 (solely with respect to the Parent and the Borrower),
9.08, 9.12, 9.13 or 10 or (ii) default in the due performance or observance by
it of any other term, covenant or agreement (other than those referred to in
Section 11.01, 11.02 or clause (i) of this Section 11.03) contained in this
Agreement and, in the case of this clause (ii), such default shall continue
unremedied for a period of 30 days after written notice to the defaulting party
by the Administrative Agent or the Required Lenders; or

11.04 Default Under Other Agreements. (i) The Parent or any of its Subsidiaries
shall default in any payment of any Indebtedness (other than (x) Indebtedness
extended by one or more Lenders or affiliates (as defined in Regulation U)
thereof, if such Indebtedness is secured directly or indirectly by Margin Stock
and (y) the Obligations) beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created or (ii) the
Parent or any of its Subsidiaries shall default in the observance or performance
of any agreement or condition relating to any Indebtedness (other than
(x) Indebtedness extended by one or more Lenders or affiliates (as defined in
Regulation U) thereof, if such Indebtedness is secured directly or indirectly by
Margin Stock and (y) the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity or (iii) any Indebtedness (other than
(x) Indebtedness extended by one or more Lenders or affiliates (as defined in
Regulation U) thereof, if such Indebtedness is secured directly or indirectly by
Margin Stock and (y) the Obligations) of the Parent or any of its Subsidiaries
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or Event of Default under this
Section 11.04 if a waiver of any of the defaults described in the preceding
clauses (i) through (iii) has been obtained or if the aggregate principal amount
of all Indebtedness as described in preceding clauses (i) through (iii),
inclusive, is less than $10,000,000.

 

90

 

-90-



--------------------------------------------------------------------------------

11.05 Bankruptcy, etc. The Parent or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); or an involuntary case is commenced against the Parent
or any of its Subsidiaries and the petition is not controverted within 10 days
after service of summons, or is not dismissed within 60 days, after commencement
of the case; or a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of the Parent
or any of its Subsidiaries or the Parent or any of its Subsidiaries commences
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Parent or any of
its Subsidiaries or there is commenced against the Parent or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Parent or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Parent or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Parent or any of its Subsidiaries makes a general assignment for the benefit of
creditors; or any petition is presented (and in the case of a petition presented
by a Person other than the Parent or any of its Subsidiaries remains
undischarged or unstayed for a period of 60 days); or any order is made by any
competent court for winding up, dissolution or the appointment of a liquidator;
or any resolution is passed by any of the Parent or any of its Subsidiaries for
its winding up or dissolution or the appointment of a liquidator of any of the
Parent or any of its Subsidiaries; or any corporate action is taken by the
Parent or any of its Subsidiaries for the purpose of effecting any of the
foregoing; or

11.06 ERISA. (a) A contribution required to be made with respect to a Plan or a
Foreign Pension Plan is not timely made, or the Parent or any of its
Subsidiaries has incurred or is reasonably likely to incur liabilities pursuant
to one or more employee welfare benefit plans (as defined in Section 3(1) of
ERISA) that provide benefits to retired employees or other former employees
(other than as required by Section 601 of ERISA) or Plans or Foreign Pension
Plans; (b) there shall result from any such event or events referred to in
clause (a) the imposition of a Lien, the granting of a security interest, or a
liability or a material risk of incurring a liability; and (c) such Lien,
security interest or liability referred to in clause (b), individually and/or in
the aggregate, has had, or could reasonably be expected to have, a Material
Adverse Effect; or

11.07 Security Documents. At any time after the execution and delivery thereof,
any of the Security Documents shall cease to be in full force and effect, or
shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a perfected security interest in, and
Lien on, all of the Collateral), in favor of the Collateral Agent, superior to
and prior to the rights of all third Persons (except in connection with
Permitted Liens), and subject to no other Liens (except Permitted Liens), except
with respect to Collateral sold or otherwise disposed of in a transaction
permitted by the Credit Documents, or any Credit Party shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to any of the Security Documents and such default
shall continue beyond any grace period (if any) specifically applicable thereto
pursuant to the terms of such Security Document; or

 

91

 

-91-



--------------------------------------------------------------------------------

11.08 Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force and effect, or any Guarantor or any Person acting by or on behalf of
such Guarantor shall deny or disaffirm such Guarantor’s obligations under the
relevant Guaranty or any Guarantor shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any Guaranty; or

11.09 Judgments. One or more judgments or decrees shall be entered against the
Parent or any of its Subsidiaries involving in the aggregate for the Parent and
its Subsidiaries a liability (not paid or fully covered by a reputable and
solvent insurance company) and such judgments and decrees either shall be final
and non-appealable or shall not be vacated, discharged or stayed or bonded
pending appeal for any period of 30 consecutive days, and the aggregate amount
of all such judgments, to the extent not covered by insurance, equals or exceeds
$10,000,000; or

11.10 Change of Control. A Change of Control shall occur; or

11.11 Revocation of Consents. Any authorization, approval, consent, license,
exemption, filing, registration or other requirement necessary to enable any
Credit Party to comply with any of its obligations under any of the Credit
Documents to which it is a party shall be materially adversely modified, revoked
or withheld or shall not remain in full force and effect and within 90 days of
the date of Borrower’s receipt of written notice of the same such event is not
remedied to the satisfaction of the Required Lenders, and the Required Lenders
consider in their sole discretion that such failure is or could reasonably be
expected to become materially prejudicial to the interests, rights or position
of the Administrative Agent, the Collateral Agent and the Lenders or any of
them; provided that the Borrower shall not be entitled to the benefit of the
aforesaid 90 day period if the modification, revocation or withholding of the
authorization, approval or consent shall be due to the gross negligence or
willful misconduct of any Credit Party and the Required Lenders shall determine
in their sole discretion that the interests of the Administrative Agent, the
Collateral Agent or the Lenders might reasonably be expected to be materially
adversely affected; or

11.12 Unlawfulness. At any time it shall be unlawful or impossible for:

(i) any Credit Party to perform any of its obligations under any Credit Document
to which it is a party; or

(ii) the Administrative Agent, the Collateral Agent or the Lenders, as
applicable, to exercise any of their rights under any of the Credit Documents;

provided that no Event of Default shall be deemed to have occurred (x) (except
where the unlawfulness or impossibility adversely affects any Credit Party’s
payment obligations under this Agreement and/or the other Credit Documents (the
determination of which shall be in the Administrative Agent’s sole discretion)
in which case the following provisions of this Section 11.12 shall not apply)
where the unlawfulness or impossibility prevents any Credit Party from

 

92

 

-92-



--------------------------------------------------------------------------------

performing its obligations (other than its payment obligations under this
Agreement and the other Credit Documents) and is cured within a period of 21
days of the occurrence of the event giving rise to the unlawfulness or
impossibility and the relevant Credit Party, within the aforesaid period,
performs its obligation(s), and (y) where the Administrative Agent and/or the
Lenders, as applicable, could, in its or their sole discretion, mitigate the
consequences of unlawfulness or impossibility in the manner described in
Section 2.11 (it being understood that the costs of mitigation shall be
determined in accordance with Section 2.11); or

11.13 Insurances. The Borrower shall fail to insure any Collateral Rig in the
manner specified in this Agreement or fail to renew the Required Insurance at
least 10 Business Days prior to the date of expiry thereof or, if requested by
the Administrative Agent, fail to produce prompt confirmation of such renewal to
the Administrative Agent; or

11.14 Disposals. The Borrower or any Credit Party shall conceal, remove, or
permit to be concealed or removed, any part of its property, with intent to
hinder, delay or defraud its creditors or any of them, or make or suffer a
transfer of any of its property which may be fraudulent under any bankruptcy,
fraudulent conveyance or similar law; or make any transfer of its property to or
for the benefit of a creditor with the intention of preferring such creditor
over any other creditor; or

11.15 Cessation of Business. Subject to Section 10.02, any Credit Party shall
cease to carry on all or a substantial part of its business and no other Credit
Party is a successor thereto; or

11.16 Government Intervention. The authority of any Credit Party in the conduct
of its business shall be wholly or substantially curtailed by any seizure or
intervention by or on behalf of any governmental authority and within 90 days of
the date of its occurrence any such seizure or intervention is not relinquished
or withdrawn and the Administrative Agent reasonably considers that the relevant
occurrence is or could reasonably be expected to become materially prejudicial
to the interests, rights or position of the Administrative Agent, the Collateral
Agent and/or the Lenders with respect to their ability to enforce the payment or
performance of the Obligations; provided that the Borrower shall not be entitled
to the benefit of the aforesaid 90 day period if the seizure or intervention
executed by any governmental authority is due to the gross negligence or willful
misconduct of any Credit Party and the Administrative Agent is satisfied, in its
sole discretion, that the interests of the Administrative Agent, the Collateral
Agent and/or the Lenders could reasonably be expected to be materially adversely
affected;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that if an Event of Default specified in Section 11.05
shall occur, the result which would occur upon the giving of written notice by
the Administrative Agent to the Borrower as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice):
(i) declare the Total Commitment terminated, whereupon all Commitments of each
Lender shall forthwith terminate immediately and any accrued and unpaid
Commitment Commission shall forthwith become due and payable without any other
notice of any kind;

 

93

 

-93-



--------------------------------------------------------------------------------

(ii) declare the principal of and any accrued interest in respect of all Loans
and the Notes and all Obligations owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
each Credit Party; (iii) terminate any Letter of Credit which may be terminated
in accordance with its terms; (iv) direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of Event of
Default specified in Section 11.05 with respect to the Borrower, to pay) to the
Collateral Agent at the Payment Office such additional amount of cash or Cash
Equivalents, to be held as security by the Collateral Agent, as is equal to the
aggregate Stated Amount of all Letters of Credit issued for the account of the
Borrower then outstanding; (v) enforce, as Collateral Agent, all of the Liens
and security interests created pursuant to the Security Documents; and
(vi) apply any cash collateral held by the Administrative Agent pursuant to
Section 5.02 to repayment of the Obligations.

SECTION 12. The Administrative Agent.

12.01 Appointment. (a) The Lenders in their capacity as Lenders and Other
Creditors hereby irrevocably designate and appoint Nordea Bank AB, London Branch
(as successor to Nordea Bank Finland plc, London Branch), as Administrative
Agent (for purposes of this Section 12 and Section 14.01, the term
“Administrative Agent” also shall include Nordea Bank Finland plcAB, London
Branch (and/or any of its affiliates) in its capacity as Collateral Agent and
assignee pursuant to the Security Documents (including as mortgagee and security
trustee under the Collateral Rig Mortgages) and in its capacity as lead arranger
and book runner in connection with this Agreement and the financings
contemplated hereby) to act as specified herein and in the other Credit
Documents. Each Lender hereby irrevocably authorizes, and each holder of any
Note by the acceptance of such Note shall be deemed irrevocably to authorize,
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

(b) The Lenders in their capacity as lenders and Other Creditors hereby
irrevocably designate and appoint Nordea Bank Finland plcAB, London Branch as
security trustee (together with its permitted successors and assigns, the
“Security Trustee”) in order to satisfy applicable requirements of Maltese law
for the purpose of holding a security interest in the Collateral Rigs pursuant
to the Collateral Rig Mortgages and in the Collateral pursuant to the other
Security Documents, as applicable, on behalf of the applicable Lenders, from
time to time, with regard to the (i) security, powers, rights, titles, benefits
and interests (both present and future) constituted by and conferred on the
Lenders or any of them or for the benefit thereof under or pursuant to the
Collateral Rig Mortgages and the other Security Documents (including, without
limitation, the benefit of all covenants, undertakings, representations,
warranties and obligations given, made or undertaken by any Lender in the
Collateral Rig Mortgages and the other Security Documents), (ii) all money,
property and other assets paid or transferred to or vested in any Lender or any
agent of any Lender or received or recovered by any Lender or any agent of any
Lender

 

94

 

-94-



--------------------------------------------------------------------------------

pursuant to, or in connection with the Collateral Rig Mortgages and the other
Security Documents, whether from the Borrower or any Subsidiary Guarantor or any
other Person and (iii) all money, investments, property and other assets at any
time representing or deriving from any of the foregoing, including all interest,
income and other sums at any time received or receivable by any Lender or any
agent of any Lender in respect of the same (or any part thereof); provided that,
for the avoidance of doubt, the scope of such designation and appointment shall
not be greater than the scope of the designation and appointment of Nordea Bank
Finland plcAB, London Branch as Collateral Agent under any Credit Document
except to the extent required by Maltese law. Nordea Bank Finland plcAB, London
Branch hereby accepts such appointment as Security Trustee.

12.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, unless caused by its or their
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non–appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) It is understood and agreed that the use of the term “agent” herein or in
any other Credit Documents (or any other similar term) with reference to the
Administrative Agent in such capacity is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(c) The Administrative Agent, in such capacity, shall not have any duties or
obligations except those expressly set forth herein and in the other Credit
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to

 

95

 

-95-



--------------------------------------------------------------------------------

any Credit Document or applicable law, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any law for the
general relief of debtors or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any law for the
general relief of debtors; and

(iii) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Parent and its Subsidiaries in connection with the making and the continuance of
the Loans and the taking or not taking of any action in connection herewith and
(ii) its own appraisal of the creditworthiness of the Parent and its
Subsidiaries and, except as expressly provided in this Agreement, the
Administrative Agent shall not have any duty or responsibility, either initially
or on a continuing basis, to provide any Lender or the holder of any Note with
any credit or other information with respect thereto, whether coming into its
possession before the making of the Loans or at any time or times thereafter.
The Administrative Agent shall not be responsible to any Lender or the holder of
any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectability, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of the Parent
and its Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the Parent
and its Subsidiaries or the existence or possible existence of any Default or
Event of Default.

12.04 Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

 

96

 

-96-



--------------------------------------------------------------------------------

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Parent or the Borrower, the
Lenders will, severally and not jointly, reimburse and indemnify the
Administrative Agent (and any affiliate thereof), in proportion to their
respective “percentage” as used in determining the Required Lenders determined
as if there were no Defaulting Lenders, for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Credit Document,
or in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans, or issue or participate in Letters of Credit, under
this Agreement, the Administrative Agent shall have the rights and powers
specified herein for a “Lender” and may exercise the same rights and powers as
though it were not performing the Administrative Agent duties specified herein;
and the term “Lender,” “Required Lenders” or any similar terms shall, unless the
context clearly indicates otherwise, include the Administrative Agent in its
respective individual capacities. The Administrative Agent and its affiliates
may accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

12.08 Holders. The Administrative Agent may deem and treat the payee of any Note
as the owner thereof for all purposes hereof unless and until a written notice
of the assignment, transfer or endorsement thereof, as the case may be, shall
have been filed with the Administrative Agent. Any request, authority or consent
of any Person who, at the time of making such request or giving such authority
or consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

12.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all its respective functions and duties hereunder
and/or under the other Credit Documents at any time by giving 15 Business Days’
prior written notice to the Lenders and, unless a Default or an Event of Default
under Section 11.05 then exists, the Borrower. Any such resignation by an
Administrative Agent hereunder may also constitute a resignation by an Issuing
Lender that is an affiliate of the Administrative, at the option of such

 

97

 

-97-



--------------------------------------------------------------------------------

Issuing Lender, in which case the resigning Issuing Lender (x) shall not be
required to issue any further Letters of Credit hereunder and (y) shall maintain
all of its rights as Issuing Lender with respect to any Letters of Credit issued
by it, prior to the date of such resignation. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses
(b) and (c) below or as otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 15 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if an Event of Default then
exists), shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 30th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

(e) If the Administrative Agent, in its capacity as a Lender, becomes a
Defaulting Lender hereunder, the Administrative Agent, upon the written request
of (x) the Borrower and (y) the Required Lenders, shall resign in its role as
Administrative Agent pursuant to clause (a), above.

12.10 Co-Collateral Agent; Separate Collateral Agent. At any time or from time
to time, in order to comply with any applicable requirement of law, the
Administrative Agent may appoint another bank or trust company or one or more
other persons, either to act as co-agent or agents on behalf of the
Administrative Agent and the other Secured Creditors with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Administrative Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent
substantially the same as those contained herein). Notwithstanding anything to
the contrary contained herein, every such agent, sub-collateral agent and every
co-agent shall, to the extent permitted by law, be appointed and act and be
such, subject to the condition that no power given hereby, or which is provided
herein or in any other Credit Document to any such co- agent, sub-collateral
agent or agent shall be exercised hereunder or thereunder by such co-agent or
agent except jointly with, or with the consent in writing of, the Administrative
Agent.

 

98

 

-98-



--------------------------------------------------------------------------------

SECTION 13. Parent Guaranty.

13.01 Guaranty. In order to induce the Administrative Agent, the Issuing Lenders
and the Lenders to enter into this Agreement and to extend credit hereunder, and
to induce the other Guaranteed Creditors to enter into Interest Rate Protection
Agreements and Other Hedging Agreements, and in recognition of the direct
benefits to be received by Parent from the proceeds of the Loans and the
issuance of the Letters of Credit, the Parent hereby agrees with the Guaranteed
Creditors as follows: the Parent hereby and unconditionally and irrevocably
guarantees to the Guaranteed Creditors the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of the
Guaranteed Obligations to the Guaranteed Creditors. This is a guaranty of
payment and not of collection. If any or all of the Guaranteed Obligations
becomes due and payable hereunder, the Parent, unconditionally and irrevocably,
promises to pay such indebtedness to the Administrative Agent and/or the other
Guaranteed Creditors, or order, on demand, together with any and all expenses
which may be incurred by the Administrative Agent and the other Guaranteed
Creditors in collecting any of the Guaranteed Obligations. If claim is ever made
upon any Guaranteed Creditor for repayment or recovery of any amount or amounts
received in payment or on account of any of the Guaranteed Obligations and any
of the aforesaid payees repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event the Parent agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon the
Parent, notwithstanding any revocation of this Parent Guaranty or other
instrument evidencing any liability of the Borrower, and the Parent shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

13.02 Bankruptcy. Additionally, the Parent unconditionally and irrevocably
guarantees to the Guaranteed Creditors the payment of any and all of the
Guaranteed Obligations whether or not due or payable by the Borrower upon the
occurrence of any of the events specified in Section 11.05, and unconditionally,
irrevocably, jointly and severally promises to pay such indebtedness to the
Guaranteed Creditors, or order, on demand.

13.03 Nature of Liability. The liability of the Parent hereunder is exclusive
and independent of any security for or other guaranty of the Guaranteed
Obligations, whether executed by the Parent, any other guarantor or by any other
party, and the liability of the Parent hereunder shall not be affected or
impaired by (a) any direction as to application of payment by the Borrower or by
any other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations, or (c) any payment on or in reduction of any such other guaranty or
undertaking, or (d) any dissolution, termination or increase, decrease or change
in personnel by the Borrower, or (e) any payment made to any Guaranteed Creditor
on the Guaranteed Obligations which any such Guaranteed Creditor repays to the
Borrower or any other Subsidiary of the Parent pursuant to court order in any
bankruptcy, reorganization, arrangement, moratorium or other debtor relief
proceeding, and the Parent waives any right to the deferral or modification of
its obligations hereunder by reason of any such proceeding, or (f) any action or
inaction of the type described in Section 13.05.

13.04 Independent Obligation. The obligations of the Parent hereunder are
independent of the obligations of any other guarantor, any other party or the
Borrower, and a

 

99

 

-99-



--------------------------------------------------------------------------------

separate action or actions may be brought and prosecuted against the Parent
whether or not action is brought against any other guarantor, any other party or
the Borrower and whether or not any other guarantor, any other party or the
Borrower be joined in any such action or actions. The Parent waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement thereof. Any payment by the
Borrower or other circumstance which operates to toll any statute of limitations
as to the Borrower shall operate to toll the statute of limitations as to the
Parent.

13.05 Authorization. The Parent authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Parent
Guaranty made shall apply to such Guaranteed Obligations as so changed,
extended, renewed or altered;

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset against any thereof;

(c) exercise or refrain from exercising any rights against the Borrower, any
other Credit Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Borrower,
other Credit Parties or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrower to its creditors other than the Guaranteed Creditors;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrower to the Guaranteed Creditors regardless of what
liability or liabilities of the Borrower remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement or any other Credit Document or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify or
supplement this Agreement or any other Credit Document or any of such other
instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Parent from its
liabilities under this Parent Guaranty.

 

100

 

-100-



--------------------------------------------------------------------------------

13.06 Reliance. It is not necessary for any Guaranteed Creditor to inquire into
the capacity or powers of the Parent or any of its Subsidiaries or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Guaranteed Obligations made or created in reliance upon the professed
exercise of such powers shall be guaranteed hereunder.

13.07 Subordination. Any indebtedness of the Borrower now or hereafter owing to
the Parent is hereby subordinated to the Guaranteed Obligations of the Borrower
owing to the Guaranteed Creditors; and if the Administrative Agent so requests
at a time when an Event of Default exists, all such indebtedness of the Borrower
to the Parent shall be collected, enforced and received by the Parent for the
benefit of the Guaranteed Creditors and be paid over to the Administrative Agent
on behalf of the Guaranteed Creditors on account of the Guaranteed Obligations,
but without affecting or impairing in any manner the liability of the Parent
under the other provisions of this Parent Guaranty. Prior to the transfer by the
Parent of any note or negotiable instrument evidencing any such indebtedness of
the Borrower to the Parent, the Parent shall mark such note or negotiable
instrument with a legend that the same is subject to this subordination. Without
limiting the generality of the foregoing, the Parent hereby agrees with the
Guaranteed Creditors that it will not exercise any right of subrogation which it
may at any time otherwise have as a result of this Parent Guaranty (whether
contractual, under Section 509 of the Bankruptcy Code or otherwise) until all
Guaranteed Obligations have been irrevocably paid in full in cash.

13.08 Waiver. (a) The Parent waives any right (except as shall be required by
applicable statute and cannot be waived) to require any Guaranteed Creditor to
(i) proceed against the Borrower, any other guarantor or any other party,
(ii) proceed against or exhaust any security held from the Borrower, any other
guarantor or any other party or (iii) pursue any other remedy in any Guaranteed
Creditor’s power whatsoever. The Parent waives any defense based on or arising
out of any defense of the Borrower, any other guarantor or any other party,
other than payment in full in cash of the Guaranteed Obligations, based on or
arising out of the disability of the Borrower, any other guarantor or any other
party, or the validity, legality or unenforceability of the Guaranteed
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of the Borrower other than payment in full in cash of the
Guaranteed Obligations. The Guaranteed Creditors may, at their election,
foreclose on any security held by the Administrative Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrower, or any other party, or any
security, without affecting or impairing in any way the liability of the Parent
hereunder except to the extent the Guaranteed Obligations have been paid in
cash. The Parent waives any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of the Parent
against the Borrower, or any other party or any security.

(b) The Parent waives all presentments, demands for performance, protests and
notices, including, without limitation, notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Parent Guaranty, and
notices of the existence, creation or incurring of new or additional Guaranteed
Obligations. The Parent assumes all responsibility for being and keeping itself
informed of the Borrower’s financial condition and assets, and of all other

 

101

 

-101-



--------------------------------------------------------------------------------

circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks which the Parent assumes and
incurs hereunder, and agrees that neither the Administrative Agent nor any of
the other Guaranteed Creditors shall have any duty to advise the Parent of
information known to them regarding such circumstances or risks.

13.09 Payment. All payments made by the Parent pursuant to this Section 13 shall
be made in Dollars. All payments made by the Parent pursuant to this Section 13
will be made without setoff, counterclaim or other defense.

13.10 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under the guarantee contained herein in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 13.10 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 13.10, or otherwise under this Agreement, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
Section 13.10 shall remain in full force and effect until the discharge of the
Guaranteed Obligations in full. Each Qualified ECP Guarantor intends that this
Section 13.10 constitute, and this Section 13.10 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

SECTION 14. Miscellaneous.

14.01 Payment of Expenses, etc. The Borrower hereby agrees to: (i) whether or
not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of White & Case LLP and the
Administrative Agent’s local maritime counsel and the Administrative Agent’s
consultants, including, without limitation, BankAssure Insurance Services Inc.
or such other firm of independent marine insurance brokers that produces an
insurance report pursuant to in clause (viii) of the definition of “Collateral
and Guaranty Requirements”) in connection with the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein and any amendment, waiver or consent
relating hereto or thereto and any contemplated Redomestication, of the
Administrative Agent in connection with its syndication efforts with respect to
this Agreement and of the Administrative Agent and, after the occurrence of an
Event of Default, each of the Issuing Lenders and Lenders in connection with the
enforcement of this Agreement and the other Credit Documents and the documents
and instruments referred to herein and therein or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default, counsel
for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, documentary,
transfer, sales and use, value added, excise and other similar taxes with
respect to the foregoing matters, the performance of any

 

102

 

-102-



--------------------------------------------------------------------------------

obligation under this Agreement or any other Credit Document or any payment
thereunder, and save the Administrative Agent, each of the Issuing Lenders and
each of the Lenders harmless from and against any and all liabilities with
respect to or resulting from any delay or omission (other than to the extent
attributable to the Administrative Agent, such Issuing Lender or such Lender) to
pay such taxes; and (iii) indemnify the Administrative Agent, each Issuing
Lender and each Lender, and each of their respective officers, directors,
employees, representatives, agents, affiliates, trustees and investment advisors
from and hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages, penalties, claims,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ and consultants’ fees and disbursements) incurred by,
imposed on or assessed against any of them as a result of, or arising out of, or
in any way related to, or by reason of, (a) any investigation, litigation or
other proceeding (whether or not the Administrative Agent, any Issuing Lender or
any Lender is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party or any third
party) related to the entering into and/or performance of this Agreement or any
other Credit Document or the use of any Letter of Credit or the proceeds of any
Loans hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials in the air, surface
water or groundwater or on the surface or subsurface of any Rig or Real Property
at any time owned, leased, operated or occupied by the Parent, the Borrower, or
any of the Parent’s other Subsidiaries, the generation, storage, transportation,
handling, disposal or Release of Hazardous Materials by the Parent, the Borrower
or any of the Parent’s other Subsidiaries at any location, whether or not owned,
leased or operated by the Parent, the Borrower or any of the Parent’s other
Subsidiaries, the noncompliance of any Rig or Real Property and Environmental
Law (including applicable permits thereunder) applicable to any Rig or Real
Property, or any Environmental Claim asserted against the Parent, the Borrower
or any of the Parent’s other Subsidiaries, or any Rig or Real Property at any
time owned, leased, operated or occupied by the Parent, the Borrower or any of
the Parent’s other Subsidiaries, including, in each case, without limitation,
the reasonable fees and disbursements of counsel and other consultants incurred
in connection with any such investigation, litigation or other proceeding (but
excluding any losses, liabilities, claims, damages or expenses to the extent
incurred by reason of the gross negligence or willful misconduct of the Person
to be indemnified (as determined by a court of competent jurisdiction in a final
and non-appealable decision)). To the extent that the undertaking to indemnify,
pay or hold harmless the Administrative Agent, any Issuing Lender or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

14.02 Right of Setoff. In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent, each Issuing Lender and each Lender is hereby authorized
at any time or from time to time, without presentment, demand, protest or other
notice of any kind to any Credit Party or to any other Person, any such notice
being hereby expressly waived, to set off and to appropriate and apply any and
all deposits (general or special) and any other Indebtedness at any time held or
owing by the Administrative Agent, such Issuing Lender or such Lender
(including, without limitation, by branches and agencies of the Administrative
Agent, such Issuing Lender or such Lender wherever

 

103

 

-103-



--------------------------------------------------------------------------------

located) to or for the credit or the account of the Parent or any of its
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent, such Issuing Lender or such Lender
under this Agreement or under any of the other Credit Documents, including,
without limitation, all interests in Obligations purchased by such Lender
pursuant to Section 14.06(b), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not the Administrative Agent, such Issuing Lender or
such Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured.

14.03 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered: if to any Credit Party, at the address
specified in Schedule XV; if to any Lender, at its address specified on Schedule
II; and if to the Administrative Agent, at the Notice Office; or, as to any
Credit Party or the Administrative Agent, at such other address as shall be
designated by such party in a written notice to the other parties hereto and, as
to each Lender, at such other address as shall be designated by such Lender in a
written notice to the Borrower and the Administrative Agent. All such notices
and communications shall, when mailed, telegraphed, telexed, telecopied, or
cabled or sent by overnight courier, be effective when deposited in the mails,
delivered to the telegraph company, cable company or overnight courier, as the
case may be, or sent by telex or telecopier, except that notices and
communications to the Administrative Agent and the Borrower shall not be
effective until received by the Administrative Agent or the Borrower, as the
case may be.

14.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective permitted successors and assigns of the parties hereto; provided,
however, that neither the Parent nor the Borrower (except pursuant to any
Redomestication) may assign or transfer any of its rights, obligations or
interest hereunder or under any other Credit Document without the prior written
consent of the Lenders, and provided, further that, although any Lender may
transfer, assign or grant participations in its rights hereunder without the
consent of the Borrower or the Administrative Agent, such Lender shall remain a
“Lender” for all purposes hereunder (and may not transfer or assign all or any
portion of its Commitments hereunder except as provided in Sections 2.12 and
14.04(b)) and the transferee, assignee or participant (each a “Participating
Entity”), as the case may be, shall not constitute a “Lender” hereunder and
provided, further, that no Lender shall transfer or grant any participation
under which the Participating Entity shall have rights to approve any amendment
to or waiver of this Agreement or any other Credit Document except to the extent
such amendment or waiver would (i) extend the final scheduled maturity of any
Loan or Note or Letter of Credit (unless such Letter of Credit is not extended
beyond the Extended Commitment Maturity Date) in which such Participating Entity
is participating, or reduce the rate or extend the time of payment of interest
or Fees thereon (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof
(it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 14.07(a) shall not constitute a
reduction in the rate of interest or Fees payable hereunder) or increase the
amount of the Participating Entity’s participation over the amount thereof then
in effect (it being understood that a waiver of any Default or Event of Default
or of a mandatory reduction in the Total Commitment shall not

 

104

 

-104-



--------------------------------------------------------------------------------

constitute a change in the terms of such participation, and that an increase in
any Commitment (or the available portion thereof) or Loan shall be permitted
without the consent of any Participating Entity if the Participating Entity’s
participation is not increased as a result thereof), (ii) consent to the
assignment or transfer by the Parent or the Borrower of any of its rights and
obligations under this Agreement or (iii) release all or substantially all of
the Collateral under all of the Security Documents (except as expressly provided
in the Credit Documents) supporting the Loans or Letters of Credit hereunder in
which such Participating Entity is participating. In the case of any such
participation, the Participating Entity shall not have any rights under this
Agreement or any of the other Credit Documents (the Participating Entity’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participating
Entity relating thereto) and all amounts payable by the Borrower hereunder shall
be determined as if such Lender had not sold such participation. The Borrower
agrees that each Participating Entity shall be entitled to the benefits of
Sections 2.09 and 5.04 (subject to the requirements and limitations therein) to
the same extent as if it were a Lender and had acquired its interest by
assignment; provided that such Participating Entity (A) agrees to be subject to
the provisions of Sections 2.11 and 2.12 as if it were a Lender that had
acquired its interest by assignment and (B) shall not be entitled to receive any
greater payment under Sections 2.09 or 5.04 with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a change in
law of the type described in Section 2.09(a) (i) that occurs after the
Participating Entity acquired the applicable participation.

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations hereunder to (i) (A) its parent company and/or
any affiliate of such other Lender which is at least 50% owned by such Lender or
its parent company or (B) to one or more other Lenders or any affiliate of any
such other Lender which is at least 50% owned by such other Lender or its parent
company (provided that any fund that invests in loans and is managed or advised
by the same investment advisor of another fund which is a Lender (or by an
Affiliate of such investment advisor) shall be treated as an affiliate of such
other Lender for the purposes of this sub-clause (x)(i)(B)), (ii) in the case of
any Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor of any Lender or
by an Affiliate of such investment advisor, or (iii) to one or more Lenders,
provided that no assignment under Section 14.04(b) may be made to any Person
that is, or would at such time constitute, a Defaulting Lender, or (y) with the
consent of the Borrower (which consent (i) shall not be unreasonably withheld or
delayed and shall not be required if any Default under Section 11.01 or 11.05 or
any Event of Default is then in existence and (ii) shall be deemed to have been
given to any such assignment unless it shall object thereto by written notice to
the Administrative Agent within five Business Days after having received notice
thereof), assign all, or if less than all, a portion equal to an amount which
shall not be less than $20,000,000 (or such lesser amount as may be mutually
agreed by the Borrower and the Administrative Agent) in the aggregate and in
integral multiples of $1,000,000 thereafter for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating any fund that invests in
bank loans and any other fund that invests in bank loans and is managed or
advised by the same investment advisor of such fund or by an Affiliate of such
investment advisor as a single Eligible Transferee), each of which assignees
shall become a party to this Agreement as a Lender by execution of an Assignment
and Assumption Agreement,

 

105

 

-105-



--------------------------------------------------------------------------------

provided that (i) at such time, Schedule I shall be deemed modified to reflect
the Commitments and/or outstanding Loans, as the case may be, of such new Lender
and of the existing Lenders, (ii) upon the surrender of the relevant Notes by
the assigning Lender, new Notes will be issued, at the Borrower’s expense, to
such new Lender and to the assigning Lender upon the request of such new Lender
or assigning Lender, such new Notes to be in conformity with the requirements of
Section 2.05 (with appropriate modifications) to the extent needed to reflect
the revised Commitments and/or outstanding Loans, as the case may be, (iii) the
consent of the Administrative Agent and, in the case of an assignment of
Commitments, each Issuing Lender, shall be required in connection with any such
assignment pursuant to clause (y) above (which consent shall not, in any case,
be unreasonably withheld or delayed), (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500 and (v) no such
transfer or assignment will be effective until recorded by the Administrative
Agent on the Register pursuant to Section 14.15. To the extent of any assignment
pursuant to this Section 14.04(b), the assigning Lender shall be relieved of its
obligations hereunder with respect to its assigned Commitments and outstanding
Loans. To the extent that an assignment of all or any portion of a Lender’s
Commitments and related outstanding Obligations pursuant to Section 2.12 or this
Section 14.04(b) would, at the time of such assignment, result in increased
costs under Sections 2.09, 3.06 or 5.04 from those being charged by the
respective assigning Lender prior to such assignment, then the Borrower shall
not be obligated to pay such increased costs (although the Borrower, in
accordance with and pursuant to the other provisions of this Agreement, shall be
obligated to pay any other increased costs of the type described above resulting
from changes after the date of the respective assignment).

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender in support of borrowings made by such
Lender from such Federal Reserve Bank or central bank and, with prior
notification to the Administrative Agent (but without the consent of the
Administrative Agent or the Borrower), any Lender which is a fund may pledge all
or any portion of its Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (c) shall release the transferor
Lender from any of its obligations hereunder.

14.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

106

 

-106-



--------------------------------------------------------------------------------

14.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s Lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that (x) if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest and (y) any
payment received in consideration for an assignment of participation permitted
pursuant to Section 14.04 to a Person other than the Parent or an Affiliate
thereof shall not be subject to this Section 14.06(b).

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 14.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

14.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP in the United States consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Borrower to the Lenders to the extent, in each case, permitted by the
terms of this Agreement); provided that except as otherwise specifically
provided herein, all computations of the Applicable Margin, and all computations
and all definitions (including accounting terms) used in determining compliance
with Sections 10.07 and 10.08, shall utilize generally accepted accounting
principles and policies in conformity with, and consistent with, those used to
prepare the historical audited consolidated financial statements of the Parent
and its Subsidiaries referred to in Section 8.05(a). Notwithstanding anything to
the contrary in this Agreement or in any other Credit Document, for purposes of
calculations and covenants made pursuant to the terms of this Agreement or any
other Credit Document, GAAP will be deemed to treat leases that would have been
classified as operating leases in accordance with generally accepted accounting
principles in the United States as in effect on December 31, 2013 in a manner
consistent with the treatment of such leases under generally accepted accounting
principles in the United States as in effect on December 31, 2013,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter.

 

107

 

-107-



--------------------------------------------------------------------------------

(b) All computations of interest, Commitment Commission and other Fees hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first day but excluding the last day; except that in the case of
Letter of Credit Fees and Facing Fees, the last day shall be included) occurring
in the period for which such interest, Commitment Commission or other Fees are
payable.

14.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
CERTAIN OF THE COLLATERAL RIG MORTGAGES AND OTHER SECURITY AGREEMENTS AS
DETERMINED BY THE ADMINISTRATIVE AGENT, BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT,
EACH OF THE PARENT AND THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS. THE PARENT AND THE BORROWER HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS THE PARENT AS ITS DESIGNEE, APPOINTEE AND AGENT TO
RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN RESPECT OF THE
PROPERTY OF THE PARENT AND THE BORROWER, SERVICE OF ANY AND ALL LEGAL PROCESS,
SUMMONS, NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING, AND THE PARENT HEREBY ACCEPTS THE DESIGNATION, APPOINTMENT AND
EMPOWERMENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR ITSELF AND EACH OTHER
SUBSIDIARY OF THE PARENT, ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES AND
DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING INVOLVING ANY OF ITS
PROPERTY OR THE PROPERTY OF ITS SUBSIDIARIES. EACH OF THE PARENT AND THE
BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER EACH OF THE PARENT AND THE BORROWER, AND AGREES NOT
TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER THE PARENT OR THE BORROWER. EACH OF
THE PARENT AND THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO EACH OF THE PARENT AND THE BORROWER AT EACH ADDRESS SET FORTH
OPPOSITE EACH SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH OF THE PARENT

 

108

 

-108-



--------------------------------------------------------------------------------

AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE PARENT OR THE BORROWER IN ANY OTHER
JURISDICTION.

(b) EACH OF THE PARENT AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

14.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. Delivery of an executed counterpart of
this Agreement by facsimile transmission or by electronic mail in .pdf form
shall be as effective as delivery of a manually executed counterpart hereof. A
set of counterparts executed by all the parties hereto shall be lodged with the
Borrower and the Administrative Agent.

14.10 Effectiveness. This Agreement shall become effective on the date (the
“Amendment and Restatement Effective Date”) on which the conditions set forth in
Section 3 of the Restatement Agreement are satisfied or waived by the
Administrative Agent.

14.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

14.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated unless such change, waiver, discharge or termination is in writing
signed by the respective Credit Parties party hereto or thereto and the Required
Lenders,; provided that:

 

109

 

-109-



--------------------------------------------------------------------------------

(X) additional parties may be added to (and annexes may be modified to reflect
such additions), and Subsidiaries of the Borrower may be released from, the
Subsidiaries Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders;

(Y) no such change, waiver, discharge or termination shall, without the consent
of each Lender (other than a Defaulting Lender other than in the case of clause
(i) and (v) below) (with Obligations being directly and negatively affected in
the case of the following clauses (i) and (v), to the extent (in the case of the
following clause (v)) that any such Lender would be required to make a Loan in
excess of its pro rata portion provided for in this Agreement or a payment under
Section 3.04(c) in respect of a participation in excess of its Percentage or
would receive a payment or prepayment of Loans, a payment of obligations under
Section 3.04(d) or a commitment reduction that (in any case) is less than its
pro rata portion provided for in this Agreement, in each case, as a result of
any such amendment, modification or waiver referred to in the following clause
(v)):

(i) extend the final scheduled maturity of any Loan or Note held by such Lender
or extend the stated expiration date of any Letter of Credit issued by such
Lender beyond the Maturity Date, or reduce the rate or extend the time of
payment of interest thereon, or reduce the amount, or extend the time of
payment, of any Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or extend the
timing of repayment of any such Loan, or reduce the principal amount of any such
Loan thereof (it being understood that any amendment or modification to the
financial definitions in this Agreement or to Section 14.07(a) shall not
constitute a reduction in the rate of interest or the amount of Fees for the
purposes of this clause (i)), or increase the Commitment of any Lender,

(ii) release all or substantially all of the Collateral (except as expressly
provided in the Credit Documents) under all the Security Documents,

(iii) amend, modify or waive any provision of this Section 14.12 (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Commitments on the Amendment and Restatement
Effective Date) or any other Section which expressly requires the consent of all
Lenders or all Lenders directly and negatively affected thereby,

(iv) reduce the percentage specified in the definition of Required Lenders (it
being understood that, with the consent of the Required Lenders, additional
extensions of credit pursuant to this Agreement may be included in the
determination of the Required Lenders on substantially the same basis as the
extensions of the Commitments are included on the Amendment and Restatement
Effective Date),

(v) amend, modify or waive (I) Section 2.06, (II) the provisions of
Section 3.04(c) to the extent relating to the obligation of a Participant to
make a payment in an amount equal to its Percentage or (III) any other provision
in this Agreement to the extent providing for payments or prepayments of Loans,
payments of obligations under Section

 

110

 

-110-



--------------------------------------------------------------------------------

3.04(d) or reductions in Commitments, in each case, to be applied pro rata among
the Lenders entitled to such payments or prepayments of Loans, payments of
obligations under Section 3.04 or reductions in Commitments (it being understood
that the provision of additional extensions of credit pursuant to this
Agreement, or the waiver of any mandatory commitment reduction or any mandatory
prepayment of Loans by the Required Lenders shall not constitute an amendment,
modification or waiver for purposes of this clause (v)),

(vi) consent to the assignment or transfer by the Parent or the Borrower (except
pursuant to any Redomestication) of any of their respective rights and
obligations under this Agreement or

(vii) substitute or replace any Subsidiary Guarantor from a Subsidiaries
Guaranty to the extent same constitutes a Material Subsidiary; and

(Z) no such change, waiver, discharge or termination shall (1) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of any
Commitment of any Lender shall not constitute an increase of the Commitment of
such Lender), (2) without the consent of each Issuing Lender, amend, modify or
waive any provision of Section 3 or alter its rights or obligations with respect
to Letters of Credit, (3) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent and
(4) without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (vii), inclusive, of Section 14.12(a), (x) the consent of the
Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained or (y) in the event that any
Lender shall refuse to consent to a Redomestication under the laws of a
jurisdiction that requires Required Lender consent pursuant to the definition of
“Redomestication”, then the Borrower shall have the right, so long as all
non-consenting Lenders whose individual consent is required are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 2.12 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge,
termination or Redomestication, as applicable, or (B) terminate such
non-consenting Lender’s Commitments and/or repay outstanding Loans of such
Lender in accordance with Sections 4.02(b) and/or 5.01(b), provided that, in the
case of clause (x) unless the Commitments that are terminated, and the Loans
repaid, pursuant to preceding clause (B) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B) the Required Lenders (determined after giving effect to the proposed action)
shall specifically consent thereto, provided, further, that in any event the
Borrower shall not have the right to replace a Lender, terminate its Commitments
or repay its Loans solely as a result of the exercise of such Lender’s rights
(and the withholding of any required consent by such Lender) pursuant to
Section 14.12(a)(Z)(1).

 

111

 

-111-



--------------------------------------------------------------------------------

14.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.09, 2.10, 3.06, 5.04, 12.06 and 14.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

14.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 14.14 would, at the time of such
transfer, result in increased costs under Section 2.09, 2.10, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

14.15 Register; Participant Register. (a) The Borrower hereby designates the
Administrative Agent to serve as its agent, solely for purposes of this
Section 14.15, to maintain a register (the “Register”) on which it will record
the Commitments from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment in respect of the principal amount of the
Loans of each Lender. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 14.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 14.15.

(b) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participating Entity and the principal amounts (and
stated interest) of each Participating Entity’s interest in the Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participating Entity or any
information relating

 

112

 

-112-



--------------------------------------------------------------------------------

to a Participating Entity’s interest in any commitments, loans, letters of
credit or its other obligations under any Credit Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

14.16 Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 14.16, each Lender agrees that it will use its reasonable efforts not to
disclose without the prior consent of the Parent (other than to its employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company or board of trustees in its sole discretion
determines that any such party should have access to such information, provided
such Persons shall be subject to the provisions of this Section 14.16 to the
same extent as such Lender) any information with respect to the Parent or any of
its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document, provided that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 14.16(a) by the respective Lender,
(ii) as may be required or appropriate in any report, statement or testimony
submitted to any municipal, state, Federal or foreign regulatory body having or
claiming to have jurisdiction over such Lender or to the Federal Reserve Board
or the Federal Deposit Insurance Corporation or similar organizations (whether
in the United States or elsewhere) or their successors, (iii) as may be required
or appropriate with respect to any summons or subpoena or in connection with any
litigation, provided that such Lender will use reasonable efforts to notify the
Borrower prior to such disclosure to the extent practicable and permitted by
law, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge, securitization or similar agreement (or to any such contractual
counterparty’s professional advisor), so long as such contractual counterparty
(or such professional advisor) agrees to be bound by the provisions of this
Section 14.16, and (vii) to any prospective or actual transferee or
Participating Entity in connection with any contemplated transfer or
participation of any of the Notes or Commitments or any interest therein by such
Lender, provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 14.16.

(b) Each of the Parent and the Borrower hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to the Parent or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of the Parent and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 14.16 to the same extent as
such Lender.

(c) No Lender provides accounting, tax or legal advice. Notwithstanding
Section 14.16(a) of this Agreement, the Borrower, the Parent and each Lender
hereby agree and acknowledge that the Borrower, the Parent and each Lender (and
each employee, representative, or other agent of the Borrower, the Parent and
each Lender) may disclose to any and all persons,

 

113

 

-113-



--------------------------------------------------------------------------------

without limitation of any kind, the tax treatment and tax structure of the
transaction (within the meaning of Section 6011 and Section 6111 of the Code)
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Borrower, the Parent and each Lender (and each employee,
representative, or other agent of the Borrower, the Parent and each Lender)
relating to such tax treatment and tax structure. This authorization is
effective without limitation of any kind from the commencement of our
discussions between the parties hereto.

14.17 Insurance Proceeds. Notwithstanding anything to the contrary contained in
this Agreement (but without limiting any rights of the Collateral Agent,
Administrative Agent or the other Secured Creditors under any Security
Document), the Parent and its Subsidiaries shall be required to pay to the
Administrative Agent for the benefit of the Secured Creditors insurance proceeds
payable to any such Person by reason of a single event or group of events
related to a Collateral Rig (except for any loss under any insurance on the
Collateral Rigs with respect to protection and indemnity risks which may be paid
directly to the owner of the Collateral Rig to reimburse it for any loss, damage
or expense incurred by it and covered by such insurance or to the person to whom
any liability covered by such insurance has been incurred) to the extent such
insurance proceeds received in respect of such event or events exceeds
$25,000,000 (which insurance proceeds shall be retained by the Administrative
Agent for the benefit of the Secured Creditors as cash collateral for the
Obligations or, at the direction of the Required Lenders, shall be applied to
repay outstanding Loans) (it being understood that such repayment of outstanding
Loans shall be applied on a pro rata basis among outstanding Loans); provided
that, notwithstanding the foregoing, if no Default or Event of Default then
exists and the Parent and its Subsidiaries are in compliance with Section 10.09,
in each case, after giving effect to any such event or events and receipt of
such insurance proceeds, the Parent or such Subsidiary shall be permitted to
retain such insurance proceeds; provided, further, that in the event that the
Administrative Agent retains any such insurance proceeds as cash collateral for
the Obligations and any such Default or Event of Default is cured or waived and
any violation of Section 10.09 is waived, such insurance proceeds shall be
permitted to be returned to the Parent or such Subsidiary.

14.18 USA PATRIOT Act Notice. Each Lender hereby notifies each Credit Party that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub.: 107-56
(signed into law October 26, 2001)) (as amended or modified from time to time,
the “PATRIOT Act”), it is required to obtain, verify, and record information
that identifies each Credit Party, which information includes the name of each
Credit Party and other “know your customer” information that will allow such
Lender to identify each Credit Party in accordance with the PATRIOT Act and
anti-money laundering rules and regulations, and each Credit Party agrees to
provide such information from time to time to any Lender.

14.19 Extending Lender Approval of Post-Non-Extended Maturity Date Amendments.
To the extent that any amendment or modification of the provisions of this
Agreement after the Second Amendment Effective Date for which the consent of
Required Lenders is required pursuant to Section 14.12 would modify the
provisions of this Agreement with respect to the period ending on or after the
Non-Extended Maturity Date, such amendment or modification will not be
applicable to this Agreement after the Non-Extended Maturity Date unless the
Majority Extending Lenders on the date of such amendment or modification have
also

 

114

 

-114-



--------------------------------------------------------------------------------

consented to such amendment or modification in writing. For purposes of this
Section 14.19, “Majority Extending Lenders” shall mean, at any time, the
Extending Lenders that are Non-Defaulting Lenders and that would constitute the
Required Lenders under, and as defined in, this Agreement if the Non-Extending
Commitments were terminated and the Loans made thereunder had been repaid in
full.

*    *     *

 

115

 

-115-



--------------------------------------------------------------------------------

Exhibit N to

Second Amendment

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

DATE: [            ]

Reference is made to the Credit Agreement described in Item 2 of Annex I annexed
hereto (as such Credit Agreement may hereafter be amended, restated, modified or
supplemented from time to time, the “Credit Agreement”). Unless defined in Annex
I attached hereto, capitalized terms defined in the Credit Agreement are used
herein as therein defined.              (the “Assignor”) and              (the
“Assignee”) hereby agree as follows:

1. For an agreed consideration the Assignor hereby sells and assigns to the
Assignee without recourse and without representation or warranty (other than as
expressly provided herein), and the Assignee hereby purchases and assumes from
the Assignor, that interest and amount in and to all of the Assignor’s rights
and obligations under the Credit Agreement and any other documents or
instruments delivered pursuant thereto as of the date hereof which represents
the percentage interest specified in Item 4 of Annex I attached hereto (the
“Assigned Share”) of all of the Assignor’s outstanding rights and obligations
under the Credit Agreement and any other documents or instruments delivered
pursuant hereto indicated in Item 4 of such Annex I, including, without
limitation, in the case of any assignment of all or any portion of the
Assignor’s Commitment, all rights and obligations with respect to the Assigned
Share of the each applicable Class of Commitments and of all outstanding Loans
of each applicable Class and Letters of Credit.

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any liens or security interests; (ii) makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the other Credit Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or the
other Credit Documents or any other instrument or document furnished pursuant
thereto; and (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Parent or any of
its Subsidiaries or the performance or observance by the Parent or any of its
Subsidiaries of any of their respective obligations under the Credit Agreement
or the other Credit Documents or any other instrument or document furnished
pursuant thereto.

3. The Assignee (i) confirms that it is an Eligible Transferee; (ii) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption Agreement; (iii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignor or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iv) appoints and authorizes the Administrative
Agent and the Collateral Agent to take such action as agent on its behalf and to
exercise such powers under the Credit Agreement and the other Credit Documents
as are delegated to the Administrative Agent and the Collateral Agent by the
terms thereof,



--------------------------------------------------------------------------------

Exhibit N

Page 2

 

together with such powers as are reasonably incidental thereto; [and] (v) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender[; and (vi) attaches the forms prescribed by the Internal Revenue Service
of the United States certifying as to the Assignee’s status for purposes of
determining exemption from United States withholding taxes with respect to all
payments to be made to the Assignee under the Credit Agreement or such other
documents as are necessary to indicate that all such payments are subject to
such rates at a rate reduced by an applicable tax treaty].1

4. Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor, the Assignee and the consent hereof by the
Administrative Agent and (if applicable) each Issuing Lender which consents will
not be unreasonably withheld), the recordation by the Administrative Agent of
the assignment effected hereby in the Register and the receipt by the
Administrative Agent of the applicable administrative fee referred to in
Section 14.04(b) of the Credit Agreement, unless otherwise specified in Item 5
of Annex I attached hereto (the “Settlement Date”).

5. Upon the delivery of a fully executed original hereof to the Administrative
Agent, as of the Settlement Date, (i) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Assignment and Assumption
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment and Assumption Agreement, relinquish its rights and be released
from its obligations under the Credit Agreement and the other Credit Documents.
For the avoidance of doubt, it is hereby understood and agreed that the Assigned
Share of the Assignee shall be secured to the same extent as the other Secured
Creditors under each of the Security Documents in effect from time to time.

6. It is agreed that upon the effectiveness hereof, the Assignee shall be
entitled to (x) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I attached hereto, (y) all Commitment Commission on
the Assigned Share of the Commitments at the rate specified in Item 7 of Annex I
attached hereto, and (z) all Letter of Credit Fees on the Assignee’s
participation in all Letters of Credit at the rate specified in Item 8 of Annex
I attached hereto, which, in each case, accrue on and after the Settlement Date,
such interest, Commitment Commission and Letter of Credit Fees to be paid by the
Administrative Agent directly to the Assignee. It is further agreed that all
payments of principal made by the Borrower on the Assigned Share of the Loans
which occur on and after the Settlement Date will be paid directly by the
Administrative Agent to the Assignee. Upon the Settlement Date, the Assignee
shall pay to the Assignor an amount specified by the Assignor in writing which
represents the Assigned Share of the principal amount of the respective Loans
made by the Assignor pursuant to the Credit Agreement which are outstanding on
the Settlement Date, net of any closing costs, and which are being assigned
hereunder. The Assignor and the Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Settlement Date
directly between themselves.

 

1  Insert if the Assignee is organized under the laws of a jurisdiction outside
the United States.



--------------------------------------------------------------------------------

Exhibit N

Page 3

 

7. This Assignment shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns.

8. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

*    *    *



--------------------------------------------------------------------------------

Exhibit N

Page 4

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written, such execution also being made
on Annex I attached hereto.

 

[NAME OF ASSIGNOR],

as Assignor

By:   Name: Title:

 

[NAME OF ASSIGNEE],

as Assignee

By:   Name: Title:

 

Acknowledged and Agreed:

 

[ATWOOD OFFSHORE WORLDWIDE LIMITED, as Borrower ]1

By:   Name: Title:

 

[NORDEA BANK AB, LONDON BRANCH, as Administrative Agent]2 By:   Name: Title:

 

 

1 Insert if assignment is being made pursuant to Section 14.04(b)(y) of the
Credit Agreement and to the extent required thereunder. Note that it is
preferential under Maltese law to obtain the Borrower’s signature for all
assignments.

2 Insert if assignment is being made pursuant to Section 14.04(b)(y) of the
Credit Agreement and to the extent required thereunder.



--------------------------------------------------------------------------------

Exhibit N

Page 5

 

By:   Name: Title:

 

[NORDEA BANK FINLAND PLC, NEW YORK BRANCH, as Issuing Lender ]3 By:   Name:
Title:

 

By:   Name: Title:

[Insert Signature Blocks for other Issuing Lender(s)]

 

3 Insert if assignment is being made pursuant to Section 14.04(b)(y) of the
Credit Agreement and to the extent required thereunder.



--------------------------------------------------------------------------------

Exhibit N

Page 6

 

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

1. The Borrower: Atwood Offshore Worldwide Limited (the “Borrower”).

 

2. Name and Date of Credit Agreement:

Amended and Restated Credit Agreement, dated as of April 10, 2014, among Atwood
Oceanics, Inc., the Borrower, the lenders from time to time party thereto, and
Nordea Bank AB, London Branch, as Administrative Agent (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”).

 

3. Date of Assignment and Assumption Agreement:

 

4. Amounts (as of date of item #3 above):

 

     Outstanding
Principal of
Non-Extended
Loans     Outstanding
Principal of
ExtendedLoans     Non-Extended
Commitment     Extended
Commitment  

a. Aggregate Amount for all Lenders

   $                       $                       $                       $
                      

 

 

   

 

 

   

 

 

   

 

 

 

b. Assigned Share

                   %                     %                     %   
                 %    

 

 

   

 

 

   

 

 

   

 

 

 

c. Amount of Assigned Share

$      $      $      $        

 

 

   

 

 

   

 

 

   

 

 

 

 

5. Settlement Date:

 

6.      Rate of Interest to the

         Assignee:

As set forth in Section 2.07 of the Credit Agreement.



--------------------------------------------------------------------------------

Exhibit N

Page 7

 

7.      Commitment Commission to

         the Assignee:

As set forth in Section 4.01(a) of the Credit Agreement.

8.      Letter of Credit Fees:

As set forth in Section 4.01(b) of the Credit Agreement.

9.      Notice:

ASSIGNEE:

 

 

 

 

Attention:

Telephone No.:

Facsimile No.:

10.    Payment Instructions:

ASSIGNEE:

 

 

 

 

ABA No.:

Account No.:

Attention:

Reference: